Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 1 of 160




            EXHIBIT A
     Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 2 of 160




      City of New York Employees and Retirees

HEALTH INSURANCE
FOR YOU AND
YOUR DEPENDENTS
GHI Comprehensive Benefits Plan (CBP)
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 3 of 160
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 4 of 160




                                                           Important Notice
   We believe this Policy is a “grandfathered health plan” under the Patient Protection and Affordable Care Act (the Affordable Care Act).
As permitted by the Affordable Care Act, a grandfathered health plan can preserve certain basic health coverage that was already in effect
when that law was enacted. Being a grandfathered health plan means that this Policy may not include certain consumer protections of the
Affordable Care Act that apply to other plans, for example, the requirement for the provision of preventive health services without any cost
sharing. However, grandfathered health plans must comply with certain other consumer protections in the Affordable Care Act, for example,
the elimination of lifetime limits on benefits.
   Questions regarding which protections apply and which protections do not apply to a grandfathered health plan and what might cause a
plan to change from grandfathered health plan status can be directed to Customer Service by calling (212) 501-4444 or visiting our Web
site at www.emblemhealth.com. You may also contact the U.S. Department of Health and Human Services at www.healthreform.gov.
Your group must notify us if the group or the plan sponsor changes the premium contribution rate that applies to your coverage under this
Policy at any point during the plan year.
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 5 of 160
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 6 of 160




Out-of-Network Cost Notice
The GHI Comprehensive Benefits Plan (CBP) gives you the freedom to choose in-network or out-of-network doctors. You can see any network
doctor without a referral. Covered services from out-of-network doctors have deductibles and coinsurance. Payment for services provided
by out-of-network providers is usually made directly to you under the NYC Non-Participating Provider Schedule of Allowable Charges. The
reimbursement rates in the Schedule are not related to usual and customary rates or to what the provider may charge but are set at a fixed
amount based on GHI’s 1983 reimbursement rates. Most of the reimbursement rates have not increased since that time, and will likely be
less (and in many instances substantially less) than the fee charged by the out-of-network provider. You will be responsible for any difference
between the provider’s fee and the amount of the reimbursement; therefore, you may have a substantial out-of-pocket expense.

Estimate your out-of-pocket costs for care from out-of-network providers.
If you intend to use an out-of-network provider, you can obtain an estimate of the out-of-network reimbursement rate for the anticipated medical
procedure by utilizing GHI’s CBP Allowance Calculator, which is available online in the GHI-CBP members’ section at www.emblemhealth.com,
or by calling GHI Member Services at (800) 624-2414. Prior to utilizing the CBP Allowance Calculator or calling Member Services, you must
obtain from the out-of-network provider the medical procedure code(s) (CPT Codes) for the service(s) you anticipate receiving.
Below are some examples of what you would typically pay out of pocket if you were to receive care or services from an out-of-network provider.
 TYPICAL OUT-OF-POCKET COSTS FROM RECEIVING CARE FROM OUT-OF-NETWORK PROVIDERS
 Established Patient Office Visit (typically 15 minutes) — CPT Code 99213
 Estimated Charge for a Doctor in Manhattan                                                                                       $215
 Reimbursement Under the Schedule                                                                                                - $36
                                                                                                                                  $179
 Member Out-of-Pocket Responsibility
 Routine Maternity Care and Delivery — CPT Code 59400
 Estimated Charge for a Doctor in Manhattan                                                                                     $9,500
 Reimbursement Under the Schedule                                                                                            - $1,379
                                                                                                                                $8,121
 Member Out-of-Pocket Responsibility
 Total Hip Replacement Surgery — CPT Code 27130
 Estimated Charge for a Doctor in Manhattan                                                                                   $20,000
 Reimbursement Under the Schedule                                                                                            - $3,011
                                                                                                                                        
 Member Out-of-Pocket Responsibility                                                                                          $16,989
Estimated Charge is set at FAIR Health’s 80th percentile and is based on Manhattan zip codes with a 100 prefix.

Please note that deductibles may apply and that you could be eligible for additional reimbursement if your catastrophic coverage kicks in or
you have purchased the Enhanced Non-Participating Provider Schedule, an Optional Rider benefit that provides lower out-of-pocket costs
for some surgical and in-hospital services from out-of-network doctors. The Optional Rider Enhanced Non-Participating Provider Schedule
increases the reimbursement of the basic program’s non-participating provider fee schedule for some in-hospital services on average, by 75%.
There are circumstances when you may unknowingly be treated by out-of-network doctors. Typically this occurs during a hospital admission
(inpatient or outpatient, emergency or non-emergency) when services are provided by out-of-network doctors – even if the hospital is an
in-network hospital and/or some of the doctors are in GHI’s provider network. For example, during an emergency room hospital admission,
you may be treated by a plastic surgeon who works at an in-network hospital, but is not in GHI’s provider network, or, during a scheduled
out-patient procedure, even when the hospital is an in-network hospital and the doctor performing the procedure is an in-network doctor, you
may also receive services from an out-of-network doctor who works at the hospital, such as an anesthesiologist, radiologist, or pathologist,
but is not part of GHI’s provider network. Even though that doctor works at an in-network hospital, if the doctor is an out-of-network doctor,
you will be responsible for your out-of-network cost sharing and the balance of that doctor’s bill after GHI reimburses at the rate from its
Schedule. However, for services rendered on or after April 1, 2015, you will be protected from out-of-pocket costs, other than applicable
                     Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 7 of 160


in-network cost-sharing, for services that qualify as “surprise bills” or emergency services as described below. In the event that the protections
set forth below do not apply, your out-of-pocket expenses may be substantial, since the out-of-network doctors will be covered under your
benefits the same as any other out-of-network doctor, in many instances.
Protection from Surprise Bills For Services Rendered On Or After April 1, 2015.
A surprise bill is a bill you receive for covered services provided in New York State on and after April 1, 2015 in the following circumstances:
   • For services performed by a non-participating physician at a participating hospital or ambulatory surgical center, when:
     – A participating physician is unavailable at the time the health care services are performed;
     – A non-participating physician performs services without your knowledge; or
     – Unforeseen medical issues or services arise at the time the health care services are performed.
A surprise bill does not include a bill for health care services when a participating physician is available and you elected to receive services
from a non-participating physician.
  • You were referred by a participating physician to a non-participating provider without your explicit written consent acknowledging that the
    referral is to a non-participating provider and it may result in costs not covered by us. For a surprise bill, a referral to a non-participating
    provider means:
    – Covered services are performed by a non-participating provider in the participating physician’s office or practice during the same visit;
    – The participating physician sends a specimen taken from you in the participating physician’s office to a non-participating laboratory or
       pathologist; or
    – For any other covered services performed by a non-participating provider at the participating physician’s request, when referrals are required
       under your plan.
The level of reimbursement provided under the Basic NYC Non-Participating Provider Schedule for covered Out-of-network services equates, in
the aggregate, to approximately 14.5% of the usual, reasonable and customary (UCR) charge (i.e. Fair Health 80th percentile fee schedule).
For procedures covered under the High Option rider in combination with the basic NYC Non-Participating Provider Schedule for covered
Out-of-network services the basic reimbursement noted above will be increased on a weighted average basis of 65% based on paid claims. For
procedures covered under the Catastrophic option rider in combination with the basic NYC Non-Participating Provider Schedule for covered
Out-of-network services the basic reimbursement noted above will be increased on a weighted average basis of 112%.
See the “Out-Of-Network Reimbursement Examples for GHI CBP” chart in Section III - Additional Program Information, for more out-of-
network reimbursement examples.
You will be held harmless for any non-participating provider charges for the surprise bill that exceeds your in-network copayment, deductible
or coinsurance if you assign benefits to the non-participating provider in writing. In such cases, the non-participating provider may only bill
you for your in-network copayment, deductible or coinsurance.
The assignment of benefits form for surprise bills is available at www.dfs.ny.gov or you can visit GHI’s website at www.emblemhealth.com
for a copy of the form. You need to complete and mail a copy of the assignment of benefits form to GHI at the address on GHI’s website and to
your provider.
Independent Dispute Resolution Process. Either we or a provider may submit a dispute involving a surprise bill to an independent
dispute resolution entity (“IDRE”) assigned by the state. Disputes are submitted by completing the IDRE application form, which can be found at
www.dfs.ny.gov. The IDRE will determine whether our payment or the provider’s charge is reasonable within 30 days of receiving the dispute.
Payments Relating to Emergency Services Rendered. The amount we pay a non-participating provider for covered services
you receive in a hospital to treat an emergency condition on or after April 1, 2015 that are not payable under your hospital plan will be
an amount we have negotiated with the Non-Participating Provider for the service or an amount we have determined is reasonable for the
service. An emergency condition means: A medical or behavioral condition that manifests itself by Acute symptoms of sufficient severity,
including severe pain, such that a prudent layperson, possessing an average knowledge of medicine and health, could reasonably expect the
absence of immediate medical attention to result in:
   • Placing the health of the person afflicted with such condition or, with respect to a pregnant woman, the health of the woman or her unborn
     child in serious jeopardy, or in the case of a behavioral condition, placing the health of such person or others in serious jeopardy;
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 8 of 160


  • Serious impairment to such person’s bodily functions;
  • Serious dysfunction of any bodily organ or part of such person; or
  • Serious disfigurement of such person.
If a dispute involving a payment for physician services relating to emergency services payable by us is submitted to an independent dispute
resolution entity (“IDRE”), we will pay the amount, if any, determined by the IDRE for physician services.
You are responsible for any in-network copayment, deductible or coinsurance. You will be held harmless for any non-participating provider
charges that exceed your copayment, deductible or coinsurance in these circumstances.




                                                                         5                                                         PLC-1032E
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 9 of 160
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 10 of 160




TABLE OF CONTENTS


Section I – Certificate of Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


Section II – Riders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45


Section III – Additional Program Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 123
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 11 of 160
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 12 of 160




                    SECTION I
              Certificate of Insurance




                                 vii
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 13 of 160
   Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 14 of 160




                      GROUP HEALTH INCORPORATED
                           (hereinafter referred to as “GHI”)
                         441 Ninth Avenue, New York NY 10001




           HEALTH INSURANCE FOR YOU AND YOUR DEPENDENTS




          FOR THE CITY OF NEW YORK EMPLOYEES AND RETIREES
                 COMPREHENSIVE BENEFITS PLAN (CBP)




                      GROUP HEALTH INCORPORATED




PLC-1032E															8/08
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 15 of 160




                  The insurance evidenced by this Certificate meets the minimum standards for basic medical insurance
                                        as defined by the New York State Insurance Department.

                                 It does not provide basic hospital insurance or major medical insurance.

                                     THIS CERTIFICATE IS NOT A MEDICARE SUPPLEMENT PLAN.

            If you are eligible for Medicare, review the Guide to Health Insurance for People with Medicare available from GHI.

                               This Certificate replaces any Certificates and riders previously issued to you.




PLC-1032E                                                               2
                          Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 16 of 160


TABLE OF CONTENTS
SECTION ONE
Introduction  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
SECTION TWO
Definitions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
SECTION THREE
Use of Participating Providers for Paid-in-Full Benefits  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
SECTION FOUR
Use of Non-Participating Providers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
SECTION FIVE
Covered Medical Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
SECTION SIX
NYC HEALTHLINE Pre-Admission Review Program/Mandatory Second Surgical Consultation Program and Voluntary Second Surgical
Consultation Program . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
SECTION SEVEN
Principal Limitations and Exclusions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
SECTION EIGHT
Coordination of Benefits (COB)  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
SECTION NINE
Filing of Claims  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
SECTION TEN
Termination of Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
SECTION ELEVEN
Continuation of Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
SECTION TWELVE
Direct Payment Conversion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
SECTION THIRTEEN
Miscellaneous Provisions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36
SECTION FOURTEEN
Medicare Eligible Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
Optional Rider for Medicare Eligible Subscribers Covered under Section Fourteen . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38
SECTION FIFTEEN
Catastrophic Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40
Optional Rider for Active Employees and Non-Medicare Eligible Retirees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41




                                                                                                             3                                                                                             PLC-1032E
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 17 of 160




PLC-1032E
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 18 of 160


SECTION ONE: Introduction
1. Your Coverage Under GHI/CBP. The City of New York has entered into a Group Contract with Group Health Incorporated (GHI)
to provide health insurance benefits. Under this Group Contract, GHI will provide the benefits described in this booklet to persons enrolled
in the New York City Employee Benefits Program. These benefits are known as the GHI Comprehensive Benefits Plan (GHI/CBP) and will be
referred to in this booklet as GHI/CBP or “this Plan.” This booklet is your Certificate of Insurance. It is evidence of your coverage under the
Group Contract between GHI and the City of New York. It is not a contract between you and GHI. You should keep this booklet with your other
important papers so that it is available for your future reference.
2. Who is Covered. Eligibility for coverage is determined by the City of New York Employee Benefits Program. Please refer to the Health
Benefits Summary Program Description booklet for information on your eligibility for coverage. Also, please refer to that booklet for an
explanation of how you enroll in GHI/CBP, and when your coverage becomes effective.
3. Coverage of Spouse and Dependent Children. Benefits are available for your spouse and unmarried dependent children under
the age of 19 covered by your plan. Unmarried dependent children are covered until the end of the month in which they attain age 19.
Your newborn child is covered at birth. You must add the child to your Contract according to procedures described in your Health Benefits
Summary Program Description booklet.
  If you have individual coverage, you may elect to cover your newborn child from the moment of birth for injury or sickness. You must add
the newborn child to your coverage within 30 days of the child’s birth. This will change your present coverage to family coverage.
  If a child of yours gives birth, the newborn grandchild is not eligible for coverage unless the child meets the rules for dependents who are
not natural children. These rules are listed below.
  Please note, an ex-spouse is never covered under this plan regardless of the provisions of any divorce judgment or settlement agreement.
The submitting of a claim by or for an ex-spouse of a covered employee is insurance fraud.
  A dependent who is not your spouse or natural child is covered at the earliest of the following dates:
  (a) The child becomes an adoptive child or step-child or lives with you in a regular parent/child relationship. The child must be dependent
      upon you for support and maintenance. You must claim the child as a dependent on your Federal Income Tax return. A dependent
      adoptive child will be covered on the same basis as a natural child during any waiting period prior to finalization of the adoption.
  (b) A court of law accepts a consent to adopt and you enter into an agreement to support the dependent child.
  (c) A court of law makes you legally responsible for the support and maintenance of the dependent child.
  (d) If you have family coverage, an adopted newborn is covered from the moment of birth for injury and sickness. You must take physical
      custody of the newborn upon the newborn’s release from the hospital. You must also file a petition for adoption or an application for
      temporary guardianship pursuant to Section 115(c) of the New York State Domestic Relations Law within 30 days after the child’s
      birth. Benefits for the adopted newborn’s initial hospital stay are not available under this Plan if a natural parent has insurance
      coverage available to cover the newborn.
4. Coverage of Dependent Students. Coverage for unmarried dependent full-time students ages 19 to 23 is provided only under the
Optional Rider. If you are covered under the Basic CBP Program only, your dependent children who are 19 years of age or older will not be
covered. To qualify for dependent student coverage, the student must be enrolled in an accredited educational institution. The institution
must grant a degree or diploma. You must supply at least 50% of the student’s support. The student must be listed as a dependent when
you enroll for coverage. Benefits are available for all covered services. An unmarried dependent student loses eligibility if he or she marries,
loses dependent status or loses full time student status. An unmarried dependent student is covered until the end of the calendar year of the
student’s 23rd birthday or graduation, whichever occurs first.
5. Coverage of Dependent Children Incapable of Self-Sustaining Employment. An unmarried child over age 19 (or over age
23 in the case of a dependent student) may also be eligible for benefits. In order to be eligible, he or she must meet all of the conditions set
forth below.



                                                                         5                                                              PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 19 of 160


  (a) He or she must be incapable of self-sustaining employment due to mental illness, developmental disability, mental retardation as
      defined in the New York State Mental Hygiene Law, or physical handicap.
  (b) He or she must have been so incapable before the age at which dependent coverage would otherwise terminate.
  (c) He or she must have been eligible for benefits before the age at which dependent coverage would otherwise terminate.
  (d) The child’s condition must be certified by a physician.
  (e) Proof of the condition must be submitted to GHI within 31 days of the date the dependent reaches the age limitation.
  GHI has the right to check whether a child is eligible and continues to qualify under this provision.
6. Domestic Partners. Benefits are available for your covered domestic partner and his or her eligible dependents. The domestic
partnership must consist of two people who are 18 years of age or older and who live together and have been living together on a continuous
basis for at least six (6) months. The domestic partnership must involve a close and committed personal relationship. Neither you nor your
domestic partner may be married or related by blood in a manner that would bar marriage in New York State. Your domestic partner must be
chiefly dependent upon you for support and maintenance.
   In order to be eligible for coverage, you must show that you and your domestic partner are economically interdependent by meeting the
criteria set forth below.
   (a) The domestic partnership must be registered under the Domestic Partnership Registration Program of the City of New York Office of
        the Mayor as well as with the City Clerk. (In the case of retirees living outside of the City of New York, an alternate affidavit of domestic
        partnership recognized by the City of New York may be presented in lieu of registration.)
   (b) You must supply proof of cohabitation. This may be shown by means of drivers’ licenses, tax returns or other proof recognized by the
        City of New York.
   (c) You must present evidence of at least two of the indications of economic interdependency set forth below.
        • A joint bank account.
        • A joint credit or charge card.
        • A joint obligation on a loan.
        • Status as an authorized signatory on your domestic partner’s bank account, credit card or charge card.
        • Joint ownership or holding of investments.
        • Joint ownership of a residence.
        • Joint ownership of real estate other than a residence.
        • Listing of both you and your domestic partner as tenants on the lease of a shared residence.
        • Shared rental payments for a residence.
        • Listing of you and your domestic partner as tenants on a lease or shared rental payments for property other than a residence.
        • A common household and shared household expenses, such as grocery bills, utility bills and telephone bills.
        • Shared household budget for purposes of receiving government benefits.
        • Status of one as representative payee for the other’s government benefits.
        • Joint ownership of major items of personal property, such as appliances and furniture.
        • Joint ownership of a motor vehicle.
       •   Joint responsibility for child care. This may be shown be means of school documents, guardianship papers or similar documents.
       •   Shared child care expenses, such as baby sitting, day care and school bills.
       •   Execution of wills naming each other as executor and/or beneficiary.
       •   Designation of one as beneficiary under the other’s life insurance policy.


PLC-1032E                                                                   6
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 20 of 160


       •   Designation of one as beneficiary under the other’s retirement benefits account.
       •   Mutual grant of power of attorney.
       •   Mutual grant of authority to make health care decisions, such as a health care power of attorney.
       •   Affidavit by a creditor or other individual able to testify to your partner’s financial interdependence.
       •   Other items of proof acceptable to the City of New York showing economic interdependency.
7. If You Are Disabled on the Date Your Coverage Becomes Effective. On the day your coverage becomes effective you may
be confined due to a disability, in a hospital, another institution, or in your home under the care of a doctor. If this is the case, you are not
eligible for benefits until you are no longer confined.
  The dependent children of your covered domestic partner are also covered. The eligibility terms set forth in paragraphs 3, 4 and 5 above
apply.
8. Scope of Coverage. This Plan consists of two types of benefits. The type of benefit you receive is dependent on whether or not you use a
Participating Provider. A Participating Provider is any doctor or other Provider who has agreed with GHI to accept GHI’s payment as payment
in full for covered services, except in cases where a Co-pay Charge is applicable. If you use a Participating Provider, payments are generally
made directly to that Provider. These payments are made in accordance with the CBP Schedule of Allowances. Except for home and office
visits, specialist consultations, diagnostic, X-ray and laboratory tests which are subject to a Co-pay Charge, these benefits are paid at 100% of
the CBP Schedule and are not subject to co-insurance, deductibles, or lifetime maximums. Most, but not all, of your benefits are available
through Participating Providers.
  If you use a non-participating Provider, payment is made directly to you. Payment is determined under the City of New York Non-
Participating Provider Schedule. These benefits are subject to deductibles, co-insurance and calendar year and lifetime maximums.
  Special terms apply to coverage of private duty professional nursing services, durable medical equipment, home care services and home
infusion therapy. (See Section Five, Paragraphs 15, 16, 24 and 25 respectively).
9. Medicare. If you are eligible for Medicare, your benefits may be different than the benefits described in the main body of this booklet.
Refer to Section Fourteen for an explanation of your benefits.
10. Criteria for Coverage. You are covered only for the services listed in this Contract. The services must be rendered by a licensed
Provider. The Provider must act within the scope of his or her license. GHI does not cover services unless they are medically necessary.
Medically necessary services are health care services that are rendered by a Hospital or a licensed Provider and are determined by GHI to meet
all of the criteria listed below:
  • They are provided for the diagnosis, or direct care or treatment of the condition, illness, disease, injury or ailment;
  • They are consistent with the symptoms or proper diagnosis and treatment of the medical condition, disease, injury or aliment;
  • They are in accordance with accepted standards of good medical practice in the community;
  • They are furnished in a setting commensurate with the patient’s medical needs and condition;
  • They cannot be omitted under the     standards referenced above;
  • They are not in excess of the care indicated by generally accepted standards of good medical practice in the community;
  • They are not furnished primarily for the convenience of the patient, the patient’s family or the Provider; and
  • In the case of a hospitalization, the services cannot be rendered safely or adequately on an outpatient basis and, therefore, require that
      the patient receive acute care as a bed patient.
  In making a determination regarding medical necessity, GHI will examine your treatment and your condition. GHI will examine your
doctor’s reasons for providing or prescribing the care, and any unusual circumstances. However, the fact that your doctor prescribed or
provided the care does not automatically mean that the care qualifies for payment under this Plan.
  GHI may require that a Provider’s statement be furnished detailing the nature and necessity of a rendered service. This statement must be
provided, if requested, in order for your claim to be processed. It must be in a form acceptable to GHI.


                                                                          7                                                              PLC-1032E
                     Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 21 of 160


SECTION TWO: Definitions
  The following definitions apply to your benefits:
l. Schedule of Allowances. The CBP Schedule of Allowances (“Schedule”) is GHI’s listing of the payments for covered medical services
rendered by Participating Providers. Payment is made under the Schedule directly to a Participating Provider.
  The City of New York Non-Participating Provider Allowed Charge refers to the amount allowed for reimbursement to Non-Participating
Providers. This amount less any applicable deductible or co-insurance is reimbursed directly to you. See Section Four. (See definition number
9 below.)
   A listing of the Schedule of Allowances and Allowed Charges is on file at GHI’s home and regional offices and with the Superintendent
of Insurance, State of New York Insurance Department. It is available for your inspection, at these locations, upon your request, at any
reasonable time during regular business hours.
2. Provider. A “Provider” is a medical practitioner or covered facility recognized by GHI for reimbursement purposes. A Provider may be
any of the providers listed below, subject to the conditions set forth in this paragraph.
  1. A doctor of medicine.
  2. A doctor of osteopathy.
  3. A dentist.
  4. A chiropractor.
  5. A doctor of podiatric medicine.
  6. A physical therapist.
  7. A nurse midwife.
  8. A certified and registered psychologist.
  9. A certified and qualified social worker.
  10. An optometrist.
  11. A nurse anesthetist.
  12. A speech therapist.
  13. An audiologist.
  14. A clinical laboratory.
  15. A screening center.
  16. A general hospital.
  17. Any other type of practitioner or facility specifically listed in this Certificate as a practitioner or facility recognized by GHI for reim-
       bursement purposes.
   A Provider must be licensed or certified to render the covered service. The covered service must be within the scope of the Provider’s license
or certification. Please note that not all services rendered by a specific class of Providers listed above are covered services. In order for you to be
covered, the service rendered to you must be covered. In addition, the practitioner or facility rendering the service must be listed in this Certificate
as a Provider who is recognized by GHI to render the covered service. Please refer to the benefit description to find out if a service is covered.
3. Participating Provider. A Participating Provider is any doctor or other Provider who has agreed with GHI to accept GHI’s payment as
payment in full for covered services, except in cases where a Co-pay Charge is applicable. Consult your Directory of Participating Physicians
and other Providers for the names of Participating Providers. You may also call or write GHI for this information. Most, but not all, covered
services are available through Participating Providers.
4. You. The word “you” refers to you, the employee or retiree and to any members of your family who are covered under this Plan.
5. Group Contract. The Group Contract is the agreement GHI has with the City of New York.
6. Certificate of Insurance. This document is your Certificate of Insurance. It is evidence of your coverage under the Group Contract.
7. Contract. The word “Contract” in the text refers to this Certificate.

PLC-1032E                                                                    8
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 22 of 160


8. Hospital. Hospital means a psychiatric hospital or general hospital that has medical and surgical facilities for the care and treatment of
the sick. A hospital is not one of the following:
  (a) An old age, rest or nursing home.
  (b) A convalescent home or similar institution.
  (c) A sanitarium.
  (d) A camp, school, college or university infirmary.
  (e) A facility for the treatment of mental problems, tuberculosis, drug abuse or alcoholism.
  (f) A weight loss or fitness center.
  (g) A skilled nursing center or facility.
  (h) An institution utilized primarily for custodial care or as a domicile.
  (i) Health resorts or spas.
  (j) Places for hospice care treatment.
  (k) Rehabilitation facilities.
9. Allowed Charge. Allowed Charges are the various scheduled amounts which GHI will reimburse for covered services rendered by non-
participating providers. The Allowed Charge schedules may vary depending upon the type of covered service you receive, and the applicable
level of benefits. Allowed Charges are based upon data collected by GHI and agreed to by the City of New York.
   Allowed Charges for basic benefits for covered services which are rendered by non-participating providers are based upon 1983 procedure
allowances. Some allowances have been increased from time to time. The Allowed Charge may be less than the fee charged by a non-partic-
ipating provider. You must pay any difference between the Allowed Charge and the non-participating provider’s fee as well as any applicable
cost sharing provision.
  The Optional Rider provides an enhanced Allowed Charge schedule which results in greater reimbursement for most covered services. See
the Optional Rider for Active Employees and Non-Medicare Eligible Retirees in this booklet for a description of the Optional Rider coverage.
  There are different Allowed Charge schedules that apply to excess hospitalization coverage, catastrophic coverage and ambulance coverage.
  There may be occasions where GHI does not have an Allowed Charge for a particular service. When this is the case, GHI will make payment
based upon either Medicare guidelines and/or the Relative Value Scale to determine comparability between procedures. The Relative Value
Scale is a standard of rating generally acceptable in the health insurance field.
  In the event that the Provider’s actual and customary billed charge is less than GHI’s Allowed Charge, GHI will consider the Provider’s
charge to be GHI’s Allowed Charge for the covered service rendered to you.
10. Co-Pay Charge. Co-Pay Charge refers to a fixed dollar amount you must pay to a Participating Provider for certain services.

SECTION THREE: Use of Participating Providers for Paid-In-Full Benefits
1. Participating Providers. GHI Participating Providers accept GHI’s Schedule of Allowances as payment in full for covered services.
There is no deductible or co-insurance when you use a Participating Provider. However, there is a $10 Co-pay Charge for each home or office
visit and out-of-hospital consultation.
   You are also subject to a $10 Co-pay Charge for diagnostic X-rays and laboratory tests. This Co-pay Charge will apply to each diagnostic
X-ray and laboratory test performed by a Participating Provider. A maximum of one Co-pay Charge will apply per date of service, per provider.
This means that if one Participating Provider performs two tests on the same day, you will be subject to one $10 Co-pay Charge only. However,
if two different Participating Providers perform one or more lab tests each on the same day, you will be subject to a maximum of two Co-pay
Charges of $10 each. A maximum of two diagnostics Co-pay Charges will apply per date of service. This maximum applies regardless of the
number of Participating Providers you see on that date.
  Special terms apply to coverage of private duty professional nursing services, durable medical equipment, home care services and home


                                                                      9                                                            PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 23 of 160


infusion therapy. (See Section Five, Paragraphs 23, 24, 21 and 22 respectively).
  The use of Participating Providers controls your out-of-pocket expenses. Consult your Directory of Participating Physicians and other
Providers or phone GHI to obtain the names of Participating Providers in your area.
  You must advise the Participating Provider of your GHI/CBP coverage before the service is rendered. You must verify that the Provider is a
Participating Provider. You should not pay the provider directly for any covered services except for the $10 Co-pay Charge when applicable.
2. Services Provided by Participating Providers. Participating Providers have agreed to accept GHI’s payment as payment in full for
the following:
  (a) General Medical Care, subject to the $10 Co-pay Charge.
  (b) In-Hospital Medical and Psychiatric Care.
  (c) Surgical Services.
  (d) Assistants at Surgery.
  (e) Administration of Anesthesia.
  (f) Radiation Therapy.
  (g) Shock Therapy.
  (h) Specialist Consultations, subject to the $10 Co-pay Charge.
  (i) Diagnostic X-ray Examinations, subject to the $10 Co-pay Charge.
  (j) Diagnostic Laboratory Tests, subject to the $10 Co-pay Charge.
  (k) Maternity Care.
  (l) Care of Premature and Ill Infants.
  (m) Chiropractic Care, subject to the $10 Co-pay Charge.
  (n) Physiotherapy, subject to the $10 Co-pay Charge.
  (o) Speech Therapy, subject to the $10 Co-pay Charge.
  (p) Intermittent Nurse Service in Your Home (Visiting Nurse Service).
  (q) Allergy Desensitization, subject to the $10 Co-pay Charge.
  (r) Osteopathic manipulations, subject to the $10 Co-pay Charge.
  (s) Mammography Screening Examinations.
  (t) Orthoptic services (eye muscle exercise), subject to the $10 Co-pay Charge.
3. Benefits Available. Most, but not all services covered under this Certificate are available through Participating Providers.

SECTION FOUR: Use of Non-Participating Providers
1. Non-Participating Providers. You may choose any Provider you want for covered services. You may select a non-participating
Provider. Non-participating Providers do not have an agreement with GHI to limit fees. You must pay them directly. Reimbursement for
covered services will be made directly to you according to the City of New York Non-Participating Provider Schedule. These benefits are subject
to deductibles, co-insurance, and maximums.
2. Benefits. When you use a non-participating Provider, benefits are paid under the City of New York Non-Participating Provider Schedule
in accordance with the Allowed Charge for all services. (See Section Two, paragraph 9).
  These benefits are subject to the following provisions:




PLC-1032E                                                                10
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 24 of 160


  (a) Annual Deductible. You are subject to an annual deductible of $175 per person up to a maximum deductible for a family of three
      or more of $500 in each calendar year. GHI will make payment to you after you have paid this amount. The amount credited to your
      deductible shall be based on the Allowed Charge.
  (b) Common Accident Provision. More than one family member may be involved in an accident. If that occurs, only $175 in allowed
      expenses are required to satisfy the deductible for that accident, for all covered persons involved. The $175 is first applied towards the
      Subscriber’s deductible. If the Subscriber was not involved, it is applied toward the oldest member of the family who was involved.
  (c) GHI Payments. After you have met your deductible, GHI will pay 100% of the Allowed Charge for covered services.
  (d) Annual Maximum. Each person is subject to a calendar year maximum of $200,000 in covered expenses. Only $100,000 of this
      maximum may be used toward Private Duty Professional Nursing Services.
  (e) Lifetime Maximum. Each person is subject to a lifetime maximum of $1,000,000 in covered expenses.
  Special terms apply to coverage of private duty professional nursing services, durable medical equipment, home care services and home
infusion therapy. (See Section Five, Paragraphs 23, 24, 21 and 22 respectively).

SECTION FIVE: Covered Medical Services
  GHI provides benefits for the covered medical services listed below. Unless otherwise specified, benefits are available through both
Participating and non-participating Providers.
  All claims for services must contain specifics as to the services rendered. GHI reserves the right to delay the processing of claims when the
Provider only lists a general fee until GHI receives the specifics as to the services rendered.
l. General Medical Care. You are covered for home and office visits. Payments are made for the following types of services:
   (a) Treatment or diagnosis of illness or injury.
   (b) Allergy desensitization.
   (c) Physiotherapy.
   (d) Speech therapy.
   (e) Chiropractic care (limited to a maximum of 8 visits per calendar year).
   (f) Emergency first aid service.
   (g) Osteopathic manipulation.
   (h) Orthoptic services.
  Under the Participating Provider Program, a $10 Co-pay Charge applies to home and office visits.
  All visits are subject to utilization review. As with all covered services, the service that is rendered to you must be medically necessary. GHI
may require that a current Provider’s statement, acceptable to GHI, be furnished detailing the medical necessity of any service. In some cases,
GHI may request that a treatment plan and statement be filed at the commencement of your treatment. In all cases, GHI will require that a
current Provider’s statement be furnished after the following number of visits for the following services:
  (a) Speech therapy, l6 visits.
  (b) Allergy desensitization, l6 visits.
  (c) Physiotherapy, 8 visits.
  (d) Osteopathic manipulations, 8 visits.
  (e) Orthoptic services, 8 visits
2. Preventive Care. You are covered for Preventive Care services set forth below. Please see Paragraph 23 of this Section for covered



                                                                        11                                                               PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 25 of 160


preventive and primary care services for dependent children.
  (a) Mammography Screening. You are covered for mammography screening as set forth below. A “mammography screening” is a breast
       X-ray which is done using dedicated mammography equipment.
      1. A mammography at any time if recommended by a physician.
      2. A single baseline mammography if you are 35 through 39 years of age.
      3. A mammography every two year if you are 40 through 49 years of age. This benefit may be covered more frequently if
          recommended by your physician.
      4. An annual mammography if you are 50 years of age or older.
  (b) Pap Smear Screening. You are covered for one annual Pap smear screening. You must be 18 years of age or older. Your Pap smear
       screening includes the following:
      (i)		 An annual pelvic examination.
      (ii)		 Then collection and preparation of a Pap smear.
      (iii) The laboratory and diagnostic services needed to examine and evaluate the Pap smear.
  You are not covered for the following Preventive Care services, except as set forth above.
  (a) Annual physicals.
  (b) Immunizations.
  (c) Screening examinations.
3. Surgery. You are covered for surgical procedures in or out of the hospital. The customary pre- and post-operative visits are included in
your payment. In order for you to receive benefits, the surgeon may not be an employee of the hospital.
  Certain surgical procedures are subject to the requirements of the NYC HEALTHLINE Program and may require a mandatory second
surgical opinion. If the requirements of the NYC HEALTHLINE Program are not met, you may be subject to penalties. (See Section Six).
   If multiple surgical procedures are performed through the same incision, GHI will pay the rate for the procedure with the highest
allowance. If multiple surgical procedures are performed through different incisions, GHI will pay 100% of the surgical allowance for the most
expensive procedure being performed plus one-half the allowance for any other procedure being performed.
  You are covered for the services of assistant surgeons. Payment for the first assistant surgeon are based upon 20% of the Surgical Allowance.
Payment for a second assistant are based upon 10% of the Surgical Allowance. A physician’s assistant is covered in lieu of an assistant
surgeon. The first physician’s assistant is covered at 15% of the surgical allowance. The second physician’s assistant is covered at 7.5% of the
surgical allowance.
4. Dental/Dental Related Benefits. The following benefits are the only dental/dental related benefits covered under this Certificate.
They may be performed by either a physician or dentist.
  (a) Excision of impacted teeth.
  (b) Reduction of fractures of the jaw or facial bones.
  (c) Treatment of salivary gland disorders.
  (d) Cutting surgery on tissue of the mouth other than the gums and alveolar bone. The surgery cannot be rendered in connection with
      the extraction, repair or replacement of the teeth. Implants and implant sugery, including preparation of the alveolar process for the
      insertion of dental implants, are not covered. Removal of cysts of dental origin is not covered.
  (e) Treatment rendered within one year of the date of an accident for the repair of injury to natural teeth sustained accidentally.
  (f) Visits for the purpose of diagnosis or treatment of temporo-mandibular joint dysfunction (TMJ) syndrome. However, dental examina-
      tions and/or dental x-rays, even if taken in conjunction with a TMJ syndrome diagnosis, are not covered. Treatment of TMJ syndrome
      by occlusional adjustment is not covered. You are not covered for intra-oral appliances or orthopedic devices and their maintenance.


PLC-1032E                                                                 12
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 26 of 160


5. Administration of Anesthesia. You are covered for the administration of Anesthesia. In order for you to receive benefits, your
Provider may not be your surgeon, an assistant surgeon, or a hospital employee. The anesthesia must be rendered in connection with a
covered surgical or obstetrical service. Payments for anesthesia include the administration of blood and other fluids during surgery.
  Payments for the administration of Anesthesia will be based on the surgical procedure performed and the amount of time spent by the
anesthesiologist.
6. Maternity Care. You are covered for childbirth and for certain conditions related to pregnancy. This includes operations for extra-uter-
ine pregnancies and the treatment of miscarriages. You are also covered for terminations of pregnancies. GHI’s payment includes the usual
care given before and after the delivery or termination of pregnancy.
  GHI shall pay maternity benefits in three installments. Two payments shall be made for pre-natal care and one payment for delivery and
post-partum care. Payments shall be made only for services rendered. A claim for the services must be filed with GHI for each installment.
GHI shall pay 15% of the Scheduled or Allowed amount at the first installment. GHI shall pay 25% of the Scheduled or Allowed amount at the
second installment. And GHI shall pay 60% of the Scheduled or Allowed amount at the third installment. In no event shall GHI pay more than
the 100% of the Scheduled or Allowed amount in its total payments.
  Claims for services rendered may only be submitted after the installment date. Please note, you may still submit your entire claim after
delivery.
  The following is GHI’s schedule of installment dates:
  (a) First installment: Three months after conception.
  (b) Second installment: Six months after conception.
  (c) Third installment: After delivery.
  Maternity care must be rendered by a doctor or certified nurse midwife. The nurse midwife must be permitted to perform the service under
the laws of the State where the services are rendered.
  Complications of pregnancy are covered as part of your maternity benefit. Separate reimbursement is not available for such complications.
  Benefits are available for maternity upon enrollment. Deliveries occurring after your coverage terminates are not covered under this Plan,
except as provided in Section Ten, Paragraph 2.
7. In-Hospital Medical Care. You are covered for medical care rendered in the hospital. In order to be covered, the care may not be
provided by a hospital employee. The Provider’s service must be unrelated to surgery.
  In-hospital medical care consists of the following:
  (a) Routine Medical Care.
  (b) Psychiatric Care rendered by a physician, certified and registered psychologist or a certified social worker. The social worker must be
      qualified as a Provider for third-party reimbursement under the laws of New York State. He or she must have six years of post-Masters
      Degree supervised Psychotherapy experience. Psychiatric care may be rendered in either a general or psychiatric hospital. Custodial
      care is not covered.
  (c) Care of premature infants and illness of newborns.
  (d) Intensive Care.
8. Radiation Therapy. You are covered for the administration of radiation therapy. This Certificate does not cover the cost of radium or
other radioactive materials.
9. Chemotherapy. You are covered for chemotherapy. Coverage for chemotherapy includes coverage for drugs dispensed by a physician or
pharmacy.
10. Specialist Consultations. Your doctor may want you to see a Specialist. The Specialist may or may not be a Participating Provider.
If you wish to use a Specialist who is a Participating Provider, you may call GHI for a list of Participating Specialists in your area. Under the

                                                                        13                                                             PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 27 of 160


Participating Program, a $10 Co-pay Charge applies to Specialist consultations.
  You are covered for one out-of-hospital consultation in each specialty per calendar year, for each condition being treated.
  You are covered for one in-hospital consultation in each specialty per confinement, for each condition being treated.
  You are not covered for consultations in the fields of pathology, roentgenology, or anesthesiology.
  Consultations are covered only upon the direct referral and advice of your attending physician. In order for the service to be covered, the
consultant must submit a report to the referring physician.
  Second surgical consultations are available through NYC HEALTHLINE. (See Section Six of this booklet and the “New York City Summary
Program Description” booklet.)
11. Diagnostic Procedures, X-Ray Examinations and Laboratory Tests. You are covered for diagnostic procedures. These consist
of diagnostic laboratory and X-ray procedures performed out of the hospital by a doctor or an independent laboratory. In-hospital services are
covered only if billed by independent physicians, who are not hospital employees.
  You are covered for the separate interpretation of X-rays and laboratory tests. A non-participating radiologist or pathologist must give you a
separate bill for this service. Payment shall be made based upon 30% of the radiology or laboratory procedure allowance after your deductible
has been satisfied. Under the Participating Provider Program, a $10 Co-pay Charge applies. (See Section Three, Paragraph 1.)
  You are not covered for screening exams except as provided in Paragraph 2.
12. Shock Therapy. You are covered for shock therapy. It may be given in or out of the hospital. There is no annual maximum number
of treatments for this benefit.
13. Ambulance Service. You are covered for emergency ambulance service. This benefit is an indemnity benefit only. It is not available
as a paid-in-full benefit through Participating Providers. It is also not subject to a deductible. GHI will reimburse you at 80% of the Allowed
Charge, up to a maximum of $1,000 per trip.
  You are not covered for ambulette service. You are not covered for air ambulance. However air ambulance services from one hospital to
another may be covered under your Blue Cross Coverage.
14. Excess Hospitalization Coverage/Inpatient Hospital Charges.
  You are covered for hospital charges in excess of your Blue Cross benefits. Coverage is available only for charges described in this
paragraph. GHI covers hospital services ordinarily covered by Blue Cross. Your Blue Cross deductible is not covered.
  Charges for full days covered by Blue Cross are never covered by GHI. GHI covers admissions for diagnostic studies, physical therapy and
medical rehabilitation. (See Paragraph 18 of this Section). These admissions may be in specialized rehabilitation facilities. You are not
covered for custodial hospital care.
  Coverage for Hospital Charges includes the following:
  (a) Room and Board. The charge may not exceed the hospital’s most common semi-private room rate.
  (b) Special Hospital Services. This includes services rendered by hospital staff or other hospital employees.
  (c) Drugs supplied by the hospital.
  (d) Diagnostic tests performed by the hospital.
  Special Limitations Applicable to Inpatient Hospital Charges Only.
  (a) If you have the 75-day or the 365 day Blue Cross Program, your benefit for hospital charges is subject to the $200,000 annual
      maximum per person.
  (b) All payments for hospital charges count towards the applicable annual and lifetime maximum and are subject to deductibles and co-
      insurance.


PLC-1032E                                                                14
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 28 of 160


15. Outpatient Hospital Charges. You are covered for outpatient hospital charges only if the service provided is not covered by Blue
Cross. The service must be rendered in an Out-Patient Department of a Hospital. The service is not covered if it is the result of an accident
or a sudden or serious illness which is covered under your Blue Cross coverage. Related diagnostic X-rays, laboratory tests and charges by
physicians who are not hospital employees are covered.
16. Hemodialysis Service. You are covered for hemodialysis service. However, please see Section Fourteen, Paragraph 1(c), for
limitations concerning individuals with End-Stage Renal Disease.
17. Centers of Specialized Care. You may be eligible for paid-in-full benefits for select cardiac procedures and heart transplants under
the GHI Centers of Specialized Care Program. The GHI Centers of Specialized Care Program is a network of hospitals designed to offer you
paid in full hospital and medical benefits for select cardiac tests and surgeries and heart transplants.
  This Program is available to you only if you are:
  (a) an active employee;
  (b) a non-Medicare eligible retiree; or
  (c) a covered dependent of an active employee or a non-Medicare eligible retiree.
  You must also have your primary insurance coverage through the City of New York in order to be eligible to participate in this Program.
  (a) Paid-in-Full-Benefits. Hospitals and physicians who participate in the GHI Centers of Specialized Care network have agreed to
      accept GHI’s payment as payment in full for the cardiac and heart transplant procedures covered under the Program. When you
      choose a network hospital, you incur no out of pocket expenses for covered cardiac or heart transplant procedures. Also, your hospital
      deductible is waived. If you choose to receive services outside of the network, your care will be covered under your standard GHI/CBP/
      Empire Blue Cross Blue Shield Plans. Accordingly, your benefits will be subject to the deductibles and maxima that normally apply to
      your coverage.
  (b) Access to the Program. You must call NYC HEATHLINE at 1-800-521-9574 in order to participate in the GHI Centers of
      Specialized Care Program. Only certain cardiac services are covered under this Program. As such, you should call NYC HEATHLINE as
      soon as possible after you learn that you need cardiac care. For example:
      • If cardiac surgery may be necessary, and you are referred to a cardiologist for tests, call NYC HEATHLINE if you wish to have the
         tests provided through the network.
      • If cardiac surgery is necessary, and your physician refers you to a heart surgeon, call NYC HEATHLINE if you wish to have the
         surgery provided through the network. All admissions under the GHI Centers of Specialized Care Program must be precertified. Call
         at least 10 days prior to your admission to maximize your benefits and avoid penalties. NYC HEATHLINE will refer your case to GHI.
         A GHI nurse consultant will answer your questions. He or she will also coordinate the arrangements for your care. If you wish, you
         may contact GHI directly by calling 1-800-223-9870.
  (c) Limitations. The GHI Centers of Specialized Care Program covers cardiac care only. Any in-hospital medical care and other services
      provided to you in a network hospital during your stay which are not incidental to your cardiac procedure or heart transplant will not
      be covered as part of the GHI Centers of Specialized Care Program. They will be covered under your standard GHI/CBP/Empire Blue
      Cross Blue Shield Plans. Coverage for such care and services will be subject to the deductibles, co-insurance and maxima applicable to
      your standard plan. As with all planned hospital admissions, you must precertify your admission to a GHI Centers of Specialized Care
      network hospital with NYC HEATHLINE.
18. Hospital Admissions Primarily for Physical Therapy, Physical Rehabilitation or Physical Medicine. You are covered
for up to 30 days per calendar year for hospital stays the primary purpose of which is physical therapy, physical medicine, physical rehabilita-
tion, or a combination of these services. Coverage may be extended beyond 30 days if authorized (through GHI or NYC HEATHLINE) based on
medical necessity. Coverage for these services is subject to the deductibles and maxima set forth in Section Four.
19. Diabetes Management. You are covered for equipment and supplies for the treatment of diabetes. You are also covered diabetes self-
management education. Your coverage is described below.
  (a) Equipment and Supplies. You are covered for certain equipment and supplies for the treatment of diabetes. In order to be covered,

                                                                       15                                                             PLC-1032E
                   Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 29 of 160


      a Provider must recommend or prescribe the equipment and supplies. The Provider must be legally authorized to write a prescrip-
      tion. You are covered for the items described in this paragraph. The Commissioner of the New York State Department of Health may
      provide and periodically update by rule or regulation a list of additional diabetes equipment and related supplies such as are medically
      necessary for the treatment of diabetes. Such additional equipment and supplies are also covered.
      You are covered for the equipment set forth below.
      (1) Blood glucose monitors. This includes blood glucose monitors for the legally blind.
      (2) Data management systems.
      (3) Test strips for glucose monitors and visual reading and urine testing strips.
      (4) Injection aids.
      (5) Cartridges for the legally blind.
      (6) Insulin pumps and appurtenances thereto.
      (7) Insulin infusion devices.
      The equipment listed above is covered in full if you obtain it from a GHI Preferred Provider of durable medical equipment (DME). If
      you obtain it from a provider who is not a Preferred Provider, it is covered subject to the deductible and maxima set forth in Section
      Four. For the names of GHI DME Preferred Providers, please call (212) 501-4GHI. (See also Paragraph 24 of this Section).
      You are also covered for the items set forth below.
      (1) Insulin.
      (2) Needles and Syringes.
      (3) Oral agents for controlling blood sugar.
      If you are covered under an Optional Rider to this Plan, these items are reimbursed according to the terms of your Optional Rider.
      They are not reimbursed according to the terms of this paragraph. Please refer to your Optional Rider for a description of your benefits
      and for instructions for filing of claim forms.
      If you are not covered under an Optional Rider to this Plan, these items are covered under this paragraph. You are subject to a $5
      Co-pay Charge for these items. They are not available from Participating Providers. You must pay the full cost for these items. You
      must obtain a receipt for your purchase. You must submit a claim form to GHI. GHI will reimburse you directly. You will be paid in
      full for these items, less the $5 Co-Co-Pay Charge.
  (b) Education. You are also covered for diabetes self-management education. This includes education relating to proper diet. Diabetes
      self-management education ensures that persons with diabetes are informed as to the proper self-management and treatment of their
      diabetic condition. It is covered only if it is conducted by a Provider. The Provider must be legally authorized to write a prescription.
      It may also be provided by a member of the Provider’s staff. It must be part of an office visit for diabetes diagnosis or treatment. It is
      covered only in the instances set forth below.
      (1) Upon the diagnosis of diabetes.
      (2) Upon a physician’s diagnosis of a significant change in symptoms or conditions which require changes in self management.
      (3) Where reeducation or refresher education is necessary.
  Diabetes self-management education may also be conducted by one of the following:
      (1) A certified diabetes nurse educator.
      (2) A certified nutritionist.
      (3) A certified or registered dietician.
  In order to be covered, you must be referred by a Provider. The Provider must be authorized to write a prescription. The education must be
provided in a group setting if practicable. A home visit is covered only if it is medically necessary.
  Diabetes self management education is covered according to the terms of Sections Three and Four.

PLC-1032E                                                                16
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 30 of 160


20. Preventive and Primary Care Services for Dependent Children. Your covered dependent child is covered for preventive and
primary care services as described below from birth until age 19. The services must be provided by or under the supervision of a Provider set
forth below.
   • A physician.
   • A licensed nurse practitioner eligible for reimbursement by law.
  The services must be performed in the Provider’s office or in a hospital as defined in Section 2801 of the Public Health Law.
  The services described below are not subject to a Co-pay Charge when rendered by a Participating Provider.
  (a) Initial In-Hospital Pediatric Visit. You are covered for an initial in-hospital well-baby visit for your newborn in accordance with
      the prevailing clinical standards of the American Academy of Pediatrics.
  (b) Well Child Visits. You are covered for well child visits scheduled in accordance with the prevailing clinical standards of the
      American Academy of Pediatrics. Each visit shall include services in accordance with these prevailing clinical standards.including:
      1. Medical history.
      2. Complete physical examination.
      3. Developmental assessment.
      4. Anticipatory guidance.
      5. Appropriate immunizations and laboratory tests. These must be ordered at the time of the visit. They must be performed in the
          Provider’s office or in a clinical laboratory.
  (c) Necessary immunizations. Coverage is provided for necessary immunizations as determined by the New York State Superintendent
      of Insurance in consultation with the New York State Commissioner of Health. These consist of at least adequate dosages of vaccine
      against the diseases set forth below. The dosages of vaccine must meet standards approved by the United States Public Health Service
      for such biological products.
      a. Diphtheria.
      b. Pertussis.
      c. Tetanus.
      d. Polio.
      e. Haemophilus influenza type b.
      f. Measles.
      g. Mumps.
      h. Rubella.
      i. Hepatitus b.
21. Home Care Services. You are covered for home care services. The extent of your coverage is described below. In order to be eligible
for paid-in-full benefits, the home care services must be precertified with GHI Coordinated Care and rendered by a GHI participating home
care agency.
   (a) Type of Home Care Agency Covered. GHI will pay for home care visits made by a Certified Home Care Agency. The Agency must
       have an Operating Certificate to provide home care issued under Article 36 of the New York State Public Health Law. Payment will not
       be made for care rendered by a licensed home care agency unless the home care agency has an Operating Certificate under Article 36.
   (b) Conditions for Home Care Coverage. GHI will pay for Home Care visits only if the following conditions are met.
       (i) If you had not received Home Care visits, you would have had to have been hospitalized or cared for in a Skilled Nursing Facility.
            The Home Care visits must be a substitution for hospital care or care in a Skilled Nursing Facility.
       (ii) Home Care services must commence no later than 21 days following:
           • your discharge from the hospital; or

                                                                      17                                                           PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 31 of 160


           • the onset of the condition requiring your confinement.
       (iii) A plan for your Home Care must have been established and approved in writing by a physician.
  (c) Covered Home Care Services. You are covered for the following Home Care services provided by a Certified Home Care Agency.
      (i) Part-time or intermittent home nursing care by or under the supervision of a registered professional nurse (R.N.).
      (ii) Part-time or intermittent home health aide services which consist primarily of caring for the patient.
      (iii) Medical social worker visits.
      (iv) Physical, occupational, or speech therapy if the Home Care Agency provides these services.
      (v) Laboratory services, X-rays and EKG services provided by or on behalf of the Home Care Agency.
      (vi) Drugs prescribed by a physician when dispensed by a certified home health agency.
      (vii)Ambulance or ambulette to or from the nearest hospital if medically necessary. Medical supplies are covered only when provided
            by a GHI Preferred Provider of durable medical equipment (DME). They must be prescribed by a doctor.
  (d) Extent of Coverage. The extent of your coverage varies. It depends upon whether you receive services from a GHI participating
      home care services provider or any other eligible home care services provider.
       (i) Participating Provider. If you receive covered services from a GHI participating home care services provider, you are
            covered in full for up to 200 home care visits per person per calendar year. You must precertify the home care services with GHI
            Coordinated Care by calling:
               • in New York City (212) 615-4662;
               • outside New York City 1-800-223-9870.
       		Home care services are subject to concurrent review by GHI Coordinated Care. For the names of GHI participating home care
            services providers in your area, please call GHI Coordinated Care.
       		If you are outside of GHI’s home care services participating provider operating area and cannot use a participating provider,
            please contact GHI Coordinated Care. If you pre-certify out-of-area services with GHI Coordinated Care, you are eligible for
            coverage of up to 200 home care visits per person per calendar year. GHI will pay you up to 100% of the average payment it makes
            to a GHI participating home care services provider for covered services. If you do not precertify the services, you are covered as set
            forth item (ii) below.
       (ii) Any Other Home Care Services Provider. You are also covered for services rendered by a non-participating home care
            services provider. You are subject to a $50 deductible per person per episode of care. After you have met this deductible, you are
            covered for up to 40 visits per person per calendar year. GHI will pay you up to 80% of the average payment it makes to a GHI par-
            ticipating home care services provider for the type of services you receive. You must pay any difference between GHI’s payment and
            the provider’s charge.
  GHI will pay for Home Care visits and for the other services listed above only for as long as you would otherwise have had to be confined in
a Hospital or in a Skilled Nursing Facility.
  However, GHI will not pay for more visits than set forth in paragraphs (i) and (ii) above in each calendar year.
  Each visit by a member of a Home Care team is counted as one Home Care visit. Up to four hours of home health aide service are counted
as one Home Care Visit.
22. Home Infusion Therapy. You are covered only for home infusion therapy rendered by a GHI Preferred home infusion therapy
provider. Your coverage includes:
       • Antibiotic Therapy.
       • Hydration Therapy.
       • Pain Management.



PLC-1032E                                                                18
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 32 of 160


      • Chemotherapy.
      • Total Parenteral Nutrition (TPN).
      • Aerosolized Pentamidine.
  (a) Conditions for Home Infusion Therapy Coverage. GHI will pay for home infusion therapy only if the following conditions
      are met.
      (i) A physician must give specific written orders authorizing home infusion therapy.
      (ii) The home care infusion services are precertified with GHI Coordinated Care.
      (iii) The services are rendered by a GHI participating home infusion therapy provider.
            You are not covered for home infusion therapy rendered by a non-participating provider. However, the individual component
            services of the home infusion therapy (e.g. - private duty nursing, prescription drugs, and durable medical equipment) may be
            covered under other provisions of this Certificate.
            If you are outside of GHI’s home infusion therapy participating provider operating area and cannot use a participating provider,
            please contact GHI Coordinated Care.
  (b) Covered Home Infusion Therapy Services. GHI will pay a participating home infusion therapy provider directly for the services
      set forth below. The services must be medically necessary and related to the home infusion therapy. The provider must supply and bill
      for the services.
      • Supplies and equipment for the administration of home infusion therapy.
      • Drugs.
      • Nursing Services. This includes nursing assessment, patient education and training and nursing visits.
23. Private Duty Professional Nursing Service. You are covered for Private Duty Nursing Services. The service may be rendered at home
or in a hospital. The doctor in charge of he case must file a statement acceptable to GHI that there is a medical need for the skilled nursing service.
The doctor must prescribe a plan of skilled nursing care. The patient’s condition must be unstable and require constant monitoring. The skilled
nursing service must relate to the patient’s diagnosis and condition.
  An R.N. must render the service. The charges for the service must be submitted based upon the time spent by the nurse. An L.P.N. may
render this service only if an R.N. was not available to render this service. A statement to that effect, acceptable to GHI, must be filed with GHI.
This service is never covered when it is or could be rendered by home health aides, homemakers, housekeepers, home attendants, or similar
practitioners.
  If you receive these services from a GHI Participating Provider of private duty nursing services, you are covered in full. You must precertify
the services with GHI Coordinated Care by calling (212) 615-4662 in New York City or 1-800-223-9870 outside New York City.
   If you receive these services from a non-participating provider, you are subject to a separate $250 deductible per person per calendar year
for covered private duty nursing services. After you have met this deductible, GHI will cover this service. Payment will be made at 80% of the
average payment GHI makes to a GHI Participating Provider of private duty nursing services for covered services.
   You are covered for private duty professional nursing services rendered by Participating and non-participating Providers up to a maximum
of $100,000 per calendar year. Payments made by GHI toward private duty nursing also count toward your overall annual and lifetime
maxima. You are not covered for private duty nursing services in connection with a normal delivery unless medically necessary.
  Custodial care is not covered. Custodial care is care that is provided primarily for personal needs and care that can be provided by aides
who have no professional skills or training. Help in walking or getting in or out of bed are examples of custodial care. Assistance in bathing,
dressing, eating or orally taking medicine is also considered custodial. Custodial care is never covered even if rendered by an R.N. or L.P.N. In
determining what is custodial care, GHI shall also be guided by the standards established by Medicare.
24. Durable Medical Equipment (“DME”) Equipment. You are subject to a separate deductible for the rental or purchase of
Durable Medical Equipment (“DME”). The deductible is $100 per person, per calendar year. Once you have met your annual DME deductible,
GHI will cover this service. The extent of coverage will depend on whether you use a “Preferred Provider” or another provider.
                                                                           19                                                                PLC-1032E
                   Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 33 of 160


  Covered Items. You are covered for the rental, purchase and repair and maintenance (when not covered by a manufacturer’s warranty
or purchase agreement) of the following items of Durable Medical Equipment when medically necessary.
  (a) Hospital Beds.
  (b) Crutches.
  (c) Walkers.
  (d) Wheelchairs.
  (e) Belts and trusses.
  (f) Lamps and diathermy equipment.
  (g) Artificial eyes, limbs and other prosthetic appliances, which replace internal body organs.
  (h) Orthopedic and incontinence appliances.
  (i) Oxygen and oxygen equipment.
  (j) Other durable medical equipment or appliances may be covered. In order to be covered, you must submit evidence of the medical
       necessity of the item to GHI at the time of submission of the claim. The evidence of medically necessity must be acceptable to GHI.
  The following are examples of items not covered as Durable Medical Equipment.
  (a) Splints.
  (b) Casts.
  (c) Orthopedic or orthotic devices for the feet.
  (d) Air conditioning devices.
  (e) De-humidifiers.
  (f) Elevator stairs.
  (g) Wigs, hairplugs or other hairpieces.
  (h) Intra-oral appliances and/or intra-oral orthopedic devices and their maintenance; intra-osseous devices and their maintenance.
  (i) Adjustable beds or other beds which are not strictly hospital beds.
  (j) Over-the-counter items, such as antiseptics, alcohol, cotton balls, gels, ointments and other similar items.
  In determining what is payable, GHI will be guided by Medicare guidelines. Appliances, Equipment and Oxygen are not available as paid-
in-full benefits from Participating Providers. Co-insurance charges, deductibles, and maximums are applicable to this benefit.
  Certain DME items cannot be acquired through Preferred Providers, but are covered under this Certificate. They are as follows:
  • Mastectomy Bras. You are covered for the purchase of two mastectomy bras per calendar year. You will be reimbursed directly by GHI at
       100% of the Allowed Charge subject to the deductible for DME.
  • Prosthetic devices and orthotic devices are not available through Preferred Providers. GHI will reimburse you at 80% of the allowed
       charge for covered prosthetic devices and orthotic devices after you have met your DME deductible.
  • Syringes are covered and dispensed through your pharmacy. You must meet your DME deductible. Thereafter, then you will be
       reimbursed directly by GHI at 80% of the Allowed Charge
  Preferred Providers. If you use a Preferred Provider for any other covered DME, GHI will reimburse the Provider in full after you have
met your annual deductible for DME. Certain DME items for the treatment of diabetes are not subject to this deductible. These items are
always covered in full when obtained from a Preferred Provider. These items are listed in Paragraph 19 of this Section. For the names of GHI
DME Preferred Providers, please call (212) 501-4GHI.
  Other Providers. If you receive DME from a provider who is not a Preferred Provider, GHI will reimburse you at 50% of the allowed
charge after you have met the deductible. You are responsible for any difference between GHI’s payment to you and the Provider’s charge.


PLC-1032E                                                              20
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 34 of 160


Certain DME items for the treatment of diabetes are subject to different payment terms. Please refer to Paragraph 19 of this Section for the list
of these items and a description of your coverage.
  Pre-Authorization. When the charge for DME equals or exceeds $2,000 you must receive pre-authorization from GHI. The DME supplier
must call GHI’s Coordinated Care Department at 1-800-223-9870 for pre-authorization of this equipment. However, you must call GHI’s
Coordinated Care Department at 1-800-223-9870 for pre-authorization of all prosthetic devices, orthotic devices, and infusion therapy
  Maxima. Payments made for DME count toward the overall $200,000 annual and $1,000,000 lifetime maxima under the Certificate. These
payments count toward the maxima if the service is provided by a Preferred Provider or by another provider.
25. The GHI-Behavioral Management Program.
  You are covered under the Behavioral Management Program (BMP).
   The GHI Behavioral Management Plan is a mental health and chemical dependency benefits program. It was developed with the New York
City Employee Benefits Program and the City’s Municipal Unions. If you are a City employee or a non-Medicare eligible City retiree, the BMP
is part of your coverage. Your non-Medicare eligible dependents are also covered if you have family coverage.
  The BMP helps you receive covered services at an appropriate level of care. To be eligible for full benefits, you must call the Clinical Referral
Line prior to receiving covered services. The telephone number is 1-800-NYC-CITY (1-800-692-2489).
  The Clinical Referral Line is staffed by trained clinicians. You may call 24 hours a day, 365 days a year. The clinicians will help you
determine the best form of care. They can help you select a provider who is best suited to your needs. You may also call the Clinical Referral
Line in case of an emergency. The clinician will refer you to the closest facility or emergency room.
  The BMP offers a network of Participating practitioners and facilities. Except where noted, you may select a Participating or non-participat-
ing provider. You may obtain the names of Participating providers in your area by calling the Clinical Referral Line.
  Participating providers must pre-certify covered services under the Plan. They may not bill you for covered services which were not pre-
certified. You must pre-certify care rendered by non-participating providers. To pre-certify care, you must call the Clinical Referral Line.
BMP-COVERED OUTPATIENT TREATMENT
1. Chemical Dependency Benefits.
   A. Benefits. You are covered for outpatient visits for the diagnosis and treatment of alcoholism. You are covered for outpatient visits
for the diagnosis and treatment of substance abuse and dependence. The visits must take place in an approved facility for treatment. (See
paragraph C below). GHI will not pay for visits in programs of a social, recreational, or companionship nature.
  To be covered, each visit must consist of at least one of the services listed below.
  • Individual or group counseling.
  • Activity therapy.
  • Diagnostic evaluations by a doctor or other licensed medical professional to determine the nature and extent of your illness or
      disability.
  All covered services must be provided by an employee of the facility. GHI will not make any payments to an individual who provides any of
the covered services. No payment will be made if the facility turns the payments over to the individual who provided the service.
  B. Number of Visits Covered. You are covered for a total of 60 outpatient visits for the above services in each calendar year. There is no
Co-pay Charge for such visits. GHI will pay for 1 visit per day. However, GHI will pay for a family therapy visit and an individual visit that takes
place on the same day.
   If you have family coverage, up to 20 of the 60 visits available to the person with the alcohol or substance abuse problem may be used
for family therapy. The 20 family therapy visits are covered even if the person with the alcohol or substance abuse problem is not receiving


                                                                         21                                                              PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 35 of 160


treatment. The family therapy visits may only be used by members of the family who are covered under this Plan. Regardless of the number
of covered family members, only 20 family visits are available for the treatment of the family member with the alcohol or substance abuse
problem.
   Family therapy consists of visits for members of a family. The purpose of these visits is to aid in the understanding of the illness. These visits
also help family members play a meaningful role in the recovery. Payment for a family therapy session will be the same as for an individual
visit. This is true, regardless of the number of family members who attend the session.
  C. Approved Facilities for Treatment. In New York State, the facility must be certified by the Division of Alcoholism and Alcohol
Abuse or by the Division of Substance Abuse Services to provide the service.
   You may receive covered treatment outside of New York State. The facility must be accredited to provide an alcohol or substance abuse
treatment program by the Joint Commission on Accreditation of Healthcare Organizations (JCAHO).
  D. Payments. The amount of GHI’s payment for outpatient services will vary. It will depend on whether the facility is a Participating or a
non-participating facility.
      • Participating Facility. A Participating Facility is an approved facility which has an agreement to provide care to covered
          persons. GHI will pay the facility directly. Payment will be made in full for covered services. You will not have to make any
          payments.
      • Non-Participating Facility. A non-participating facility is an approved facility which does not have an agreement with GHI.
          GHI will pay 75% of the average payment it would have made to a Participating Facility for the kind of care you receive. GHI’s
          payment may not fully cover the charge to you. You must pay any balance.
2. Mental Health Benefits.
  A. Benefits. You are covered for outpatient psychiatric care. Psychiatric care is defined as the diagnosis or treatment of mental, nervous
or emotional disorders and ailments. The BMP will use the most recent edition of the American Psychiatric Association’s Diagnosis and
Statistical Manual of Mental Disorders (DSM) to determine what conditions are covered. The care must be rendered by a Provider listed below.
        • A physician.
        • A registered or certified psychologist.
        • A certified social worker. The social worker must be qualified as a Provider for third-party reimbursement under the laws of New
            York State. He or she must have six years of post-masters’ degree supervised psychotherapy experience.
   The service may be rendered in a clinic, psychiatric center or Hospital outpatient department. Payment will not be made unless the service
is rendered by one of the Providers set forth above. Services which are merely supervised or directed by a such a Provider are not covered.
   In order to be covered, outpatient psychiatric care must be rendered by a Participating Provider. GHI will pay a Participating Provider
directly for covered services. Payment will be made in accordance with the Plan’s Allowances. Each visit is subject to a $10 Co-pay Charge.
  Outpatient psychiatric care is not covered when rendered by a non-participating Provider. Benefits for such services are provided only under
the Optional Benefits Rider. (See below.)
  B. Number of Visits Covered. You are covered for a total of 30 outpatient visits for the above services in each calendar year. Group and
individuals’ visits are counted as one visit.
3. Diagnostic Evaluations. You are covered for diagnostic evaluations to determine the nature and extent of your condition or illness.
You are covered for a total of 5 evaluations in each calendar year. These visits do not count as part of the outpatient visits described above. To
be covered, you must call the Clinical Referral Line prior to receiving care. You will be referred to a specialist.
4. Treatment Plan. All covered services must be medically necessary. A treatment plan must be pre-certified before you begin any covered
outpatient treatment.
  Participating Providers will pre-certify your treatment plan. Participating providers may not bill you for covered services which were not
pre-certified. You must call the Clinical Referral Line to pre-certify care rendered by non-participating Providers. The telephone number is
PLC-1032E                                                                  22
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 36 of 160


1-800-NYC-CITY (1-800-692-2489).
  All care is reviewed for medical necessity.
5. Appeals. You may appeal if your treatment plan is not approved. To appeal, call the Clinical Referral Line. Your appeal will be decided
within 60 days. This is measured from the date of receipt of all necessary information from you and your Provider.
BMP-COVERED INPATIENT TREATMENT
1. Chemical Dependency Benefits.
   A. Benefits. You are covered for the diagnosis and treatment of alcoholism and alcohol abuse. You are also covered for the diagnosis and
treatment of substance abuse and dependence. You are also covered for detoxification. The detoxification treatment must be provided in an
approved hospital or detoxification facility. (See Paragraph C below.)
  Rehabilitation care is also covered. You must be confined in a Participating Facility. These services are not covered when rendered in a non-
participating facility. Coverage for such services is only provided under the Optional Benefits Rider.
  B. Number of Days Covered. You are covered for 30 days of active treatment in each calendar year. There is a lifetime maximum of
60 days. Visits for detoxification or rehabilitation each count as one visit.
  C. Approved Facilities for Treatment. In New York State, the facility must be certified by the Division of Alcohol and Alcohol Abuse
or by the Division of Substance Abuse Services to provide the treatment.
  You may receive covered inpatient care outside New York State. The facility must be accredited by the JCAHO to provide alcoholism or
substance abuse treatment.
  D. Payments. The amount of GHI’s payment for inpatient services will vary. It depends on whether you receive treatment in a
Participating or non-participating facility.
  • Participating Facility. A Participating facility is an approved facility which has an agreement to provide to covered persons. GHI will
       pay the facility directly. Payment will be made in full for covered services. You will not have to make any payments.
  • Non-Participating Facility. GHI will pay for covered detoxification services rendered in an approved non-participating facility. Such a
       facility has no agreement with GHI. GHI will pay 100% of the average payment it makes to Participating facilities for the services. GHI’s
       payment may not fully cover the charge to you. You must pay any balance. GHI will not pay for rehabilitation services rendered in a
       non-participating facility.
2. Mental Health Benefits.
  A. Benefits. You are covered for inpatient psychiatric care. Your confinement must be for mental, nervous or emotional disorders. The
BMP will use the most recent edition of the DSM to determine what conditions are covered.
  B. Number of Days Covered. You are covered for 30 days of active treatment in each calendar year. There is no lifetime maximum for
this care.
  C. Payments. The amount of GHI’s payment for covered services will vary. It will depend on whether you receive treatment in a
Participating or non-participating facility.
       • Participating Facility. A Participating Facility has an agreement to provide care to covered persons. GHI will pay the facility
           directly. Payment will be made in full for covered services. You will not have to make any payments.
       • Non-Participating Facility. GHI will pay for covered services rendered in a non-participating facility. Such a facility has no
           agreement with GHI. GHI’s payment may not fully cover the charge to you. You must pay any balance. GHI will pay 50% of the
           average payment it makes to a Participating facility for the type of service you receive. After you have paid $4,000 in coinsurance
           expenses for this service per person per calendar year, GHI will make payment at 100% of the average payment it makes to a
           Participating Facility for covered services for the balance of covered days. Care that is not pre-certified is subject to a penalty of


                                                                        23                                                               PLC-1032E
                   Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 37 of 160


          $1,000. In no event, however, will the penalty exceed 50% of the benefit otherwise payable.
3. Pre-Certification Procedures. To be eligible for full benefits, all inpatient care must be pre-certified by calling the Clinical Referral
Line. The telephone number is 1-800-NYC-CITY (1-800-692-2489).
       • If your doctor recommends confinement, your care must be pre-certified prior to the admission date.
       • If you are hospitalized due to an emergency, your care must be certified within one (1) business day of the admission. If you are
          not medically able to call within that time, you must call as soon as you are medically able to do so. An “emergency” is a condition
          requiring immediate inpatient care to avoid jeopardy to the patient’s life or serious impairment to the patient’s bodily functions.
       • Written notice will be sent within forty-eight (48) hours of the pre-certification.
       • Participating providers must pre-certify your care. They may not bill you for covered services which were not pre-certified. You must
          pre-certify care rendered in a non-participating facility.
4. Appeals. If you fail to pre-certify inpatient care due to extenuating circumstances, you may appeal. To appeal, you must call the Clinical
Referral Line. GHI will decide your appeal within 60 days. This is measured from the date of receipt of all necessary information from you and
your Provider.

SECTION SIX: NYC HEALTHLINE Pre-Admission Review Program/Mandatory Second Surgical
Consultation Program and Voluntary Second Surgical Consultation Program
NYC HEALTHLINE
  To maintain your full insurance coverage, you must call NYC HEALTHLINE before you have certain medical or hospital services. A full
description of NYC HEALTHLINE is provided in the “3 Smart Reasons” brochure. You may obtain this brochure from your employing agency,
your Plan, or from the New York City Employee Benefits office. You should refer to this brochure for a description of NYC HEALTHLINE.
   If you are a City employee or a non-Medicare eligible City retiree, NYC HEALTHLINE is part of your coverage. NYC HEATHLINE is also part
of the coverage provided to your covered spouse and covered dependent children if this Plan provides their primary medical coverage. NYC
HEALTHLINE is a managed care program that was developed by the Employee Benefits Program of the New York City Office of Labor Relations
and the Municipal Labor Unions.
   If you or a member of your family is scheduled for certain office surgery, any outpatient surgery at a hospital or surgi-center, or any
elective, non-emergency hospital admission (surgical, maternity, medical, psychiatric, or pediatric) you must call NYC HEALTHLINE at least
10 days before the surgery or admission and within 24 hours after an emergency admission to maintain your health benefits. If you are not
medically able to call NYC HEALTHLINE within 24 hours after an emergency, you must call NYC HEALTHLINE as soon as you are medically
able to do so. With the help of qualified health care professionals, NYC HEALTHLINE can help you make important health care decisions in
managing your treatment and getting the most for your health care dollars.
  The telephone number for NYC HEALTHLINE can be found on your identification cards. The telephone number is 1-800-521-9574 NYC
HEALTHLINE will help you:
  (a) Make informed decisions about your own health care. In most cases, your Medical Review Specialist will approve your plan of care
      immediately. In other cases, alternatives may be available to you. Depending on your medical problem, you might benefit from
      a second surgical opinion, ambulatory surgery, pre-admission testing, or early discharge with home care. All you have to do is to
      remember to call NYC HEALTHLINE.
  (b) Preserve your health benefits and avoid penalties. It is your responsibility to call NYC HEALTHLINE. If you go ahead with a non-
      emergency hospital admission or certain office procedures (see paragraph [b] in NYC HEALTHLINE Mandatory Second Surgical
      Consultation Program description) without first calling NYC HEALTHLINE, or fail to notify NYC HEALTHLINE within 24 hours after
      an emergency admission your coverage may be reduced in one of two ways. For any hospital admission, or ambulatory surgery in a
      hospital facility or surgi-center, your Empire Blue Cross and Blue Shield coverage will be reduced by the lesser of $250 per day or 50%,
      up to a maximum of $500. You will be responsible for that amount.


PLC-1032E                                                               24
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 38 of 160


  You must call NYC HEALTHLINE if:
  (a) You are a City employee, or a City retiree who is not eligible for Medicare, or you are purchasing City coverage directly under COBRA
      continuation coverage; and
  (b) GHI provides your primary health coverage or you are a spouse or covered dependent (under 19 years old) of a City employee or retiree
      and GHI provides your primary health coverage.
  You must call NYC HEALTHLINE at least 10 days prior to:
  (a) Any scheduled non-emergency hospital admission for you or a covered family member; or
  (b) Any scheduled outpatient surgical procedure at a hospital facility or surgi-center; or
  (c) Any scheduled procedure in a doctor’s office as listed in paragraph (b) below;
  (d) For maternity admissions, as soon as the delivery date is known; or
  (e) Within 24 hours of an emergency admission (or as soon as you are medically able to call if you are not medically able to call within
      24 hours). Do not call NYC regarding claims or membership issues. (For questions about medical claims or membership, see Section
      Nine, Paragraph 3).
NEW YORK CITY HEALTHLINE MANDATORY SECOND SURGICAL CONSULTATION PROGRAM
 (a) General. The surgical procedures listed below REQUIRE a second surgical opinion. This second opinion must be obtained through
     NYC HEALTHLINE. Your failure to obtain a mandatory second surgical opinion will result in diminished benefits. The second opinion
     must be obtained in order to avoid a reduction in your benefits. All expenses related to the listed surgical procedures are subject to a
     reduction if you fail to obtain the mandatory second surgical opinion. The failure of a covered individual to obtain a second opinion
     shall result in reduced benefits, as outlined below. Please note that if you fail to obtain the mandatory second surgical opinion, the
     paid-in-full feature of using a Participating Provider is no longer applicable. You must pay the Provider directly and file a claim with
     GHI. Payment will be made in accordance with the CBP Schedule less any applicable penalty. To arrange for your cost-free mandatory
     second surgical opinion, call 1-800-521-9574. The surgical consultant whom you see may not confirm the need for surgery. If you
     are undecided about whether to proceed with the surgery, you are entitled to have a third opinion completely free of charge. This third
     opinion, in order to be covered, must also be arranged through NYC HEALTHLINE. All Consultants will be Specialists. The Specialist
     will provide an independent opinion. However, he or she has agreed not to treat you or to perform the surgery for the procedure in
     question. You may fail to obtain a second opinion for one of the listed services, but believe your failure was due to extenuating circum-
     stances. If this is the case, you may appeal for special consideration of your case. This appeal should be addressed to NYC HEALTHLINE.
     The decision will be made on your appeal within 30 days of receipt of all the complete and necessary information from your Provider.
 (b) Services Requiring a Second Surgical Consultation. The following elective surgical procedures shall require a second
     surgical consultation:
     1. Surgery of the foot.
     2. Surgery of the nose.
     3. Surgery of the eye.
     4. Surgery of the tonsils.
     5. Surgery of the adenoids.
     6. Surgery of the knee.
     7. Surgery of the breast.
     8. Surgery to correct a hernia.
 (c) Penalties. If you fail to obtain the required second surgical opinion for a service listed above, your benefits in excess of the
     deductible shall be reduced by 50% up to a maximum of $500. Please note that if you fail to obtain the mandatory second
     surgical opinion, the paid-in-full feature of using a Participating Provider is no longer applicable. If you have a second surgical
     opinion, you shall receive full benefits regardless of whether or not the consultant confirmed the need for the surgery. The choice of
     whether or not to have the surgery shall always be yours. In order to be covered, however, the surgery must be medically necessary.

                                                                     25                                                           PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 39 of 160


REMEMBER THESE IMPORTANT NYC HEALTHLINE TIPS
 (a) You do not have to call NYC HEALTHLINE if the City policyholder has Medicare or primary coverage elsewhere or is a covered
     dependent student.
 (b) If you are required to get a second surgical opinion (see above), you must get it from one of the specialists recommended by your
     Medical Review Specialist at no cost to you.
PENALTY APPEAL PROCESS FOR NYC HEALTHLINE
  (a) If benefits are reduced by your health plan, you will receive a letter advising you of the reduction. This letter contains information and
      instructions regarding appeals. To submit an appeal you must sign the letter and provide documentation or an explanation of why you
      feel benefits should be restored.
  (b) If NYC HEALTHLINE agrees that benefits should be restored, you will be notified and the claim will be adjusted accordingly. If NYC
      HEALTHLINE disagrees, you will receive a letter advising you that if you wish to appeal further, it would be through the New York City
      Employee Benefits Program.
  (c) If the Employee Benefits Program agrees that benefits should be restored, you will be notified and the claim will be adjusted
      accordingly. If they disagree, you will receive a letter advising you that if you wish to appeal further, it would be through your health
      plan. If the penalty is for a hospital admission your final appeal would be to Empire Blue Cross. If your penalty is for medical/surgical
      services in a physician’s office your final appeal would be to GHI. The appeal to the health plan is the final step in the appeal process.
      If it is agreed that benefits should be restored, you will be notified and the claim will be adjusted accordingly. If the appeal is denied,
      you will receive a letter advising that the penalty remains your responsibility.
OPTIONAL SECOND SURGICAL CONSULTATION PROGRAM
  If your doctor tells you that you need surgery, you may wish to have the need for the surgery confirmed. Certain procedures require a
second surgical opinion. See Mandatory Second Surgical Opinion Program above.
   Your benefits include the GHI Second Surgical Consultation Program. The surgery must be of non-emergency nature and must require
hospitalization. By using this program, you will be better able to determine whether surgery is necessary and if there are other methods of
treatment available to you. You may secure a second opinion directly through GHI at no cost to you.
  1. How the Program Works. If your doctor tells you surgery is required, you may obtain a voluntary second surgical opinion through
the GHI Second Surgical Consultation by calling (212) 615-0943. You will be asked for your Certificate, Category, and Group Numbers. These
numbers are listed on your GHI Identification Card.
   A form enabling GHI to obtain your medical reports will be sent to you. Please sign and return it to GHI without delay. Where possible, GHI
will furnish you with the names of two or more consultants participating in the Program. You must then arrange an appointment with the
consultant you select. You must telephone GHI’s Coordinated Care Department at (212) 615-4662 in New York City or 1-800-223-9870 outside
of New York City and notify GHI of your selected consultant and date of appointment.
   Program benefits are provided without cost to you. It is not necessary to complete a Claim Form for the service or for any diagnostic
tests the consultant may order. Following the examination the consultant will discuss his or her recommendation with you. A copy of the
report will be sent to your primary doctor. The surgical consultant whom you see may not confirm the need for surgery. If so, and if you are
undecided about the procedure, you are entitled to a third opinion through the program at no cost to you. The final decision about whether
or not to undergo surgery is yours.
  If you wish to obtain a voluntary second surgical opinion through NYC HEALTHLINE, you may call 1-800-521-9574.
  2. The Consultants. Consultants on the GHI panel are Board Certified. They are usually affiliated with medical schools and teaching
hospitals. In order that complete objectivity be maintained they have agreed under this Program not to perform the actual surgery, when
required, or to treat the patient.




PLC-1032E                                                                26
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 40 of 160


3. Principal Limitations and Exclusions under the Second Surgical Consultation Program. The Program does not cover all
types of surgery. It does not cover emergency surgery, in-hospital consultations, or out-of-hospital surgery. Workers’ Compensation cases are
not covered.
   Hospital admissions for diagnostic procedures such as a biopsy or cystoscopy are not covered. Cases where a prior second surgical consulta-
tion has been received under any other program are not covered under this Plan.

SECTION SEVEN: Principal Limitations and Exclusions
  Benefits are not available for the following:
l. Eye and Hearing Care. Payment will not be made for eyeglasses, contact lenses (except post-cataract lenses) or hearing aids. Neither
will payments be made for routine eye examinations or for examinations for the prescription or fitting of the above items.
2. Cosmetic Surgery and Treatment. Payment will not be made for services in connection with elective cosmetic surgery or treatment
which is primarily intended to improve your appearance. However, payment will be made for services in connection with reconstruc-
tive surgery when such service is incidental to or follows surgery resulting from trauma, infection or other diseases of the part of the body
involved. Payment will also be made for reconstructive surgery because of congenital disease or anomaly of a covered child which has resulted
in a functional defect.
3. Dental Services. Payment will not be made except as provided in Section Five, Paragraph 4. Please note that you are covered for
treatment rendered within one year of the date of an accident for the repair of an injury to natural teeth which was sustained accidentally.
4. Preventive Care. Payment will not be made for certain Preventive Care services. See Section Five, Paragraph 2.
5. Workers’ Compensation. Payment will not be made for care for any injury, condition or disease if payment is available to you under
a Workers’ Compensation law or similar legislation. GHI will not make any payments even if you do not claim benefits you are entitled to
receive under the Workers’ Compensation Law. Also, payment will not be made even if you bring a lawsuit against the person who caused
the injury or condition. Payment will not be made even if you receive money from that lawsuit and you have repaid the Hospital or other
Provider.
6. Services Covered by Government. Except for Medicaid, payment will not be made for services covered even in part, under the laws
of the United States or any State or Municipality. Payment will not be made for service related-injuries or conditions provided in a Veteran
Affairs facility.
7. War. Payment will not be made for services for care of illness or injury due to war, declared or undeclared.
8. Care Furnished Without Charge. Payment will not be made for any care if the care is furnished or would normally be furnished to
you without charge. You are not covered for services rendered for which no legally enforceable charge is incurred.
9. Medicare. If you are eligible for Medicare, the benefits described in this booklet may not be available to you. See Section Fourteen for a
description of your benefits.
10. No-Fault Automobile Insurance. Payment will not be made for any service for which mandatory automobile no-fault benefits are
recovered or recoverable.
11. Experimental Treatment and Treatment Not Conforming to Accepted Medical Standards. Payment will not be made
for treatment considered to be experimental according to GHI’s criteria for experimental treatment. All services must conform to accepted
standards of medical or psychiatric practice. Services received which are beyond the scope of the license of the person rendering the service are
not covered.
12. Services Through Your Employer, Union, or Welfare Fund. You are not covered for services rendered in a hospital,
department or clinic run by your employer, labor union or welfare fund for which there is no charge.
13. Excessive Care. Payment will not be made for medical services in excess of those services normally required for the treatment of a

                                                                       27                                                             PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 41 of 160


condition.
14. Services Not Listed or Not Performed. Payment will not be made for services which are not listed in this booklet as being covered
or which are not actually performed.
15. Prescription Drugs. Payment will not be made for prescription drugs, unless you have the Optional Rider.
16. Out-of-Hospital Psychiatric Care. Payment will not be made for Out-of-Hospital Psychiatric Care, except as specifically provided
herein.
17. Nutritionists and Related Services. Except as specifically set forth in this Certificate, you are not covered for the services of nutri-
tionists or for special dietary products. You are not covered for weight counseling performed by any Provider other than a covered licensed
Provider. Weight control treatment provided by a medical doctor must be deemed medically necessary in order to be covered.
18. Occupational Therapy. Payment will not be made for occupational therapy except as part of the home care services benefit. (See
Section Five, Paragraph 21.) Physical therapy rendered by a licensed occupational therapist is covered.
19. Convalescent or Custodial Care. You are not covered for services related to bed rest, rest cures, convalescent care, or custodial care.
You are not covered for sanitarium care. You are not covered for care in a nursing home.
20. Educational or Vocational Services. You are not covered for services which are either educational or vocational in nature.
21. Mandatory Second Surgical Opinion. In order to receive full benefits, you must in certain cases have a second surgical opinion.
See NYC HEALTHLINE Section Six for details.
22. Medical Summaries. You are not covered for Medical Summaries and/or medical invoice preparation.
23. Alcoholism and Substance Abuse. You are not covered for services for alcoholism or substance abuse, except as specifically
provided herein.
24. Duplicate Services. You are not covered for duplicate services actually provided by both a certified nurse-midwife and a physician.
25. Routine Podiatric Services. You are not covered for routine podiatric care. This refers to the services set forth below rendered in
connection with the routine care of the feet.
  (a) Orthopedic shoes and other supportive devices.
  (b) Services or supplies for the treatment of the following unless open surgery is necessary:
      (i) Weak feet.
      (ii) Strained feet.
      (iii) Flat feet.
      (iv) Any instability or imbalance of the feet.
      (v) Metatarsalgia (pain in the sole of the foot in the region of the arch).
      (vi) Bunions.
  (c) Services or supplies for the treatment of any of the following services, except when the treatment is prescribed for a metabolic disease:
      (i) Corns.
      (ii) Calluses.
      (ii) Toenails.
26. Stand-by Services. You are not covered for stand-by services. Stand-by services are services that a Provider performs relating to being
available to provide services on a contingent basis. Mere standing by is not covered. Stand-by services may be deemed to be rendered by any
Provider.
  Listed below are examples of two types of stand-by services.

PLC-1032E                                                                28
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 42 of 160


  Example One. The administration of anesthesia is not a stand-by service. It is a covered service. The services listed below when rendered
by an anesthesiologist are not covered. They are deemed “stand-by services.”
  (a) Preparing a contingency anesthesia plan.
  (b) Merely being in the operating area.
  (c) Merely being in the Hospital.
  (d) Being available for diagnosis or treatment on a contingent basis if needed.
  Example Two. Stand-by services may also be provided by a surgeon. Surgery or assisting at surgery are not stand-by services. They are
covered services. The services listed below when performed by a surgeon are not covered. They are deemed “stand-by services.”
  (a) Preparing a contingency surgery plan.
  (b) Merely reviewing a patient’s chart.
  (c) Merely being in the operating area.
  (d) Merely being in the Hospital.
  (e) Merely being available for diagnosis, treatment or surgery on a contingent basis if needed.
27. Prohibited Referrals. You are not covered for clinical laboratory services, X-ray or imaging services, pharmacy services or other
services provided pursuant to a referral prohibited by Section 238-a(1) of the New York State Public Health Law. This law prohibits a Provider
from referring patients to a practitioner or facility for these services when the Provider or a member of the Provider’s immediate family has
a financial relationship with the practitioner or facility. It also prohibits the Provider, the practitioner and the facility for billing or filing an
insurance claim in connection with such services.

SECTION EIGHT: Coordination of Benefits (COB)
1. General. You may be covered by two or more group health benefit plans. These plans may provide similar benefits. Should you have
services covered by more than one plan, GHI will coordinate benefit payments with the other plan. In this case, one plan pays its full benefit
as a primary benefit. The other plan pays secondary benefits. This prevents duplicate payments and overpayments. In no event shall payments
exceed 100% of a Provider’s charge.
  In order to determine which plan is primary, certain rules have been established. GHI follows these rules. These rules apply whether or not
you make a claim under both plans.
   If GHI pays you more than you should have been paid under this provision, it has the right to recover the overpayment. GHI may recover
the overpayment from you or any other person, insurance company, or other organization which gained from the overpayment. You must
help GHI in recovering any overpayment. This help may mean filing claim forms with another company. It may mean endorsing checks over
to GHI.
  GHI has the right to decide which facts it needs in order to coordinate benefits. GHI may get needed facts from or give needed facts to any
organization or person. GHI need not tell or obtain the consent of any person to do this, except as required by Article 25 of the New York
General Business Law. You must give GHI any facts it needs to process a claim and coordinate benefits.
2. Definition of Plan. A plan is a form of group coverage other than Medicaid on which these rules of coordination of benefits are
allowed.
  A plan may include:
  (a) Group insurance, group or group remittance subscriber certificates.
  (b) Uninsured group coverage.
  (c) Prepayment group coverage including HMOs, group practice and individual practice plans.
  (d) Blanket contracts, except blanket school accident coverages or such coverages issued to a substantially similar group, where the policy
       holder pays the premium.

                                                                          29                                                               PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 43 of 160


  (e) The medical benefits coverage in group and individual mandatory automobile no-fault contracts.
3. Rules of Coordination. The rules for determining primary and secondary benefits are as follows:
  (a) The plan covering you as an employee is primary before a plan covering you as a dependent.
  (b) The plan of a parent whose birthday occurs first in the year is primary for dependent children covered under plans maintained by
      both parents. Birthday refers only to the month and day on which the parent is born and not the year. If both parents have the same
      birthday, the plan covering you the longer time is primary. If the other plan does not have the rule set forth above, but has a rule based
      upon the gender of the parent, that plan’s rule will determine the order of benefits.
  (c) If no other criteria apply, the plan covering you the longest is primary. However, the plan covering you as a laid-off or retired
      employee, or as a dependent of such a person, shall be secondary and the plan covering you as an active employee or a dependent of
      an active employee shall be primary as long as the other plan has a COB provision similar to this one.
4. Special Rules for Dependents of Separated or Divorced Parents.
  (a) If there is a court decree that imposes financial responsibility for the health care expenses of the dependent child on one parent, that
      parent’s plan is primary. That plan must have actual knowledge of the decree. GHI has the right to request a copy of the portion of the
      decree pertaining to the health care expenses of the dependent child.
  (b) If there is no court decree, the plan covering the parent with custody of a dependent child is primary.
  (c) If there is no court decree and the parent with custody of a dependent child remarries, that parent’s plan is primary. The step-parent’s
      plan is secondary. The plan covering the parent without custody is tertiary.
5. Payment of Benefits.
  (a) When GHI is the primary plan, GHI will pay its full benefits. The other plan will pay secondary benefits.
  (b) When GHI is deemed secondary, GHI will reduce its benefits so that the combined payment or benefit from all plans are not more than
      the actual charge for the covered service. Please note that GHI will never pay more than its full benefits as a secondary plan, even if the
      benefits or payments of the combined plans are less than 100% of charges.
6. Plans with Different COB Rules. Group plans are written in many states. Not all states or groups follow the same rules. Some plans
have language that states that the plan is an “excess” plan or is “always secondary”. In that event, GHI will coordinate as follows:
  (a) If GHI would be primary under the rules listed above, it will pay primary benefits.
  (b) If GHI would be secondary under the rules listed above, it will pay its benefits first. However, the amount of benefits paid will be
       determined as if GHI was the secondary plan. Such payment will be the limit of GHI’s liability.
  (c) In order to determine benefits under (b), GHI may need information from the other plan. If that plan does not provide the information
       necessary for GHI to determine benefits within 30 days of a request to do so, GHI will assume the benefits of the other plan are identical
       to GHI’s. Benefits will then be paid accordingly. Adjustments will be made if information becomes available as to the benefits of the
       other plan.

SECTION NINE: Filing of Claims
1. How To File a Claim. Claims must be filed directly with GHI by you or your Provider. They must be filed within the time limits
described below. In order to expedite processing, claims should be submitted on the appropriate GHI claim form. Participating Providers will
have a supply of claim forms. You should complete the subscriber portion of the form at the time the services are rendered. The Provider
should complete the Provider’s portion of the form and mail the form to GHI. If the Provider’s charges have been paid or if the Provider is not
a Participating Provider, GHI will forward its payment directly to you.
  Non-Medical claims should be filed with GHI on the appropriate GHI claim form. Non-Medical claims are Private Duty Skilled Nursing and
Durable Medical Equipment. Payment of these claims shall be made directly to you.
  Psychiatric claims under the Optional Rider should be filed with GHI on claim form number 2074. All information requested by GHI must be
supplied in order to process a psychiatric claim. Payment of these claims shall be made directly to you.
PLC-1032E                                                                30
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 44 of 160


2. When To File a Claim. In order to receive benefits you must promptly complete and file your claim form. You must file your form
with GHI within 180 days after the end of the calendar year in which the services were rendered. If you fail to file your claim on time, GHI
may still pay the claim if it was not reasonably possible for you to have filed your claim on time. You must file your claim as soon as it
becomes reasonably possible to do so.
3. Telephone Inquiry and Claims Mailing. For information on specific claims, enrollment and general information, call: (212) 501-4GHI,
Florida residents may call (800) 358-5500
  For additional names of Participating Physicians or for Physicians in other areas, call: (212) 501-4GHI
  Mail written inquiries and claim forms to:
  			GHI
  			P.O. Box 300
  			 New York, NY 10116-300

SECTION TEN: Termination of Coverage
1. Termination. Your coverage under this Certificate terminates in the event of any of the following:
  (a) You are no longer eligible for benefits. (Check your Health Benefits Summary Program Description booklet on eligibility for the specific
      rules.) Examples of loss of eligibility would include termination of employment, divorce, death of a spouse or a dependent child
      reaching the age limitation.
  (b) The Group Contract between the City of New York and GHI is terminated.
  (c) By operation of law. You will be notified as required by law.
   If your coverage terminates because of loss of eligibility or termination of the Group Contract, you may purchase a direct payment contract
from GHI. The conversion privilege is available to the former spouse of a member upon divorce or annulment of the marriage of the member.
It is also available to the surviving spouse and other dependents covered under this Certificate upon the death of the member. The conversion
privilege is available to a dependent who is no longer within the definition of family under the Certificate.
2. Benefits after Termination. When your coverage terminates benefits are available only for the following:
  (a) If you are receiving In-Hospital Medical Care at the time of termination, you shall remain covered for the service until you leave the
      Hospital. If you enter a Hospital within 31 days after termination, you remain covered for this service, as long as you are admitted for a
      condition that existed at the time of termination.
  (b) Surgery and related covered services are covered for 31 days after termination. The condition requiring surgery must have been in
      existence at the date of termination.
  (c) If on the date of termination you are totally disabled as a result of an injury, pregnancy or illness, you remain covered, with respect
      to that disability only, up to a maximum of 18 additional months. This extension is not available, if coverage is afforded for the total
      disability under another group plan. You must be totally disabled as determined by GHI.
  If you believe you are totally disabled and entitled to benefits please write to GHI at:
  		       Group Health Incorporated
  		       P.O. Box 1701
  		       New York, NY 10023-9476

SECTION ELEVEN: Continuation of Coverage




                                                                         31                                                          PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 45 of 160


1. Continuation of Coverage. For the purpose of this Section, a Group Member is defined as an employee or retiree to whom coverage
is made available. Under Federal law, the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), continuation of current group
benefits may be available after loss of eligibility for coverage. Group Subscribers, their spouses and their dependent children may be eligible
for continuation. In order to qualify for continuation of coverage, you must no longer be eligible for health care benefits because of any of the
following qualifying events:
   (a) Termination of employment.
   (b) A decrease in benefits due to a reduction in hours of employment.
   (c) Loss of coverage because of a divorce, legal separation, or the death of the Group Member.
   (d) Loss of eligibility for coverage as a dependent of a Group Member.
   (e) Loss of coverage of the spouse and dependents when a covered employee or a covered retiree becomes entitled to Medicare.
   (f) Loss of eligibility for coverage as a covered retiree or covered spouse, dependent, or widow of a retiree whose employer filed for
       bankruptcy on or after July 1, 1986.
  This coverage is available without evidence of insurability. Continuation is not available for certain non-resident aliens. However, these
non-resident aliens may be entitled to a continuation of coverage as provided under New York State law. See Paragraph 2 below. If you have a
question regarding your status for eligibility to continue coverage under Federal law, kindly contact your group.
  Continuation coverage is subject to the following conditions:
  (a) COBRA continuation of coverage is not available if you are covered under Medicare or could be covered under Medicare. COBRA con-
      tinuation of coverage is also not available if you become covered by another group policy which provides similar benefits, unless that
      policy contains a pre-existing condition limitation. COBRA continuation of coverage is also not available if the reason for termination
      of employment was gross misconduct. However, if you were terminated due to gross misconduct you may be entitled to a continuation
      of coverage as provided under New York State law. See Paragraph 2 below.
  (b) A Group Member, spouse, or dependent child must notify the Plan of a divorce, legal separation, or change in dependent status. This
      notice must be sent to the Plan within 60 days of the later of either of the following:
      (i) The date of the qualifying event.
      (ii) The date coverage would otherwise be lost.
  (c) You must request continuation of coverage in writing within 60 days of the later of either of the following:
      (i) The date your coverage would otherwise terminate under your group Plan.
      (ii) The date notice of your right to continue coverage is sent to you.
  (d) You must pay your group contract holder 102% of the group rate for continuation of coverage. The required premium includes 2% of
      the group rate to cover administration costs. If you are disabled and extend coverage from 18 to 29 months, you must pay a different
      premium for the 19th through 29th month. You must pay your group contract holder 150% of the group rate for the continuation of
      coverage. This premium may be collected on a monthly basis.
  (e) Your continuation of coverage will terminate on the first of the following dates:
      (i) You become eligible for Medicare.
      (ii) You become covered under another group health care plan as an employee or dependent, unless that plan contains a pre-existing
            condition limitation and you had a break in coverage of more than 63 days.
      (iii) 18 months, if the qualifying event is termination of employment or reduction of hours, unless you are disabled, as determined by
            Social Security. The 18 months will be measured from the date of the qualifying event. Your Plan may elect to measure the 18
            months from the loss of coverage.
      (iv) 29 months after termination of employment or reduction of hours if you are disabled. The 29 months will be measured from
            the date of the qualifying event. Your plan may elect to measure the 29 months from the loss of coverage. You must be disabled
            as determined by Social Security. You must be disabled on the date of termination of employment or reduction of hours or


PLC-1032E                                                                32
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 46 of 160


            become disabled within 60 days of termination of employment. You must notify your Plan of Social Security’s determination of
            your disability. The notice must be provided within sixty (60) days of Social Security’s determination and before the end of the
            18-month continuation period. If Social Security determines that you are no longer disabled, you must notify the plan adminis-
            trator of this. You must notify the plan administrator of this within thirty (30) days from Social Security’s final determination. If
            you are no longer disabled, COBRA continuation coverage may terminate earlier than 29 months.
       (v) 36 months for all other qualifying events. The 36 months will be measured from the date of the qualifying event. You may elect to
            measure the 36 months from the loss of coverage.
       (vi) The end of the period for which you made premium payments, if you fail to make timely payment of the required premium.
       (vii)The date on which your group plan terminates coverage with GHI. However, if the group plan is replaced by the group contract
            holder with similar coverage, you have the right to become covered under the other coverage for the balance of the period that
            you would have remained covered thereunder.
  An 18-month period of continuation may be extended to a 36-month period if a second qualifying event occurs during the 18-month
period. The second qualifying event must be of the type that would allow the covered Group Member or his or her dependents to continue
coverage for 36 months. The 36-month period in this case will be measured from the first qualifying event. Your Plan may elect to calculate
your period of continuation coverage from the date of loss of coverage instead of the date of the qualifying event. Contact your group to
determine whether the group has elected this option. This option is not available if the loss of coverage occurs because a covered employee
becomes entitled to Medicare. In such a case, the period of continuation coverage for the spouse and dependents begin on the date the covered
employee becomes entitled to Medicare.
  When your continued coverage terminates you may purchase a direct payment conversion contract from GHI. (See Section Twelve).
2. Continuation of Coverage under New York State Law. There are cases where you may lose eligibility for coverage under this
Certificate but not be eligible for continuation of coverage under Federal law. If the loss of eligibility is due to termination of employment
or loss of membership in the class or classes eligible for coverage, you may be entitled to continued coverage under New York State law.
Continued coverage is available without evidence of insurability. If continuation is available to the Group Member under Federal law,
then the New York State continuation law does not apply. The New York State law does not apply if you become eligible for coverage under
Medicare or another group health policy.
  The following criteria apply to New York State continuation of coverage:
  (a) Continuation of coverage is not available if you are covered under Medicare or could be covered under Medicare. Continuation of
      coverage is also not available if you become covered or could be covered by another group policy which provides similar benefits,
      unless this policy contains a pre-existing condition limitation.
  (b) You must request continuation of coverage in writing and submit your first premium payment within 60 days of the later of either of
      the following:
      (i) The date your coverage would otherwise terminate under your group Plan.
      (ii) The date notice of your right to continue coverage is provided to you.
  (c) You must pay your group contract holder 102% of the group rate for continuation of coverage.
  (d) Your continuation of coverage will terminate on the first of the following dates:
      (i) You become eligible for Medicare.
      (ii) You become covered under another group health care plan as an employee or dependent, unless that plan contains a pre-existing
            condition limitation.
      (iii) 18 months, if the qualifying event is termination of employment or membership in the class or classes eligible for coverage.
      (iv) 29 months after termination of employment or membership in the class or classes eligible for coverage if you are disabled. The 29
            months will be measured from the date coverage would otherwise be lost. You must be disabled as determined by Social Security.
            You must be disabled on the date of termination of employment or membership. You must notify your Plan of Social Security’s


                                                                       33                                                             PLC-1032E
                   Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 47 of 160


            determination of your disability. If you are no longer disabled, continuation coverage will terminate on the later of the following:
             • 18 months from the date coverage would otherwise be lost.
             • The month that begins more than 31 days after Social Security determines that you are no longer disabled.
       (v) 36 months if you are an eligible dependent who will otherwise lose coverage due to the death of the Group Member, divorce, legal
            separation, change in dependent status or the Group Member becoming eligible for Medicare. The 36 months will be measured
            from the date coverage would otherwise be lost.
       (vi) The end of the period for which you made premium payments, if you fail to make timely payment of the required premium.
       (vii)The date on which your group plan terminates coverage with GHI. However, if the group plan is replaced by the group contract
            holder with similar coverage, you have the right to become covered under the other coverage for the balance of the period that
            you would have remained covered thereunder. The replacement plan must provide at least the same level of benefits provided by
            the prior group plan, reduced by any benefits payable under that plan. The prior group plan must provide benefits to the extent of
            its accrued liabilities and extension of benefits.
  When your continued coverage terminates, you may purchase a direct payment conversion contract from GHI. (See Section Twelve).
3. Special Provisions for Members of the Armed Forces on Active Duty. If the Group Member is a member of a reserve
component of the armed forces of the United States, including the National Guard, and on active duty, you may be entitled to:
  (a) supplementary continuation of current group benefits under New York State law and conversion to a direct payment contract from GHI
      upon termination of continued coverage (See Paragraph B below); or
  (b) suspension of coverage during the period of active duty. (See Paragraph D below).
A. Eligibility. In order to be eligible for the rights set forth in this Paragraph 3, the Group must not voluntarily maintain coverage for the
Group Member during the period of active duty. Also, the Group Member must have:
  (a) Voluntarily or involuntarily entered active duty (other than to determine physical fitness or for training); or
  (b) Had his or her active duty voluntarily or involuntarily extended. This must occur during a period when the President of the United
      States is authorized to order units of the ready reserve or member of a reserve component to active duty. The extended active duty must
      be at the request and for the convenience of the federal government; and;
  (c) Served no more than four years of active duty.
B. Supplementary Continuation of Coverage. If your group does not voluntarily maintain coverage for the Group Member during the
period of active duty, you are eligible for supplementary continuation of coverage under the group contract. This supplementary continuation
of coverage is available without evidence of insurability.
  You must apply for supplementary continuation within 60 days of being ordered to active duty. You must pay 100% of the group premium
on a monthly basis.
   Continuation of coverage is not available if you are covered under Medicare or could be covered under Medicare. It is also not available if
you become covered by another group policy. Supplementary continuation of coverage will be terminated when the Group Member returns to
civilian status. In certain circumstances, supplementary continuation may terminate earlier. Continuation of coverage will terminate earlier
on the first of the following dates:
        (i) You become eligible for Medicare.
        (ii) You become covered under another group health care plan as an employee or dependent.
       (iii) The end of the period for which you made premium payments, if you fail to make timely payment of the required premium.
       (iv) The date on which the group plan terminates coverage with GHI. However, if your group replaces the Group Contract with similar
             coverage, you have the right to become covered under that other coverage for the balance of the period that you would have
             remained covered thereunder.
       (v) The Group Member has served four years of active duty.

PLC-1032E                                                                34
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 48 of 160


   If the Group Member dies while on active duty, supplementary continuation of coverage will terminate for the surviving spouse and covered
dependents of the Group Member. In the event of divorce or annulment of the marriage to the Group Member, supplementary continuation of
coverage will terminate for the former spouse. In these circumstances, the former spouse and the surviving spouse and covered dependents are
eligible for conversion. (See Paragraph C below).
   When the Group Member returns to civilian status and he or she is reemployed or restored to participation in the group, coverage under the
group plan will be resumed. Supplementary continuation of coverage will terminate on the date that coverage under the group plan becomes
effective. Coverage will not be subject to limitations, conditions, exclusions or waiting periods unless:
   (a) a waiting period was imposed and had not been completed prior to the period of suspension; or
   (b) the Group Member’s condition arose during the period of active duty and was incurred in the line of duty.
 When the Group Member returns from active duty and does not become reemployed or restored to participation in the group, the Group
Member may be entitled to:
 (a) continue coverage under New York State Law and purchase a direct payment conversion contract from GHI upon termination of
     continued coverage (See Paragraph 2 of this Section); or
 (b) purchase a direct payment conversion contract from GHI. (See Section Twelve).
C. Conversion.
  1. Availability. When your supplementary continuation of coverage terminates, you may purchase a direct payment contract from GHI.
Conversion is available to the former spouse of a Group Member upon divorce or annulment of the marriage of the Group Member. The
divorce or annulment must have occurred while the Group Member was on active duty. In addition, conversion is available to the surviving
spouse and other dependents covered under the contract upon the death of the Group Member. The death must have occurred during the
Group Member’s active duty. Conversion is also available to a dependent who is no longer within the definition of family under the contract
while the Group Member is on active duty.
   2. When to Apply for the New Conversion Contract. You must apply for the new contract within 31 days of the later of the
following:
       (i) the date the Group Member’s active duty terminated; or
       (ii) the date the Group Member is discharged from the Hospital. The hospitalization must have resulted from active duty. It cannot
            exceed one year.
  Payment of the first premium must be made at the time you apply for the direct payment contract.
D. Suspension of Coverage. If the group does not voluntarily maintain coverage for the Group Member and you do not continue your
group benefits, your coverage will be suspended during the period of active duty. When the Group Member returns to participation in the
group plan, coverage under the group plan will be resumed. Coverage will be retroactive to the date active duty terminated. Coverage will not
be subject to limitations, conditions, exclusions or waiting periods unless:
  (a) a waiting period was imposed and had not beencompleted prior to the period of suspension; or
  (b) the Group Member’s condition arose during the period of active duty and was incurred in the line of duty.
 If the Group Member returns from active duty and does not become reemployed or restored to participation in the group, the Group
Member may be entitled to:
 (a) continue coverage under New York State Law and purchase a direct payment conversion contract from GHI upon termination of
      continued coverage (See Paragraph 2 of this Section); or
 (b) purchase a direct payment conversion contract from GHI. (See Section Twelve).
4. Questions. The laws regarding continuation of benefits are complicated. If your coverage under this Certificate is terminating, you
should contact your Group if you are interested in continuing your benefits.


                                                                     35                                                            PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 49 of 160


SECTION TWELVE: Direct Payment Conversion
   If your coverage terminates because of loss of eligibility or termination of the Group Contract, you may purchase a direct payment contract
from GHI. The conversion privilege is available to the former spouse of a member upon divorce or annulment of the marriage of the member.
The conversion privilege is available to the surviving spouse and other dependents covered under the Certificate upon the death of the
member. The conversion privilege is available to a dependent who is no longer within the definition of family under the Certificate.
1. When to Apply for the New Contract. You may apply to GHI for a direct payment contract. If you are an employee and your
coverage terminates, you should receive written notice from GHI which informs you of your right to purchase a direct payment contract.
You must apply for the new contract within 45 days receipt of notice. However, if you do not receive a notice at all, you must apply for direct
payment within 90 days after your coverage terminated. If you are a dependent and your coverage terminates because you no longer qualify
under this Plan as a dependent, you will not receive a written notice. You must apply for the direct payment contract within 90 days from the
date your coverage terminated. Payment of the first premium must be made at the time you apply for the direct payment contract.
2. The New Contract. The direct payment contract you receive will be the GHI Standard Conversion Contract issued to direct payment
subscribers. That Contract contains benefits which are different from those listed herein. GHI will issue you a direct payment contract then
being offered on a direct payment basis which provides benefits most nearly comparable to the benefits of this Plan.

SECTION THIRTEEN: Miscellaneous Provisions
1. No Assignment. You cannot assign any benefits or monies due from GHI to any person, corporation or other organization. Any
assignment by you will be void. Assignment means the transfer to another person or organization of your right to the services provided or your
right to collect from GHI for those services.
2. Your Medical Records. In order to process your claims it may be necessary for GHI to obtain your medical records and information
from hospitals, skilled nursing facilities, doctors, pharmacists or other practitioners who treated you. When you become covered you give GHI
permission to obtain and use these records. The information will be kept confidential.
3. Recovery of Overpayments. If GHI pays benefits under this Plan for services incurred on your account and it is found that GHI paid
more benefits than should have been paid because you were: (a) not covered; (b) the services were not covered; (c) payment was in an amount
greater than that to which you are entitled under this Plan; or (d) payment was in an amount greater than that to which you are entitled
because you were repaid for all or some of those expenses by another source; then GHI will have the right to a refund from you. You must
return the amount of the overpayment within 60 days of GHI’s request.
4. Right to Develop Guidelines. GHI reserves the right to develop or adopt standards and criteria which set forth in more detail the circum-
stances under which it will make payment.
5. Lawsuits. A lawsuit against GHI regarding this Certificate or Group Contract must be started within two years from the date you received
the medical or hospital service for which you want GHI to pay.
6. Suits against GHI for Actions of Others. You cannot sue GHI for the actions of any person or organization which renders covered
medical or hospital services to you.
7. New York Law. This Contract is in all respects governed by the laws of New York State.
8. Patient’s Relationship with the Provider. Nothing in this certificate shall force a Provider to accept you as a patient. This Certificate
is not meant to change the normal relationship between the provider and patient. At all times the provider’s usual rules will govern the service
provided to the patient. GHI cannot guarantee receipt of any particular service or accommodation.
9. Who Receives Payment Under this Plan. Payments for covered services rendered by a Participating Provider will be made directly
to that Provider. If you receive covered services from a non- participating Provider GHI reserves the right to pay you or the non-participating
Provider.
10. Authorization for Medicare Carriers to Submit Medical Information to GHI for Payment of Supplemental and
Complementary Benefits. When you become covered under this plan, you authorize the parties listed below to provide medical information
to GHI or its designee.
PLC-1032E                                                      36
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 50 of 160


  a. Health Care Financing Administration.
  b. Medicare intermediaries.
  c. Medicare carriers.
GHI must receive this information in order to:
  a. process Medicare related claims; and
  b. provide benefits.
These terms remain in effect until all Medicare related claims incurred by you are processed.

SECTION FOURTEEN: Medicare Eligible Coverage
1. General. Your coverage under GHI/CBP changes when you become eligible for Medicare.
  A. Medicare Eligible Members. If you or any of your covered dependents are eligible for Medicare, you must enroll in Medicare
(both Part A and Part B) to avoid a reduction in your benefits. If you are not eligible for Medicare this Section does not affect your benefits,
as listed in this booklet. If you are eligible for Medicare by reason of age, you will receive only those benefits listed in this Section Fourteen. If
you are eligible for Medicare by reason of disability, Medicare is your primary carrier. GHI is your secondary carrier and will coordinate your
benefits with those provided by Medicare. However, if your are an active employee or the spouse of an active employee the special rules listed
in Paragraph (B) apply to you.
  B. Special Rules for Active Employees. If you are an active employee, regardless of your age, coverage for yourself and your
dependents is provided under GHI/CBP as your primary plan. Medicare is your secondary plan. See Paragraph C below for special rules for
subscribers with End Stage Renal Disease.
   C. Special Provisions for Those with End-Stage Renal Disease. If you are disabled due to end-stage renal disease, your benefits
for covered services incurred due to that disease will be paid as follows:
   (a) During the first eighteen months during which you incur covered services for renal disease your benefits will be paid as follows:
       (i) This Plan will be the Primary Payor, subject to Coordination of Benefits provisions of this Certificate.
       (ii) Medicare will be a Secondary Payor.
   (b) After the first eighteen months during which you incurred covered for renal disease your benefits will be paid as follows:
       (i) Medicare will be the Primary Payor of benefits and will pay the benefits available under Medicare.
       (ii) This Plan will be a Secondary Plan subject to the Coordination of Benefits provisions of this Certificate. Benefits will be paid only
            to the extent that benefits are not paid under Medicare. Payments will be made consistent with this Section Fourteen.
2. Benefits and Limitations.
  A. Covered Services. If you receive any of the services listed below, GHI will pay 20% of the reasonable charge as determined by
Medicare, after Medicare has paid 80% of the reasonable charge. You are not covered for the Medicare Part B (medical) deductible. After the
deductible has been met, Medicare will pay 80% of the reasonable charge of your covered service. GHI will pay the 20% balance. In certain
instances, by operation of law, Medicare may reduce its payment below 80% of the Medicare reasonable charge. If this occurs, GHI will
continue to reimburse you 20% of the Medicare reasonable charge. As a result, the total combined reimbursement by Medicare and GHI may
be less than 100% of the Medicare reasonable charge. Charges in excess of the reasonable and customary standard set by Medicare are not
covered. These charges are your responsibility. You must first file for your Medicare benefits before filing for your GHI benefits. When filing
a GHI claim, please attach the Explanation of Medicare Benefits form to your GHI Claim Form. You are subject to the same standards of
coverage listed throughout this booklet. Please note that if you receive covered services from a Provider who accepts Medicare assignment or
who participates with GHI, GHI will reimburse the Provider directly.
  The following services are covered:


                                                                          37                                                               PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 51 of 160


  (1) Home and Office Visits (except for Chiropractic care).
  (2) Surgery, Assistant Surgery, and the Administration of Anesthesia.
  (3) Dental Surgery.
  (4) Maternity Care.
  (5) In-Hospital Medical Care.
  (6) Radiation Therapy and Chemotherapy.
  (7) Specialist Consultation.
  (8) Diagnostic Procedures, X-ray examinationsand Laboratory Tests.
  (9) Shock Therapy.
  (10) Intermittent Nurse Service is your home (visiting nurse service).
  Please note that routine foot care and psychiatric services are not covered. GHI does not provide coverage in those instances where Medicare
denies coverage, except for services rendered outside of the United States of America.
  B. Additional Covered Services. You are covered for the services listed below. You are subject to a $25 annual deductible per contract
(individual or family). Thereafter, GHI will pay 80% of the Allowed Charge for private duty professional nursing service. After the deductible is
met, GHI will pay 20% of the Medicare approved amount for ambulance service, durable medical equipment and oxygen. There is no lifetime
maximum. However, no more than $2,500 is payable in any calendar year for the services listed below. GHI will not duplicate payments made
by Medicare for any of these services.
  The following services are covered under this Paragraph “B”:
  (1) Ambulance Service.
  (2) Private Duty Professional Nursing Service.
  (3) Durable Medical Equipment and Oxygen.
  C. Second Surgical Consultation Program. You are eligible for the benefits listed in Section Six, Second Surgical Consultation
Program. However, the requirement of NYC HEALTHLINE are not applicable.
  D. Optional Rider. You are eligible to sign up for the benefits listed in the Optional Benefits Rider for Medicare Eligibles.
  E. When Medicare Benefits are Not Available. Medicare does not cover services rendered outside the country. GHI covers you for
these services to the same extent as if you were not eligible for Medicare. Payments will be made for services listed as covered in this booklet.
  F. Standards of Coverage, Limitation and Exclusions. The standards of coverage, limitations and exclusions listed in this booklet
apply to all benefits.

Optional Rider for Medicare Eligible Subscribers Covered Under Section Fourteen
1. General Information. This Rider is available to you through payroll or pension deduction. If you have elected to purchase this Rider,
you are entitled to the additional benefits listed in this Rider. Your Union Welfare Fund may provide like or similar benefits. When that is
the case, the benefits provided by your Welfare Fund will be covered only through your welfare fund and not under the Rider. Appropriate
adjustments will be made to your pension deduction.
  In determining what are like or similar benefits, GHI will be guided by the determination made by the City of New York Employee Benefits
Program.
2. Hospitalization. This benefit increases your Blue Cross coverage to 365 days of full coverage. See Blue Cross booklet for details.
3. GHI Prescription Drug Coverage.



PLC-1032E                                                                  38
               Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 52 of 160


(a) Covered Items. You are covered for drugs which by law require a written prescription. The drugs must be dispensed by a licensed
    registered pharmacist. A Provider must have written the prescription. That Provider must be legally authorized to write the prescrip-
    tion. Payment will be made only when the drug is prescribed for your use. In addition to covered prescription drugs, you are covered for
    nutritional supplements for the therapeutic treatment of a condition set forth below.
    (i) Phenylketonuria.
    (ii) Branched chain ketonuria.
    (iii) Galactosemia.
    (iv) Homocystinuria.
In order to be covered, the supplement must be written on a prescription and administered under the direction of a physician.
(b) Acute Prescription Drug Coverage. You are subject to a prescription drug deductible of $150 per person, per calendar year up to
     a maximum of $450 per family. A yearly maximum of $2,500 applies to this benefit. Benefits under this paragraph will vary depending
     upon whether you use a GHI Participating PAID Pharmacy or any other pharmacy.
     (i) Prescription Drugs Obtained at a GHI Participating PAID Pharmacy. If you use a GHI Participating PAID
           pharmacy, you must present your PAID Prescriptions I.D. Card at the time of purchase. The pharmacy will fill your prescrip-
           tion and credit the amount paid towards the deductible and/or charge the appropriate coinsurance. After you have met your
           deductible, the pharmacy will be reimbursed directly at 80% of the Allowed Charge for a generic drug or a brand name drug which
           does not have a generic substitute. The pharmacy will be reimbursed at 60% of the Allowed Charge for a brand name drug if a
           generic substitute exists. You must pay the difference between the payment made to the pharmacy and the pharmacy’s charge to
           you. If you do not present your PAID Prescriptions I.D. Card at the time of purchase, you must pay the full cost of the prescription.
           You will be paid as if you had gone to any other pharmacy. (See below.) Information on the location of GHI Participating PAID
           Pharmacies may be obtained by calling PAID Prescriptions at 1-800-272-PAID.
     (ii) Prescription Drugs Obtained at a Pharmacy that is not a GHI Participating PAID Pharmacy. If you use a
           pharmacy that is not a GHI Participating PAID Pharmacy, you must pay the full cost of the prescription. You must obtain a
           receipt for your purchase. You must submit a claim form. You may obtain a claim form by calling 1-800-272-PAID. Send your
           completed claim forms to: PAID Prescriptions, Inc. P.O. Box 6121, Fairlawn, New Jersey 07410-0999. The claim form must
           be completed by the pharmacist. Prescription receipts alone will not be accepted. After you meet the deductible, you will be
           reimbursed directly at 80% of the Allowed Charge for the drug. However, you will only be reimbursed at 60% of the Allowed Charge
           for a brand name if a generic substitute is available.
(c) Maintenance Drug Program. Your benefits include coverage under a Maintenance Drug Program. This Program is available
     only through NRx Services Inc. (NRx). A maintenance drug is one that is prescribed for a chronic condition that requires constant
     medication. Certain conditions require the use of prescription drugs on a day-to-day, year-round basis. The Maintenance Drug
     Program permits long-term prescriptions to be filled. Under this Program you may receive a supply of up to 60 consecutive days.
     The Program saves you time. It will also reduce paperwork. There is no need to file a claim form. When you become covered under
     this Program, you will receive information about how to obtain a maintenance drug. There is a $8 Co-pay Charge for generic drugs
     obtained through the Maintenance Drug Program. A generic drug is a drug that is marketed under its non-proprietary name after
     expiration of the patent of a brand name drug. You are subject to a $15 Co-pay Charge for a brand name drug. To take part in the
     Program, ask your doctor if a maintenance quantity is suitable for you. If so, have a doctor specify the maintenance quantity of the
     drug to be dispensed. For example, one per day (60 doses), two per day (120 doses). Remember, prescriptions should always be sent to
     NRx and never to GHI. You may contact NRx at 1-800-445-9707.
(d) Diabetes Management. You are covered for the items set forth below in connection with diabetes management.
     (i) Insulin.
     (ii) Needles and Syringes.
     (iii) Oral agents for controlling blood sugar.
     Coverage of these items may vary. It will depend upon whether you receive these items from a GHI Participating PAID Pharmacy or
     any other pharmacy. Coverage for these items is not subject to a deductible. These items are also not subject to a maximum.
                                                                     39                                                             PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 53 of 160


      (i) GHI Participating PAID Pharmacies. When the items listed are obtained through a GHI Participating PAID Pharmacy, they are
           covered subject to the lesser of:
           • a $5 Co-pay Charge; or
           • the applicable percent coinsurance or Co-pay Charge for other prescription drugs.
      You must present your PAID Prescriptions I.D. card at the time of purchase. If you do not present your PAID Prescriptions I.D. card at the
      time of purchase, you must pay the full cost of the prescription. You will be paid as if you had gone to any other pharmacy. (See below).
      (ii) Pharmacies that are not GHI Participating PAID Pharmacies. If you obtain the items listed above from a pharmacy
           that is not a GHI Participating PAID Pharmacy, you must pay the full cost of the prescription. You must obtain a receipt for your
           purchase. You must submit a claim form. You will be paid directly. You will be paid the amount that would have been paid to a
           GHI Participating PAID Pharmacy. You must pay any difference between the payment and the pharmacy’s charge to you.
  (e) Items Not Covered. You are not covered for the following:
      (1) Over-the-counter drugs which can be purchased without prescription, except insulin.
      (2) Over-the-counter vitamins, minerals or food supplements, except as specifically provided above.
       (3) Drugs dispensed while you are a bed patient in a hospital or other institution or dispensed while you are receiving covered Home
           Health Care by or on behalf of a certified home health agency.

SECTION FIFTEEN: Catastrophic Coverage
   Benefits. In the event that you receive any of the covered services described below rendered by a Non-Participating Provider and incur out-
of-pocket expenses in a calendar year of more than the catastrophic deductibles, GHI will then pay the catastrophic benefit.
   (a) Covered Services. Covered services under Catastrophic Coverage include:
       (i) Surgery.
       (ii) Administration of Anesthesia.
       (iii) Chemotherapy and Radiation Therapy.
       (iv) Covered In-hospital Services.
       (v) Maternity.
   (b) Catastrophic Deductible. Benefits under this coverage do not begin until you incur, during a calendar year, more than $3,000 in
       out-of-pocket expenses. Out-of-pocket expenses are calculated based only upon the Allowed Charge for covered services.
   (c) Catastrophic Benefit. After the $3,000 catastrophic deductible has been met, the benefits for the Covered Services set forth above are
       payable at 100% of the Allowed Charge. A $200,000 annual maximum applies for all services covered under this Certificate.
   (d) Formula. The catastrophic coverage benefit may best be understood by the formula set forth below.
                                           Allowed Charge for Covered Catastrophic Services
                                                                MINUS
                                             All payments for Covered Catastrophic Services
                                                                 MINUS
                                                      $3,000 Catastrophic Deductible
                                                                 EQUALS
                                                        Catastrophic Benefit Payment

Optional Rider for Active Employees and Non-Medicare Eligible Retirees
1. General Information. This Rider is available to you through payroll or pension deductions. If you have elected to purchase this
Rider, you are entitled to the benefits listed in this Rider. Your Union Welfare Fund may provide like or similar benefits. If this is the case, the
benefits provided by your Welfare Fund will be covered only through your Welfare Fund and not under this Rider. Appropriate adjustments
PLC-1032E                                                                  40
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 54 of 160


will be made to your payroll or pension deductions.
  In determining what are like or similar benefits, GHI willbe guided by the determination made by the City of New York Employee Benefits
Program.
2. Benefits. Election of the Optional Rider entitles you to the benefits set forth below.
  (a) Enhanced Non-Participating Provider Reimbursement Schedule. The amount you are reimbursed for services rendered by
       non-participating provider is enhanced for the following services:
       (i) Surgery.
       (ii) Administration of Anesthesia
       (iii) In-hospital medical services.
       (iv) Maternity.
       The enhanced schedule for covered services is in aggregate approximately 165% of the New York City Non-Participating Provider
       Schedule.
  (b) Psychiatric Care and Chemical Dependency. You are covered for the benefits set forth below. These benefits are provided
       through the GHI Behavioral Management Program (BMP). You must call the Clinical Referral Line prior to receiving covered services.
       The telephone number is 1-800-NYC-CITY. BMP Participating Providers must pre-certify covered services. You must pre-certify care
       rendered by non-participating providers. To pre-certify care, you must call the Clinical Referral Line prior to receiving services.
      1. Outpatient Mental Health Benefits. You are covered for outpatient psychiatric care. The care may be rendered by a
           Participating or non-participating Provider. GHI’s payments will not vary. However, if you use a Participating Provider, you are
           covered for charges in excess of your basic outpatient psychiatric benefits.
      		 GHI will pay 50% of the Plan’s Allowances for each covered visit. There is a maximum payment of $30 for each visit. This
           maximum applies to individual and group visits. There is an overall maximum of $900 per person in each calendar year. Each
           covered individual is subject to a lifetime maximum of $1,800. You must pay any difference between the Provider’s charge and
           GHI’s payment.
      		 Psychiatric care is defined as the diagnosis or treatment of mental, nervous, or emotional disorders and ailments. In determining
           what is and what is not a disorder or ailment, the BMP will be guided by the American Psychiatric Association’s Diagnosis and
           Statistical Manual of Mental Disorders, Third Edition, Revised. In order to be covered the service must be rendered by one of the
           following Providers:
              (i) A physician.
              (ii) A registered or certified psychologist.
              (iii) A certified social worker. The social worker must be qualified as a Provider for third-party reimbursement under the laws of
                    New York State. He or she must have six years of post-Master Degree supervised psychotherapy experience. The service may be
                    rendered in a clinic, psychiatric center or hospital outpatient department. If that is the case, payment will not be made unless
                    the service is rendered by one of the Providers listed above. Services which are merely supervised or directed by one of the
                    above Provider’s are never covered. Regardless of the diagnosis or symptoms present, you are not covered for out-of-hospital
                    psychiatric care which may be used for or credited to:
                    • the earning of a degree.
                    • the furtherance of one’s education or training.
      2. Chemical Dependency Benefits. You are covered for the inpatient treatment of alcoholism and substance abuse. Care must be
           rendered in an approved facility.The amount of GHI’s payment will vary. It depends on whether you receive treatment in a partici-
           pating or non-participating Facility.
              • Participating Facility. You are covered for an additional 30 days of active treatment in each calendar year. Your coverage
                    includes benefits for detoxification and rehabilitation care. This is in addition to the 30 days provided under the basic plan.


                                                                        41                                                              PLC-1032E
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 55 of 160


                  There is no lifetime limit. Payment will be made in full for covered services. The facility must pre-certify your care. You will
                  not have to make any payments.
             • Non-Participating Facility. You are covered for up to 30 days for rehabilitation care. This is a lifetime limit. GHI will pay
                  75% of the average payment it makes to a Participating facility for the type of care you receive. After you have paid $1,000 in
                  coinsurance expenses per admission, GHI will pay you at 100% of the average payment it makes to a Participating Facility
                  for covered services. You must pay any difference between the Facility’s charge and GHI’s payment. You must pre-certify
                  your care. To pre-certify, call the Clinical Referral Line. Care that is not pre-certified is subject to a $500 penalty. This is in
                  addition to the coinsurance charge. In no event, however, will the penalty exceed 50% of the benefit otherwise payable.
  (c) Prescription Drugs.
      (i) Covered Items. You are covered for drugs which by law require a written prescription. The drugs must be dispensed by a registered
            licensed pharmacist. A Provider must have written the prescription. That Provider must be legally authorized to write the prescrip-
            tion. Payment will be made only when the drug is prescribed for your use. Insulin is covered whether or not it is dispensed by a
            written prescription.
            In addition to covered prescription drugs, you are covered for nutritional supplements for the therapeutic treatment of a condition
            set forth below.
            • Phenylketonuria.
            • Branched chain ketonuria.
            • Galactosemia.
            • Homocystinuria.
            In order to be covered, the supplement must be administered under the direction of a physician.
      (ii) Acute Prescription Drug Coverage. You are subject to a prescription drug deductible of $150 per person, per calendar year up to a
            maximum of $450 per family. Benefits under this paragraph will vary depending upon whether you use a GHI Participating PAID
            Pharmacy or any other pharmacy.
      1. Prescription Drugs Obtained at a GHI Participating PAID Pharmacy. If you use a GHI Participating PAID
            Pharmacy, you must present your PAID Prescriptions I.D. Card at the time of purchase. The pharmacy will fill your prescription
            and credit the amount paid towards the deductible and/or charge the appropriate coinsurance. After you have met your deductible,
            the pharmacy will be reimbursed directly at 80% of the Allowed Charge for a generic drug or a brand name drug which has a
            generic substitute. The pharmacy will be reimbursed at 60% of the Allowed Charge for a brand name drug if a generic substitute
            exists. You must pay the difference between the payment made to the pharmacy and the pharmacy’s charge to you. If you do not
            present your PAID Prescriptions I.D. Card at the time of purchase, you must pay the full cost of the prescription. You will be paid
            as if you had gone to any other pharmacy. (See below.) Information on the location of GHI Participating PAID Pharmacies may
            be obtained by calling PAID Prescriptions at 1-800-272-PAID.
      2. Prescription Drugs Obtained at a Pharmacy that is not a GHI Participating PAID Pharmacy. If you use a
            pharmacy that is not a GHI Participating PAID Pharmacy, you must pay the full cost of the prescription. You must obtain a
            receipt for your purchase. You must submit a claim form. You may obtain a claim form by calling 1-800-272-PAID. Send your
            completed claim forms to: PAID Prescription, Inc. P.O. Box 6121, Fairlawn, New Jersey 07410-0999. The claim form must be
            completed by the pharmacist. Prescription receipts alone will not be accepted. After you have meet the deductible, you will be
            reimbursed directly at 80% of the Allowed Charge for the drug. However, you will be reimbursed at 60% of the Allowed Charge for a
            brand name if a generic substitute is available.
      (iii) Maintenance Drug Program. Your benefits include coverage under a Maintenance Drug Program. This Program is available
            only through NRx Services Inc. (NRx). A maintenance drug is one that is prescribed for a chronic condition that requires constant
            medication. Certain conditions require the use of prescription drugs on a day-to-day, year-round basis. The Maintenance Drug
            Program permits long-term prescriptions to be filled. Under this Program you may receive a supply of up to 60 consecutive days.
            The Program saves you time. It will also reduce paperwork. There is no need to file a claim form. When you become covered


PLC-1032E                                                                  42
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 56 of 160


           under this Program, you will receive information about how to obtain a maintenance drug. There is a $8 Co-pay Charge for
           generic drugs obtained through the Maintenance Drug Program. A generic drug is a drug that is marketed under its non-
           proprietary name after expiration of the patent of a brand name drug. You are subject to a $15 Co-pay Charge for a brand name
           drug. To take part in the Program, ask your doctor if a maintenance quantity is suitable for you. If so, have a doctor specify the
           maintenance quality of the drug to be dispensed. For example, one per day (60 doses), two per day (120 doses). Remember, pre-
           scriptions should always be sent to NRx and never to GHI. You may contact NRx at 1-800-445-9707.
      (iv) Diabetes Management. You are covered for the items set forth below in connection with diabetes management.
           1. Insulin.
           2. Needles and Syringes.
           3. Oral agents for controlling blood sugar.
           Coverage of these items may vary. It will depend upon whether you receive these items from a GHI Participating PAID or any other
           pharmacy. Coverage for these items is not subject to a deductible. These items are also not subject to a maximum.
      (a) GHI Participating PAID Pharmacies. When the items listed above are obtained through a GHI Participating PAID
           Pharmacy, they are covered subject to the lesser of:
            • a $5 Co-pay Charge; or
            • the applicable percent coinsurance or Co-pay Charge for other prescription drugs.
            		 You must present your PAID Prescriptions I.D. card at the time of purchase. If you do not present your PAID Prescriptions I.D.
                  card at the time of purchase, you must pay the full cost of the prescription. You will be paid as if you had gone to any other
                  pharmacy. (See below).
      (b) Pharmacies that are not GHI Participating PAID Pharmacies. If you obtain the items listed above from a pharmacy
          that is not a GHI Participating PAID Pharmacy, you must pay the full cost of the prescription. You must obtain a receipt for your
          purchase. You must submit a claim form. You will be paid directly. You will be paid the amount that would have been paid to a GHI
          Participating PAID Pharmacy. You must pay any difference between the payment and the pharmacy’s charge to you.
      (c) Items not Covered. You are not covered for the following:
            (1) Over-the-counter drugs which can be purchased without prescription, except insulin.
            (2)		 Over-the-counter vitamins, minerals or food supplements, except as specifically provided above.
            (3) Drugs dispensed while you are a bed patient in a hospital or other institution or dispensed while you are receiving covered
                  Home Health Care by or on behalf of a certified home health agency.
      (d) Hospitalization. Election of the Optional Rider extends your Blue Cross coverage to 365 days. These benefits are provided by Blue
          Cross.*
      (e) Dependents to Age 23. Election of the Optional Rider extends your coverage of full-time unmarried dependent students until the
          end of the calendar year in which dependent reaches the age of 23.
      (f) Annual Maximum. Election of the Optional Rider increases your annual calendar year CBP maximum benefit to $400,000
          except for private duty nursing care coverage which remains subject to an annual calendar year maximum benefit of $200,000.
          Payments made towards private duty nursing will continue to count towards the overall annual maximum benefit.
* See your Blue Cross booklet for details.




                                                                      43                                                            PLC-1032E
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 57 of 160
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 58 of 160




                      SECTION II
                        Riders




                                45
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 59 of 160
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 60 of 160




                    GROUP HEALTH INCORPORATED (“GHI”)
                                     An EmblemHealth Company

                                           55 Water Street
                                     New York, New York 10041




           RIDER TO AMEND GHI CERTIFICATE OF INSURANCE
         This rider amends your GHI large group Certificate of Insurance (“Certificate”).
            It adds the new or updated terms set forth in this rider to your Certificate.




                          GROUP HEALTH INCORPORATED




PLA-163		                                                                                   5/15
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 61 of 160
                       Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 62 of 160




TABLE OF CONTENTS
		                                                                                                                                                                                          Page
1. Protection from Surprise Bills........................................................................................................................................................50
2. Emergency Services.........................................................................................................................................................................50
3. Utilization Review & Appeals..........................................................................................................................................................50
4. External Appeal...............................................................................................................................................................................54
5. Electronic Filing of Claims.............................................................................................................................................................56
6. Other Terms....................................................................................................................................................................................56




                                                                                                        49                                                                                             PLA-163
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 63 of 160


 This rider amends your Certificate of Insurance (“Certificate”). It adds the new or updated terms set forth below to your Certificate.
Wherever the Certificate is not consistent with this rider, the terms of this rider will control.
  1. Protection from Surprise Bills.
  A surprise bill is a bill you receive for covered services received on or after April 1, 2015 in the following circumstances:
  • For services performed by a non-participating physician at a Participating Hospital or ambulatory surgical center, when:
      - A Participating physician is unavailable at the time the health care services are performed;
      - A non-participating physician performs services without your knowledge; or
      - Unforeseen medical issues or services arise at the time the health care services are performed.
       A surprise bill does not include a bill for health care services when a Participating physician is available and you elected to receive
       services from a non-participating physician.
  • You were referred by a Participating physician to a non-participating Provider without your explicit written consent acknowledging
       that the referral is to a non-participating Provider and it may result in costs not covered by GHI.
  You will be held harmless for any non-participating physician charges for the surprise bill that exceed your in-network co-pay charge,
deductible and/or coinsurance if you assign benefits to the non-participating physician in writing. In such cases, the non-participating
physician may only bill you for your in-network co-pay charge, deductible and/or coinsurance.
  2. Emergency Services.
  Payments Relating to Emergency Services Rendered.
   The amount we pay a non-participating provider for covered services you receive in a hospital to treat an emergency condition on or after
April 1, 2015 that are not payable under your hospital plan will be an amount we have negotiated with the Non-Participating Provider for the
service or an amount we have determined is reasonable for the service. An emergency condition means: A medical or behavioral condition
that manifests itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson, possessing an average
knowledge of medicine and health, could reasonably expect the absence of immediate medical attention to result in:
   • Placing the health of the person afflicted with such condition or, with respect to a pregnant woman, the health of the woman or
        her unborn child in serious jeopardy, or in the case of a behavioral condition, placing the health of such person or others in serious
        jeopardy;
   • Serious impairment to such person’s bodily functions;
   • Serious dysfunction of any bodily organ or part of such person; or
   • Serious disfigurement of such person.
   If a dispute involving a payment for physician services relating to emergency services payable by us is submitted to an independent dispute
resolution entity (“IDRE”), we will pay the amount, if any, determined by the IDRE for physician services.
  You are responsible for any in-network copayment, deductible or coinsurance. You will be held harmless for any non-participating provider
charges that exceed your copayment, deductible or coinsurance in these circumstances
   3. Utilization Review & Appeals.
A. Utilization Review.
   We review health services to determine whether the services are or were medically necessary or experimental or investigational (“Medically
Necessary”). This process is called utilization review. Utilization review includes all review activities, whether they take place prior to the
service being performed (Preauthorization); when the service is being performed (concurrent); or after the service is performed (retrospec-
tive). If you have any questions about the utilization review process, please call the number on Your ID card. The toll-free telephone number
is available at least 40 hours a week with an after-hours answering machine.


PLA-163                                                                   50
                  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 64 of 160


   All determinations that services are not Medically Necessary will be made by: 1) licensed physicians; or 2) licensed, certified, registered or
credentialed health care professionals who are in the same profession and same or similar specialty as the Provider who typically manages
your medical condition or disease or provides the health care service under review; or 3) with respect to substance use disorder treatment,
effective on the date of issuance or renewal of your Certificate on or after April 1, 2015, licensed physicians or licensed, certified, registered
or credentialed health care professionals who specialize in behavioral health and have experience in the delivery of substance use disorder
courses of treatment.
   We do not compensate or provide financial incentives to our employees or reviewers for determining that services are not Medically
Necessary. We have developed guidelines and protocols to assist us in this process. Specific guidelines and protocols are available for your
review upon request. For more information, call the number on Your ID card or visit our website at www.emblemhealth.com.
B. Preauthorization Reviews.
  1. If we have all the information necessary to make a determination regarding a Preauthorization review, we will make a determination
      and provide notice to you (or your designee) and your Provider, by telephone and in writing, within three (3) business days of receipt
      of the request.
      If we need additional information, we will request it within three (3) business days. You or your Provider will then have forty-five (45)
      calendar days to submit the information. If we receive the requested information within forty-five (45) days, we will make a determi-
      nation and provide notice to you (or your designee) and your Provider, by telephone and in writing, within three (3) business days of
      our receipt of the information. If all necessary information is not received within forty-five (45) days, we will make a determination
      within fifteen (15) calendar days of the end of the forty-five (45) day period.
  2. Urgent Preauthorization Reviews. With respect to urgent Preauthorization requests, if we have all information necessary to make a
      determination, we will make a determination and provide notice to you (or your designee) and your Provider, by telephone, within
      seventy-two (72) hours of receipt of the request. Written notice will be provided within three (3) business days of receipt of the request.
      If we need additional information, we will request it within twenty-four (24) hours. You or your Provider will then have forty-eight
      (48) hours to submit the information. We will make a determination and provide notice to you (or your designee) and your Provider
      by telephone within forty-eight (48) hours of the earlier of our receipt of the information or the end of the forty-eight (48) hour time
      period. Written notification will be provided within the earlier of three (3) business days of our receipt of the information or three (3)
      calendar days after the verbal notification.
C. Concurrent Reviews.
  1. Utilization review decisions for services during the course of care (concurrent reviews) will be made, and notice provided to you (or
     your designee) and your Provider, by telephone and in writing, within one (1) business day of receipt of all necessary information.
     If we need additional information, we will request it within one (1) business day. You or your Provider will then have forty-five
     (45) calendar days to submit the information. We will make a determination and provide notice to you (or your designee) and
     your Provider, by telephone and in writing, within one (1) business day of our receipt of the information or, if we do not receive the
     information, within fifteen (15) calendar days of the end of the forty-five (45) day time period.
  2. Urgent Concurrent Reviews. For concurrent reviews that involve an extension of urgent care, if the request for coverage is made at
     least twenty-four (24) hours prior to the expiration of a previously approved treatment, we will make a determination and provide
     notice to you (or your designee) and your Provider by telephone within twenty-four (24) hours of receipt of the request. Written notice
     will be provided within one (1) business day of receipt of the request.
     If the request for coverage is not made at least twenty-four (24) hours prior to the expiration of a previously approved treatment and
     we have all the information necessary to make a determination, we will make a determination and provide written notice to you (or
     your designee) and your Provider within the earlier of seventy-two (72) hours or one (1) business day of receipt of the request. If
     we need additional information, we will request it within twenty-four (24) hours. You or your Provider will then have forty-eight
     (48) hours to submit the information. We will make a determination and provide written notice to you (or your designee) and your
     Provider within the earlier of one (1) business day or forty-eight (48) hours of our receipt of the information or, if we do not receive
     the information, within forty-eight (48) hours of the end of the forty-eight (48) hour time period.


                                                                         51                                                                 PLA-163
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 65 of 160


  3. Inpatient Substance Use Disorder Treatment Reviews. Effective on the date of issuance or renewal of your Certificate on or after April
     1, 2015, if a request for inpatient substance use disorder treatment is submitted to us at least twenty-four (24) hours prior to discharge
     from an inpatient substance use disorder treatment admission, we will make a determination within twenty-four (24) hours of receipt
     of the request and we will provide coverage for the inpatient substance use disorder treatment while our determination is pending.
D. Retrospective Reviews.
  If we have all information necessary to make a determination regarding a retrospective claim, we will make a determination and notify
you and, if applicable, your Provider within thirty (30) calendar days of the receipt of the request. If we need additional information, we
will request it within thirty (30) calendar days. You or your Provider will then have forty-five (45) calendar days to provide the information.
We will make a determination and provide notice to you in writing within fifteen (15) calendar days of the earlier of our receipt of the
information or the end of the forty-five (45) day period.
   Once we have all the information to make a decision, our failure to make a utilization review determination within the applicable time
frames set forth above will be deemed an adverse determination subject to an internal appeal.
E. Retrospective Review of Preauthorized Services.
  We may only reverse a preauthorized treatment, service or procedure on retrospective review when:
  • The relevant medical information presented to us upon retrospective review is materially different from the information presented
      during the Preauthorization review;
  • The relevant medical information presented to us upon retrospective review existed at the time of the Preauthorization but was
      withheld or not made available to us;
  • We were not aware of the existence of such information at the time of the Preauthorization review; and
  • Had we been aware of such information, the treatment, service or procedure being requested would not have been authorized.  The
      determination is made using the same specific standards, criteria or procedures as used during the Preauthorization review.
F. Reconsideration.
  If we did not attempt to consult with your Provider before making an adverse determination, your Provider may request reconsideration by
the same clinical peer reviewer who made the adverse determination. For Preauthorization and concurrent reviews, the reconsideration will
take place within one (1) business day of the request for reconsideration. If the adverse determination is upheld, a notice of adverse determi-
nation will be given to you and your Provider, by telephone and in writing.
G. Utilization Review Internal Appeals.
  You, your designee, and, in retrospective review cases, your Provider, may request an internal appeal of an adverse determination, either by
phone, in person, or in writing.
   You have up to one hundred and eighty (180) calendar days after you receive notice of the adverse determination to file an appeal. We will
acknowledge your request for an internal appeal within fifteen (15) calendar days of receipt. This acknowledgment will if necessary, inform
you of any additional information needed before a decision can be made. A clinical peer reviewer who is a physician or a health care profes-
sional in the same or similar specialty as the Provider who typically manages the disease or condition at issue and who is not subordinate to
the clinical peer reviewer who made the initial adverse determination will perform the appeal.
   1. Out-of-Network Service Denial. Effective on the date of issuance or renewal of your Certificate on or after April 1, 2015, you also
have the right to appeal the denial of a Preauthorization request for an out-of-network health service when we determine that the out-of-net-
work health service is not materially different from an available in-network health service. A denial of an out-of-network health service is a
service provided by a non-participating Provider, but only when the service is not available from a Participating Provider. You are not eligible
for a utilization review appeal if the service you request is available from a Participating Provider, even if the non-participating Provider has
more experience in diagnosing or treating your condition. (Such an appeal will be treated as a grievance.) For a utilization review appeal of
denial of an out-of-network health service, you or your designee must submit:


PLA-163                                                                  52
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 66 of 160


  •    A written statement from your attending physician, who must be a licensed, board-certified or board-eligible physician qualified
       to practice in the specialty area of practice appropriate to treat your condition, that the requested out-of-network health service is
       materially different from the alternate health service available from a Participating Provider that we approved to treat your condition;
       and
  •    Two (2) documents from the available medical and scientific evidence that the out-of-network service:  1) is likely to be more
       clinically beneficial to you than the alternate in-network service; and 2) that the adverse risk of the out-of-network service would likely
       not be substantially increased over the in-network health service.
  2. Out-of-Network Authorization Denial. Effective on the date of issuance or renewal of your Certificate on or after April 1, 2015,
you also have the right to appeal the denial of a request for an authorization to a Non-Participating Provider when we determine that we have
a Participating Provider with the appropriate training and experience to meet your particular health care needs who is able to provide the
requested health care service. For a utilization review appeal of an out-of-network authorization denial, you or your designee must submit a
written statement from your attending physician, who must be a licensed, board-certified or board-eligible physician qualified to practice in
the specialty area of practice appropriate to treat your condition:
  • That the Participating Provider recommended by us does not have the appropriate training and experience to meet your particular
       health care needs for the health care service; and
  • Recommending a non-participating Provider with the appropriate training and experience to meet your particular health care needs
       who is able to provide the requested health care service.
  H. Standard Appeal.
   1. Preauthorization Appeal. If your appeal relates to a Preauthorization request, we will decide the appeal within thirty (30) calendar days
of receipt of the appeal request. Written notice of the determination will be provided to you (or your designee), and where appropriate, your
Provider, within two (2) business days after the determination is made, but no later than thirty (30) calendar days after receipt of the appeal
request.
   2. Retrospective Appeal. If your appeal relates to a retrospective claim, we will decide the appeal within sixty (60) calendar days of receipt
of the appeal request. Written notice of the determination will be provided to you (or your designee), and where appropriate, your Provider,
within two (2) business days after the determination is made, but no later than sixty (60) calendar days after receipt of the appeal request.
   3. Expedited Appeal. An appeal of a review of continued or extended health care services, additional services rendered in the course
of continued treatment, home health care services following discharge from an inpatient Hospital admission, services in which a Provider
requests an immediate review, or any other urgent matter will be handled on an expedited basis. An expedited appeal is not available for
retrospective reviews. For an expedited appeal, your Provider will have reasonable access to the clinical peer reviewer assigned to the appeal
within one (1) business day of receipt of the request for an appeal. Your Provider and a clinical peer reviewer may exchange information
by telephone or fax. An expedited appeal will be determined within the earlier of seventy-two (72) hours of receipt of the appeal or two (2)
business days of receipt of the information necessary to conduct the appeal.
  If you are not satisfied with the resolution of your expedited appeal, you may file a standard internal appeal or an external appeal.
  Our failure to render a determination of your appeal within sixty (60) calendar days of receipt of the necessary information for a standard
appeal or within two (2) business days of receipt of the necessary information for an expedited appeal will be deemed a reversal of the initial
adverse determination.
   4. Substance Use Appeal. Effective on the date of issuance or renewal of your Certificate on or after April 1, 2015, if we deny a request for
inpatient substance use disorder treatment that was submitted at least twenty-four (24) hours prior to discharge from an inpatient admission,
and you or your Provider file an expedited internal appeal of our adverse determination, we will decide the appeal within twenty-four (24)
hours of receipt of the appeal request. If you or your Provider file the expedited internal appeal and an expedited external appeal within
twenty-four (24) hours of receipt of our adverse determination, we will also provide coverage for the inpatient substance use disorder
treatment while a determination on the internal appeal and external appeal is pending.


                                                                       53                                                                 PLA-163
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 67 of 160


  I. Appeal Assistance.
  If you need assistance filing an appeal, you may contact the state independent Consumer Assistance Program at:
  Community Health Advocates
  105 East 22nd Street
  New York, NY 10010
  Or call toll free: 1-888-614-5400, or e-mail cha@cssny.org
  www.communityhealthadvocates.org
  4. External Appeal.
  A. Your Right to an External Appeal.
  In some cases, you have a right to an external appeal of a denial of coverage. If we have denied coverage on the basis that a service is not
Medically Necessary (including appropriateness, health care setting, level of care or effectiveness of a covered benefit); or is an experimental
or investigational treatment (including clinical trials and treatments for rare diseases) ; or is an out-of-network treatment, you or your repre-
sentative may appeal that decision to an external appeal agent, an independent third party certified by the State to conduct these appeals.
  In order for you to be eligible for an external appeal you must meet the following two (2) requirements:
  • The service, procedure, or treatment must otherwise be a covered service under this Certificate; and
  • In general, you must have received a final adverse determination through our internal appeal process.  But, you can file an external
       appeal even though you have not received a final adverse determination through our internal appeal process if:
      - We agree in writing to waive the internal appeal. We are not required to agree to your request to waive the internal appeal; or
      - You file an external appeal at the same time as you apply for an expedited internal appeal; or
      - We fail to adhere to utilization review claim processing requirements (other than a minor violation that is not likely to cause
          prejudice or harm to you, and we demonstrate that the violation was for good cause or due to matters beyond our control and the
          violation occurred during an ongoing, good faith exchange of information between you and us).
  B. Your Right to Appeal a Determination that a Service is Not Medically Necessary.
  If we have denied coverage on the basis that the service is not Medically Necessary, you may appeal to an eternal appeal agent if you meet
the requirements for an external appeal in paragraph “A” above.
  C. Your Right to Appeal a Determination that a Service is Experimental or Investigational.
   If we have denied coverage on the basis that the service is an experimental or investigational treatment (including clinical trials and
treatments for rare diseases), you must satisfy the two (2) requirements for an external appeal in paragraph “A” above and your attending
physician must certify that your condition or disease is one for which:
   1. Standard health services are ineffective or medically inappropriate; or
   2. There does not exist a more beneficial standard service or procedure covered by us; or
   3. There exists a clinical trial or rare disease treatment (as defined by law).
  In addition, your attending physician must have recommended one (1) of the following:
  1. A service, procedure or treatment that two (2) documents from available medical and scientific evidence indicate is likely to be more
      beneficial to you than any standard covered service (only certain documents will be considered in support of this recommendation –
      your attending physician should contact the State for current information as to what documents will be considered or acceptable); or
  2. A clinical trial for which you are eligible (only certain clinical trials can be considered); or
  3. A rare disease treatment for which your attending physician certifies that there is no standard treatment that is likely to be more
      clinically beneficial to you than the requested service, the requested service is likely to benefit you in the treatment of your rare disease,


PLA-163                                                                    54
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 68 of 160


       and such benefit outweighs the risk of the service. In addition, your attending physician must certify that your condition is a rare
       disease that is currently or was previously subject to a research study by the National Institutes of Health Rare Disease Clinical Research
       Network or that it affects fewer than 200,000 U.S. residents per year.
   For purposes of this section, your attending physician must be a licensed, board-certified or board eligible physician qualified to practice
in the area appropriate to treat your condition or disease. In addition, for a rare disease treatment, the attending physician may not be your
treating physician.
  D. Your Right to Appeal a Determination that a Service is Out-of-Network.
   Effective on the date of issuance or renewal of your Certificate on or after April 1, 2015, if we have denied coverage of an out-of-network
treatment because it is not materially different than the health service available in-network, you may appeal to an external appeal agent if
you meet the two (2) requirements for an external appeal in paragraph “A” above, and you have requested Preauthorization for the out-of-
network treatment.
  In addition, your attending physician must certify that the out-of-network service is materially different from the alternate recommended
in-network health service, and based on two (2) documents from available medical and scientific evidence, is likely to be more clinically
beneficial than the alternate in-network treatment and that the adverse risk of the requested health service would likely not be substantially
increased over the alternate in-network health service.
  For purposes of this section, your attending physician must be a licensed, board certified or board eligible physician qualified to practice in
the specialty area appropriate to treat you for the health service.
  E. Your Right to Appeal an Out-of-Network Authorization Denial.
  Effective on the date of issuance or renewal of your Certificate on or after April 1, 2015, if we have denied coverage of a request for an
authorization to a non-participating Provider because we determine we have a Participating Provider with the appropriate training and
experience to meet your particular health care needs who is able to provide the requested health care service, you may appeal to an external
appeal agent if you meet the two (2) requirements for an external appeal in paragraph “A” above.
   In addition, your attending physician must: certify that the Participating Provider recommended by us does not have the appropriate
training and experience to meet your particular health care needs; and recommend a non-participating Provider with the appropriate
training and experience to meet your particular health care needs who is able to provide the requested health care service.
  For purposes of this section, your attending physician must be a licensed, board certified or board eligible Physician qualified to practice in
the specialty area appropriate to treat you for the health service.
  F. The External Appeal Process.
  You have four (4) months from receipt of a final adverse determination or from receipt of a waiver of the internal appeal process to file a
written request for an external appeal. If you are filing an external appeal based on our failure to adhere to claim processing requirements,
you have four (4) months from such failure to file a written request for an external appeal.
  We will provide an external appeal application with the final adverse determination issued through our internal appeal process or our
written waiver of an internal appeal. You may also request an external appeal application from the New York State Department of Financial
Services at 1-800-400-8882. Submit the completed application to the Department of Financial Services at the address indicated on the
application. If you meet the criteria for an external appeal, the State will forward the request to a certified external appeal agent.
  You can submit additional documentation with your external appeal request. If the external appeal agent determines that the information
you submit represents a material change from the information on which we based our denial, the external appeal agent will share this
information with us in order for us to exercise our right to reconsider our decision. If we choose to exercise this right, we will have three (3)
business days to amend or confirm our decision. Please note that in the case of an expedited external appeal (described below), we do not
have a right to reconsider our decision.



                                                                       55                                                                PLA-163
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 69 of 160


  In general, the external appeal agent must make a decision within thirty (30) days of receipt of your completed application. The
external appeal agent may request additional information from you, your physician, or us. If the external appeal agent requests additional
information, it will have five (5) additional business days to make its decision. The external appeal agent must notify you in writing of its
decision within two (2) business days.
  If Your attending physician certifies that a delay in providing the service that has been denied poses an imminent or serious threat to
your health; or if your attending physician certifies that the standard external appeal time frame would seriously jeopardize your life, health
or ability to regain maximum function; or if you received emergency services and have not been discharged from a facility and the denial
concerns an admission, availability of care, or continued stay, you may request an expedited external appeal. In that case, the external
appeal agent must make a decision within seventy-two (72) hours of receipt of your completed application. Immediately after reaching a
decision, the external appeal agent must notify you and us by telephone or facsimile of that decision. The external appeal agent must also
notify you in writing of its decision.
  If the external appeal agent overturns our decision that a service is not Medically Necessary or approves coverage of an experimental or
investigational treatment or an out-of-network treatment, we will provide coverage subject to the other terms and conditions of this Certificate.
Please note that if the external appeal agent approves coverage of an experimental or investigational treatment that is part of a clinical trial,
we will only cover the cost of services required to provide treatment to you according to the design of the trial. We will not be responsible for
the costs of investigational drugs or devices, the costs of non-health care services, the costs of managing the research, or costs that would not
be covered under this Certificate for non-investigational treatments provided in the clinical trial.
  The external appeal agent’s decision is binding on both you and us. The external appeal agent’s decision is admissible in any court
proceeding.
  We will charge you a fee of $25 for each external appeal, not to exceed $75 in a single plan year. The external appeal application will
explain how to submit the fee. We will waive the fee if we determine that paying the fee would be a hardship to you. If the external appeal
agent overturns the denial of coverage, the fee will be refunded to you.
  G. Your Responsibilities.
  It is your responsibility to start the external appeal process. You may start the external appeal process by filing a completed application
with the New York State Department of Financial Services. You may appoint a representative to assist you with your application; however, the
Department of Financial Services may contact you and request that you confirm in writing that you have appointed the representative.
   Under New York State law, your completed request for external appeal must be filed within four (4) months of either the date upon which
you receive a final adverse determination, or the date upon which you receive a written waiver of any internal appeal, or our failure to adhere
to claim processing requirements. GHI has no authority to extend this deadline.
  5. Electronic Filing of Claims. You have the option to submit a claim to us electronically by visiting our website. Or, you can submit
a claim to us on paper according to instructions set forth in your Certificate.
  6. Other Terms.
  All other terms, conditions, exclusions and limitations of your Certificate of Insurance apply, except as specifically amended or updated by
this rider.




PLA-163                                                                  56
  Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 70 of 160




                 GROUP HEALTH INCORPORATED (“GHI”)
                           An EmblemHealth Company

                                 55 Water Street
                            New York, New York 10041




      RIDER ADDING COVERAGE FOR AUTISM SPECTRUM DISORDER




                     GROUP HEALTH INCORPORATED




PLA-156 		                                                             4/15
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 71 of 160


      This rider amends your [GHI][EmblemHealth]Certificate of Insurance. It adds coverage for the services described below in
    connection with the screening, diagnosis and treatment of autism spectrum disorder.
       1. Autism Spectrum Disorder. GHI will cover the screening, diagnosis and treatment of autism spectrum disorder.
    Autism spectrum disorder refers to any pervasive developmental disorder as defined in the most recent edition of the Diagnostic
    and Statistical Manual of Mental Disorders (DSM), including autistic disorder, Asperger’s disorder, Rett’s disorder, childhood
    disintegrative disorder, or pervasive developmental disorder not otherwise specified (PDD-NOS). Diagnosis refers to assessments,
    evaluations, or tests to diagnose whether a person has autism spectrum disorder. Treatment refers to the types of care listed below,
    as well as assistive communication devices prescribed and ordered for a person diagnosed with autism spectrum disorder by a
    licensed physician or a licensed psychologist:
       a. Behavioral health treatment. This refers to counseling and treatment programs, when provided by a licensed provider, and
          applied behavior analysis, when provided and supervised by a behavior analyst certified pursuant to the behavior analyst
          certification board, that are necessary to develop, maintain, or restore, to the maximum extent practicable, the functioning of
          the person. Applied behavior analysis is the design, implementation and evaluation of environmental modifications, using
          behavioral stimuli and consequences, to produce socially significant improvement in human behavior, including the use of
          direct observation, measurement and functional analysis of the relationship between environment and behavior. Providers
          who render behavioral health treatment under the supervision of a certified behavior analyst must meet standards of profes-
          sionalism, supervision and relevant experience pursuant to regulations issued by New York State or, if services are rendered
          outside of New York State, comparable standards.
       b. Psychiatric care. This refers to direct or consultative services provided by a psychiatrist licensed in the state where the psychia-
          trist practices.
       c. Psychological care. This refers to direct or consultative services provided by a psychologist licensed in the state where the psy-
          chologist practices
       d. Medical care provided by a licensed health care provider.
       e. If this Policy otherwise covers therapeutic care, therapeutic care including therapeutic care which is deemed habilitative or
          non-restorative. Therapeutic care refers to services provided by a licensed or certified speech therapist, occupational therapist,
          social worker, or physical therapist.
       f. If this Policy otherwise covers prescription drugs, pharmacy care. Pharmacy care refers to medications prescribed by a
          licensed health care provider legally authorized to prescribe.
       Coverage for the services and items described above is generally subject to the same cost-sharing terms that normally apply to
    these services and items under your Policy when the services are received in connection with other conditions, illnesses and/or
    injuries. Cost-sharing means the co-pay charge(s) or deductible(s) and coinsurance terms that apply to your coverage. Home
    visits are subject to the same cost-sharing that applies to office visits. Assistive communication devices are subject to the cost-
    sharing terms that apply to specialist office visits.
      Applied behavior analysis is not covered under your Policy in connection with conditions other than autism spectrum disorder.
    To the extent permitted by law, applied behavior analysis is also subject to a maximum benefit of six hundred and eighty (680)
    hours per person per year. This maximum benefit amount will periodically increase by the amount calculated from the average
    ten year rolling average increase of the medical component of the consumer price index (CPI).
      GHI will cover assistive communication devices, including communication boards and speech generating devices, other
    dedicated devices (i.e. devices that generally are not useful to a person in the absence of a communication impairment), and
    computer software and/or applications that enable a non-dedicated device to function as a speech-generating device when
    medically necessary in connection with autism spectrum disorder. GHI will not cover computers, laptops, tablets and other non-
    dedicated devices. GHI will cover the replacement, repair and/or maintenance of assistive communication devices when not
    provided for under a manufacturer’s warranty or purchase agreement and functionally necessary.



PLA-156                                                                 58
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 72 of 160


   GHI will not cover services provided under an individualized education plan (IEP) through school districts pursuant to Article
89 of the New York State Education Law or similar programs administered in other states. However, services provided under the
programs set forth below will not affect GHI’s coverage of services rendered on a supplemental basis outside of an educational
setting if the services are prescribed by a licensed physician or licensed psychologist:
       • Early Intervention Services (EIS) individualized family services plan (IFSP) pursuant to New York State Public Health
          Law Section 2545;
       • Individualized education plan (IEP) pursuant to Article 89 of the New York State Education Law;
       • Individualized service plan (ISP) pursuant to regulations of the New York State Office for Persons with Developmental
          Disabilities (OPWDD).

  Coverage for the screening, diagnosis and treatment of autism spectrum disorder is subject to utilization review and external
appeals pursuant to applicable law, as well as case management and other managed care provisions. Coverage of assistive com-
munication devices is also subject to same prior authorization requirements that apply to durable medical equipment (DME), if
covered, under your Policy.
  2. Other Terms. All other terms, conditions, limitations and exclusions found in your Certificate of Insurance remain in
full force and effect except as specifically amended by this rider.




                                                                 59                                                                 PLA-156
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 73 of 160
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 74 of 160




                GROUP HEALTH INCORPORATED (“GHI”)
                          An EmblemHealth Company

                                55 Water Street
                           New York, New York 10041




            NEW YORK STATE CONTINUATION OF COVERAGE
               AND YOUNG ADULT OPTION COVERAGE




                    GROUP HEALTH INCORPORATED




PLA-139		                                                             1/10
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 75 of 160


      This rider amends your GHI Certificate of Insurance as set forth below.
      1. This rider changes the section of your Certificate entitled “Continuation of Coverage”. It deletes the terms contained in the
    paragraph(s) entitled “Continuation of Coverage under New York State Law” and replaces them with the new terms set forth below.
       Continuation of Coverage under New York State Law. There are cases where you may lose eligibility for coverage
    under this Policy, but not be eligible to continue coverage under Federal law. If the loss of eligibility is due to termination of
    employment or loss of membership in the class(es) eligible for coverage, you may be entitled to continue coverage under New
    York State law. Continued coverage is available without evidence of insurability. If continuation is available to the Group member
    under Federal law (COBRA), then the New York State continuation law does not apply. However, if you are eligible for less than
    thirty-six months (36) months of continuation benefits under Federal law, you may continue coverage under New York State law
    for up to thirty-six (36) months from the date your continuation of coverage under Federal law began.
      The terms set forth below apply to New York State continuation of coverage.
      (a) Continuation of coverage is not available if you are covered under Medicare or could be covered under Medicare. It is also
          not available if you become covered or could be covered by another group policy that provides similar benefits, unless that
          policy contains a pre-existing condition limitation.
      (b) You must make a request to continue coverage in writing and submit your first premium payment within sixty (60) days of
          the later of the dates set forth below.
          (i) The date your coverage under this plan would otherwise terminate.
          (ii)The date notice of your right to continue coverage is issued to you.
      (c) You must pay your group one hundred and two percent (102%) of the group rate to continue coverage.
      (d) Your continuation of coverage will terminate on the first of the dates set forth below.
          (i) You become eligible for Medicare.
          (ii) You become covered under another group health care plan as an employee or dependent, unless that plan contains a
               pre-existing condition limitation.
          (iii)Thirty-six (36) months, if the qualifying event is termination of employment or membership in the class or classes
               eligible for coverage.
          (iv) Thirty-six (36) months if you are an eligible dependent who will otherwise lose coverage due to the death of the Group
               Member, divorce, legal separation, change in dependent status or the Group Member becoming eligible for Medicare.
               The thirty-six (36) months will be measured from the date coverage would otherwise be lost.
          (v) The end of the period for which you made premium payments, if you fail to make timely payment of the required premium.
          (vi) The date that your group terminates coverage with GHI. However, if the group coverage is replaced by the group
               contract holder with similar coverage, you have the right to become covered under the other coverage for the balance
               of the period that you would have remained covered hereunder. The replacement plan must provide at least the same
               level of benefits provided by the prior group plan, reduced by any benefits payable under that plan. The prior group
               plan must provide benefits to the extent of its accrued liabilities and extension of benefits.
      When your New York State continuation of coverage terminates, you may purchase a direct payment conversion contract from
    GHI. (See the section of your Certificate of Insurance entitled “Direct Payment Conversion.”)
       2. This rider changes the section of your Certificate entitled “Continuation of Coverage”. It adds the new terms set forth below
    to the end of that section. This rider adds the following terms to your Certificate of Insurance.
       New York State Young Adult Option. If your group provides coverage for dependents under this Policy and has not
    elected to cover unmarried children through age twenty-nine (29), you have the option to continue coverage of an eligible child
    under this Policy through age twenty-nine (29) at your own cost and without evidence of insurability while you remain covered
    under the Group Contract.

PLA-139                                                               62
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 76 of 160


  To be eligible to continue coverage under this young adult option, your child must be:
      • Age twenty-nine (29) or younger;
      • Unmarried;
      • Not eligible for coverage under any employee health benefit plan, whether insured or self-insured, as an employee or
          member (except as a COBRA or state continuation of coverage beneficiary);
      • Not covered under Medicare; and
      • Living, working or residing in New York State or our service area.
   The young adult option coverage will be the same coverage that is provided to the parent. You or the young adult must pay
the premium rate that applies to individual only coverage under the Group Contract for this coverage. The young adult will be
subject to his or her own separate co-pays, deductibles, coinsurance, coinsurance maximum and dollar and benefit maximums,
as applicable, and the coverage will be subject to all of the terms and conditions of the Group Contract, including, but not limited
to, any pre-existing condition limitation. If the parent’s coverage changes, the young adult option coverage will also change in the
same manner. A young adult’s children are not eligible for coverage under this option.
  You or the eligible young adult may request this continuation of coverage from your group in writing at the times set forth below:
      • Within sixty (60) days following the date that the dependent would otherwise lose coverage based on reaching the
          dependent limiting age that applies to this Policy. In such a case, the coverage will be effective on the date that the
          coverage would have otherwise terminated.
      • Within sixty (60) days after meeting the eligibility requirements for this coverage if the dependent‘s coverage previously
          terminated. In such a case, coverage will be prospective no later than thirty (30) days after the request and payment of
          the first premium.
      • During the annual thirty (30) day open enrollment period that applies to your plan. In such a case, coverage will be
          prospective no later than thirty (30) days after the request and payment of the first premium.
      • During the twelve (12) month period following the first renewal, issue or amendment date of the Group Contract on or
          after September 1, 2009, you or the child may elect prospective coverage through age twenty-nine (29) for a child whose
          coverage terminated under the terms of the Group Contract prior to that renewal, issue or amendment date. In such a
          case, coverage will be prospective no later than thirty (30) days after the request and payment of the first premium.
  Your written request for this continuation of coverage together with the first premium payment must be given to your group
within the time periods described above. Check with your group about how to request and pay for this continuation of coverage.
You should pay the required premiums to your group, but not more often than on a monthly basis in advance, by the due date. A
thirty (30) day grace period applies to these premium payments.
   GHI will give you written notice of the right to continue coverage under the young adult option and the time period in which
you must request it at least sixty (60) days before a dependent reaches the normal limiting age when coverage would otherwise
terminate.
Young adult option coverage will terminate under this Policy on the earliest of the times set forth below.
      • the date the young adult voluntarily terminates the coverage according to the terms of the contract;
      • the date the young adult no longer meets the eligibility requirements;
      • the end of the period for which premium was paid, if there is a failure to pay premium within the thirty (30) day grace
         period;
      • the date the young adult’s parent is no longer covered under the Group Contract (including as a COBRA or state con-
         tinuation of coverage beneficiary);




                                                                 63                                                                PLA-139
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 77 of 160


       • the date the Group Contract is terminated. (Note that if the group coverage is replaced by another group policy, then the
         young adult may be eligible to continue coverage under that new policy.)
3. Except as specifically provided otherwise in this rider, all other terms, conditions, limitations and exclusions of your Certificate
of Insurance apply.




                                                                    64
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 78 of 160




                GROUP HEALTH INCORPORATED (“GHI”)
                          An EmblemHealth Company

                                55 Water Street
                           New York, New York 10041




          PATIENT PROTECTION AND AFFORDABLE CARE ACT
                   GRANDFATHERED PLAN RIDER




                    GROUP HEALTH INCORPORATED




HCR-GF-2010		
            65                                                        3/12
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 79 of 160


  This Rider changes provisions in, or adds provisions to, your Certificate of Insurance, including any affected riders, endorsements or other
amendments thereto, (hereinafter collectively “Policy) issued by Group Health Incorporated as required by the federal Patient Protection
and Affordable Care Act. Except as otherwise provided in this Rider, the provisions herein apply to all persons covered under the Policy
(“Members”). All of the terms, conditions, and limitations of the Policy to which this Rider is attached also apply to this Rider, except where
they are specifically changed by this Rider. This Rider shall take effect on your Policy renewal date on or after September 23, 2010.

  1. Grandfathered Plan. We believe this Policy is a “grandfathered health plan” under the Patient Protection and Affordable Care
     Act (the Affordable Care Act). As permitted by the Affordable Care Act, a grandfathered health plan can preserve certain basic health
     coverage that was already in effect when that law was enacted. Being a grandfathered health plan means that this Policy may
     not include certain consumer protections of the Affordable Care Act that apply to other plans, for example, the requirement for the
     provision of preventive health services without any cost sharing. However, grandfathered health plans must comply with certain other
     consumer protections in the Affordable Care Act, for example, the elimination of lifetime limits on benefits.
     Questions regarding which protections apply and which protections do not apply to a grandfathered health plan and what might cause
     a plan to change from grandfathered health plan status can be directed to Customer Service by calling (212) 501-4444 or visiting
     our Web site at www.emblemhealth.com. You may also contact the U.S. Department of Health and Human Services at
     www.healthreform.gov. Your group must notify us if the group or the plan sponsor changes the premium contribution rate that
     applies to your coverage under this Policy at any point during the plan year.
  2. Annual Limits. Any annual dollar limit under the Policy that applies to Essential Benefits, whether such annual limit applies only
     to a covered Essential Benefit or includes covered Essential Benefits and other covered services, is hereby deleted. “Essential Benefits”
     include ambulatory care; emergency services; hospitalization; maternity and newborn care; mental health and substance use disorder
     services, including behavioral health treatment; prescription drugs; rehabilitative and habilitative care; laboratory services; preventive
     and wellness services and chronic disease management; pediatric services including oral and vision care; and any other services set
     forth in regulations issued pursuant to the Patient Protection and Affordable Care Act. Not all Essential Benefits may be covered under
     your Contract and/or Certificate. Only the Essential Benefits listed as covered services in your Contract or Certificate are covered. Note
     that annual dollar limits may remain in effect for specific covered services other than Essential Benefits. Also, if you have prescription
     drug coverage and you have a separate annual dollar limit on certain covered items that are not prescription drugs, such as enteral
     formulas and modified solid food products, that annual dollar limit will continue to apply.
  3. Pre-Existing Conditions. Under this Rider, the provision, if any, in the Policy that allows us to exclude or otherwise limit coverage
     for Pre-Existing Conditions until a Member has been continuously covered under the Policy for a stated period is hereby deleted in its
     entirety with respect to all Members under the age of 19.
  4. Lifetime Dollar Limits Deleted. Any lifetime dollar limit under the Policy that applies to Essential Benefits, whether such
     lifetime limit applies only to an Essential Benefit or includes covered Essential Benefits and other covered services, is hereby deleted in
     its entirety. “Essential Benefits” include ambulatory care; emergency services; hospitalization; maternity and newborn care; mental
     health and substance use disorder services, including behavioral health treatment; prescription drugs; rehabilitative and habilitative
     care; laboratory services; preventive and wellness services and chronic disease management; pediatric services, including oral and
     vision care; and any other services set forth in regulations issued pursuant to the Patient Protection and Affordable Care Act. Not all
     Essential Benefits may be covered under your Certificate. Only the Essential Benefits listed as covered services in your Certificate are
     covered. Note that lifetime dollar limits for specific covered services other than Essential Benefits remain in effect.
  5. Dependent Children Covered to Age 26. If the Policy makes coverage of dependents available, this Rider applies to coverage
     of children as follows:
     A. If you selected other than individual coverage, your children who are under the age of 26 may be covered under the Policy.
         Coverage lasts until the end of the month in which the child turns 26 years of age. Your children need not be financially dependent
         upon you for support or claimed as dependents on your tax return; residents of your household; enrolled as students; or unmarried.
         Children-in-law (spouses of children) and grandchildren are not covered under this Rider. If your children are eligible for
         employer-sponsored coverage on their own, then they are not eligible for dependent coverage to age 26. Coverage for these children
         ceases on the date otherwise specified under the Policy.


  HCR-GF-2010                                                            66
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 80 of 160



    		 Coverage for Your child who is incapable of self-sustaining employment by reason of mental illness, developmental disability,
       mental retardation, or physical handicap and who became so incapable prior to attaining age 26 shall not terminate while your
       coverage remains in effect and the child remains in such condition, if You submit proof of Your child’s incapacity within 31 days of
       Your child’s attaining age 26. You must periodically submit proof of your child’s continued incapacity upon our request.
    B. “Children” include your natural children, a legally adopted child; a step child; and a child for whom you are the proposed adoptive
       parent and who is dependent upon you during the waiting period prior to the adoption period. Coverage lasts until the end of the
       month in which the child turns 26 years of age.
    C. A child chiefly dependent upon you for support and for whom you have been appointed the legal guardian by court order is covered.
       Coverage lasts until the end of the month in which the child turns 26 years of age.
    D. Coverage shall be provided for any unmarried dependent child, regardless of age, who is incapable of self-sustaining employment
       because of mental retardation, mental illness, or developmental disability as defined in the New York Mental Hygiene Law, or
       because of physical handicap and who became so incapable prior to attainment of the age at which dependent coverage would
       otherwise terminate.
   E. The provisions of any Rider to the Policy that extends coverage for young adults through age 29 (for example, the provision
      requiring that the child be unmarried) shall remain in effect for children ages 26 through 29 and are not changed by provisions set
      forth above in this Paragraph 5 that apply to children under the age of 26.
6. Rescission. We may rescind your coverage if you or your group commit fraud or make an intentional misrepresentation of material
   fact. We will give you 30 days notice before we rescind your coverage.
7. Other Provisions. All of the terms, conditions, and limitations of the Policy to which this Rider is attached also apply to this Rider,
   except where they are specifically changed by this Rider.




                                                                  67                                                         HCR-GF-2010
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 81 of 160
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 82 of 160




                    GROUP HEALTH INCORPORATED
                         (hereinafter referred to as “GHI”)
                       441 Ninth Avenue, New York NY 10001




                            RIDER
     AMENDING COVERAGE FOR DENTAL/DENTAL-RELATED BENEFITS




                    GROUP HEALTH INCORPORATED




PLA-22		 8/99
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 83 of 160


    This rider amends your Contract or Certificate. It amends the section that is entitled “Covered Medical Services.” It amends the
  paragraph entitled “Dental/Dental Related Benefits”. It adds the following new subparagraph:
           “(g)      Dental care or treatment necessary due to congenital disease or anomaly.”
         All other terms and conditions of your Contract or Certificate apply.




PLA-22                                                              70
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 84 of 160




                    GROUP HEALTH INCORPORATED
                         (hereinafter referred to as “GHI”)
                       441 Ninth Avenue, New York NY 10001




                           RIDER FOR
            CITY OF NEW YORK EMPLOYEES AND RETIREES




                    GROUP HEALTH INCORPORATED




PLC-1367A		                                                           8/08
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 85 of 160


   Group Insurance Certificate Rider to Be Attached To Group Insurance Certificate Issued under Group Policy PLC-1032E by
 Group Health Incorporated To:

                                      CITY OF NEW YORK EMPLOYEES AND RETIREES
                                                (Herein called the Employer)

   Group Health Incorporated certifies that as of the later of (a) July 1, 1998, or (b) the effective date of your certificate, your
 insurance under the above-mentioned Group Policy is modified as follows:
   1. By substituting the following for subparagraph “(e)” which appears in paragraph “1. General Medical Care,” in SECTION
 FIVE: Covered Medical Services of the certificate.
   “(e) Chiropractic Care.”
   2. By adding a new 2nd paragraph to paragraph “3. Surgery,” in SECTION FIVE: Covered Medical Services of the
 certificate.
    “You are covered for surgery to reconstruct a breast. The surgery must follow a mastectomy. You are covered for all stages of
 reconstruction of the breast on which the mastectomy has been performed. You are also covered for surgery and reconstruction of
 the other breast. This surgery must be to produce a symmetrical appearance. You are also covered for reconstructive surgery. Such
 surgery must be incidental to or follow surgery resulting from trauma, infection or other disease of the part of the body involved.
 You are also covered for reconstructive surgery performed due to congenital disease or anomaly of a covered child which has
 resulted in a functional defect.”
   3. By adding the following paragraph No. “26. Second Medical Opinion for Cancer Diagnosis and Treatment,” to SECTION
 FIVE: Covered Medical Services of the certificate.
   “Second Medical Opinion for Cancer Diagnosis and Treatment. You are covered for a second medical opinion in any of the
 events set forth below.
   • A positive diagnosis of cancer.
   • A negative diagnosis of cancer.
   • A recurrence of cancer.
   • A recommendation of a course of treatment for cancer.
    If your physician gives you a written referral to a specialist for the second opinion, then you are covered for that opinion. You
 only need a written referral when the second opinion is going to be from a non-participating specialist. Coverage will be subject
 to the Co-pay Charge that applies to a specialist consultation rendered by a Participating Provider. This applies even if the referral
 is made to a non-participating Provider. If you have written referral, then you must submit it to GHI with your claim form.
    If you do not have a written referral, then you are also covered for the second opinion. Coverage will be subject to the terms
 that apply to covered medical services rendered by non-participating providers. You must pay the provider directly. You are
 responsible to pay any difference between GHI’s payment and the provider’s charge.
   In order to be covered, the second opinion must be rendered by an appropriate specialist.”
   4. By substituting the following for subparagraph “(a)” which appears in paragraph “3. GHI Prescription Drug Coverage,” in
 SECTION FOURTEEN: Medicare Eligible Coverage of the certificate.
    “(a) Covered Items. You are covered for drugs which by law require a written prescription. The drugs must be dispensed by a
 licensed pharmacist. A Provider must have written the prescription. That Provider must be legally authorized to write the pre-
 scription. Payment will be made only when the drug is prescribed for your use. Insulin is covered whether or not it is dispensed
 by a written prescription.

PLC-1367A                                                            72
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 86 of 160


  In addition to covered prescription drugs, you are covered for enteral formulas if each of the criteria set forth below are met.
  • A covered Provider has given a written order and/or a prescription.
  • It must be proven effective as a disease-specific treatment regimen for persons who are or will become malnourished or
      suffer from disorders which, if left untreated, cause chronic disability, mental retardation or death.
   You are also covered for modified solid food products that are low in protein or contain modified protein if each of the criteria
set forth below are met.
   • An authorized Provider has given a written order and/or a prescription.
   • It must be for the treatment of certain inherited diseases of amino acid and organic acid metabolism.
  You are covered for these modified food products up to a maximum of $2,500 per calendar year or any continuous twelve (12)
month period. You must submit your written order or prescription and store receipt for modified food products along with a
completed claim form to: GHI, P.O. Box 2868, New York, New York 10116-2868.”
  5. By substituting “30 visits” for “$900” and “60 visits” for “$1,800” where they appear in subparagraph “1. Outpatient Mental
Health Benefits” in SECTION FIFTEEN: Catastrophic Coverage of the certificate.
 6. By adding the following paragraph No. “11. Subrogation and Reimbursement,” to SECTION THIRTEEN:
Miscellaneous Provisions of the certificate.
   “Subrogation and Reimbursement. This paragraph applies when another party (including any insurance carrier) is, or is
alleged to be, liable for your injury, illness or other condition and GHI has provided benefits in connection with that injury,
sickness or condition. GHI is subrogated to all of your rights against any such party (including any insurance carrier) to the
extent of the reasonable value of the benefits provided to you under this plan. This means that GHI has the right independently of
you, or as a plaintiff-intervenor in any action you may have commenced, to proceed against the party responsible for your injury,
illness or condition to recover the benefits that have been provided under the GHI plan. You must provide reasonable cooperation
with GHI in proceeding against the party responsible for your injury, illness or condition to recover the benefits GHI has provided.
In addition, in GHI’s sole discretion, if you (or your legal representative, estate or heirs) make a recovery from any liable party
(including any insurance carrier), you will promptly reimburse GHI for any benefits provided by GHI in connection with the
injury, illness or condition from any settlement, verdict or insurance proceeds received to the extent that such settlement, verdict
or other amounts received is specifically identified as being for medical expenses paid out.
  7. By substituting the following for subparagraph “(i)” of paragraph “(c) Prescription Drugs.” which appears in the last
section of the certificate entitled “Optional Rider for Active Employees and Non-Medicare Eligible Retirees.”
   “(i) Covered Items. You are covered for drugs which by law require a written prescription. The drugs must be dispensed by a
licensed pharmacist. A Provider must have written the prescription. That Provider must be legally authorized to write the pre-
scription. Payment will be made only when the drug is prescribed for your use. Insulin is covered whether or not it is dispensed
by a written prescription.
  In addition to covered prescription drugs, you are covered for enteral formulas if each of the criteria set forth below are met.
  • A covered Provider has given a written order and/or a prescription.
  • It must be proven effective as a disease-specific treatment regimen for persons who are or will become malnourished or
      suffer from disorders which, if left untreated, cause chronic disability, mental retardation or death.
   You are also covered for modified solid food products that are low in protein or contain modified protein if each of the criteria
set forth below are met.
   • An authorized Provider has given a written order and/or a prescription.
   • It must be for the treatment of certain inherited diseases of amino acid and organic acid metabolism.



                                                                   73
                                                                                                                                 PLC-1367A
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 87 of 160


   You are covered for these modified food products up to a maximum of $2,500 per calendar year or any continuous twelve (12)
 month period. You must submit your written order or prescription and store receipt for modified food products along with a
 completed claim form to: GHI, P.O. Box 2868, New York, New York 10116-2868.”
                                           APPLICABILITY OF OTHER PROVISIONS
    The Group Policy provides that all of its provisions and conditions not inconsistent with the provisions and conditions referred
 to in this Rider shall apply to this insurance.




PLC-1367A                                                          74
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 88 of 160




                    GROUP HEALTH INCORPORATED
                         (hereinafter referred to as “GHI”)
                       441 Ninth Avenue, New York NY 10001




     RIDER ADDING COVERAGE FOR PROSTATE CANCER SCREENING




                    GROUP HEALTH INCORPORATED




PLA-42		
       75 7/01
               Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 89 of 160


    This rider amends your GHI Contract or Certificate as set forth below.

  COVERED MEDICAL SERVICES.
    This rider amends the section of your Contract or Certificate that is entitled as “Covered Medical Services.” It adds coverage for
  Prostate Cancer Screening by adding the following new provision:
       Prostate Cancer Screening. GHI will cover prostate cancer screening as set forth below.
         • At Any Age- Coverage will be provided for standard diagnostic testing including, but not limited to, coverage for:
               i) Digital Rectal Examination; and
               ii) Prostate-Specific Antigen Test for men at any age who have a prior history of prostate cancer.
         • Age Fifty (50) and Older- Coverage will be provided for an annual standard diagnostic examination including, but not
            limited to, coverage for:
               i) Digital Rectal Examination; and
               ii) Prostate-Specific Antigen Test for men age fifty (50) and older who are asymptomatic of prostate cancer.
         • Age Forty (40) and Older- Coverage will be provided for an annual standard diagnostic examination including, but not
            limited to, coverage for:
               i) Digital Rectal Examination; and
               ii) Prostate-Specific Antigen Test for men age forty (40) and older with a family history of prostate cancer or other
                    prostate cancer risk factors.
    All other terms, conditions, limitations and exclusions found in your Contract or Certificate remain in full force and effect
  except as amended by this rider.




PLA-42                                                              76
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 90 of 160




                    GROUP HEALTH INCORPORATED
                         (hereinafter referred to as “GHI”)
                       441 Ninth Avenue, New York NY 10001




                    INFERTILITY SERVICES RIDER




                    GROUP HEALTH INCORPORATED




PLA-57		
       77 3/03
               Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 91 of 160


    1. This rider amends your GHI Contract or Certificate. It adds the new terms set forth below to the sections of your Contract or
  Certificate entitled “Covered Inpatient Services”, “Covered Outpatient Services” and/or “Covered Medical Services.”
    “Infertility Services. GHI will cover the diagnosis and treatment of correctable medical conditions that result in infertility.
  Infertility refers to the inability to conceive after one (1) year of unprotected intercourse. A physician must prescribe the diagnosis
  and treatment as part of his/her overall plan of care. The diagnosis and treatment must also be consistent with the guidelines for
  infertility coverage set forth by the New York State Department of Insurance.
    GHI will cover the types of services set forth below.
    • Surgical or medical procedures that correct malformation, disease or dysfunction resulting in infertility.
    • Diagnostic tests and procedures that are necessary to determine infertility or that are necessary in connection with any
        surgical or medical treatments or prescription drug regimens, including:
          Hysterosalpingogram.
          Hysteroscopy.
          Endometrial biopsy.
          Laparoscopy.
          Sono-hysterogram.
          Post coital tests.
          Testis biopsy.
          Semen analysis.
          Blood tests.
          Ultrasound.
    GHI will NOT cover the items or services set forth below. GHI also will not cover any items or services provided to you in
  connection with the items or services set forth below.
    • Prescription drugs for use in the diagnosis and treatment of infertility as set forth above.  (However, if you have prescription
        drug insurance through GHI, then GHI will cover prescription drugs for use in the diagnosis and treatment of infertility
        according to the terms that apply to your GHI prescription drug insurance.)
    • In vitro fertilization (IVF).
    • Gamete intrafallopian tube transfers.
    • Zygote intrafallopian tube transfers.
    • Reversal of elective sterilization.
    • Sex change procedures.
    • Cloning.
    • Medical or surgical services or procedures that are deemed experimental pursuant to guidelines for infertility coverage set
        forth by the New York State Department of Insurance.”
    2. All other terms, conditions, limitations, and exclusions of your GHI Contract or Certificate remain in full force and effect
  except as modified by this rider.




PLA-57                                                               78
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 92 of 160




                    GROUP HEALTH INCORPORATED
                         (hereinafter referred to as “GHI”)
                       441 Ninth Avenue, New York NY 10001




                       RIDER TO AMEND
                MAMMOGRAPHY SCREENING COVERAGE




                    GROUP HEALTH INCORPORATED




PLA-67		
       79 5/04
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 93 of 160


    1. This rider amends your GHI Contract or Certificate. It amends your mammography screening coverage. It reduces the
  age at which you become eligible for benefits for an annual mammography screening from fifty (50) years of age to forty (40)
  years of age. If you are forty (40) years of age or older, GHI will cover a mammography screening every year. However, GHI will
  cover mammography screening more frequently if your physician recommends it.
    2. All other terms, conditions, limitations, and exclusions of your GHI Contract or Certificate remain in full force and effect
  except as modified by this rider




PLA-67                                                             80
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 94 of 160




                    GROUP HEALTH INCORPORATED
                         (hereinafter referred to as “GHI”)
                       441 Ninth Avenue, New York NY 10001




                  OSTEOPOROSIS SCREENING RIDER




                    GROUP HEALTH INCORPORATED




PLA-68		
       81 5/04
                 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 95 of 160


  1. T his rider amends your GHI Contract or Certificate.   It adds the new paragraph set forth below to the section entitled ‘Medical
      Services’ or ‘Medical Care.’  
         “Osteoporosis Screening. GHI will cover bone mineral density measurements or tests, including but not limited to
          dual-energy x-ray absorptiometry, in accordance with standards that include the criteria established by Medicare and the
          national institutes of health (NIH) for the detection of osteoporosis. In order to qualify for benefits, you must meet the criteria
          of Medicare or NIH, and to the extent consistent with such criteria, meet one or more of the conditions set forth below.
         •   You must be previously diagnosed as having osteoporosis or having a family history of osteoporosis.
         •   You must have symptoms or conditions indicative of the presence, or the significant risk of osteoporosis.
         •   You must be on a prescribed drug regiment posing a significant risk of osteoporosis.
         •   You must have lifestyle factors to such a degree as posing a significant risk of osteoporosis.
         •   You must have age, gender and/or other physiological characteristics that pose a significant risk of osteoporosis.
         GHI will NOT cover bone mineral density prescription drugs, drugs and devices. However, if you have prescription drug
          insurance through GHI, then GHI will cover bone mineral density prescription drugs and devices approved by the federal food
          and drug administration (FDA) or generic equivalents as approved substitutes, subject to the terms that apply to your GHI
          prescription drug insurance. ”
  2.	All other terms, conditions, limitations, and exclusions of your GHI Contract or Certificate remain in full force and effect except
      as modified by this rider.




PLA-68                                                                  82
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 96 of 160




                    GROUP HEALTH INCORPORATED
                         (hereinafter referred to as “GHI”)
                       441 Ninth Avenue, New York NY 10001




                             RIDER
                     TO AMEND COVERAGE FOR
                  CONTRACEPTIVE DRUGS & DEVICES




                    GROUP HEALTH INCORPORATED




PLA-70		
       83 5/04
               Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 97 of 160


    1. General. This rider amends your GHI prescription drug benefits. It deletes any and all terms in your GHI prescription
  drug rider(s) and/or in the prescription drug section of your GHI Contract or Certificate of Insurance that address contraceptive
  drugs and devices. You are covered for contraceptive drugs and devices according to the terms of this rider.
    2. Covered Contraceptive Drugs & Devices. GHI will cover contraceptive drugs or devices approved by the federal
  food and drug administration (“FDA”) or generic equivalents approved as substitutes by the FDA. The contraceptive drug or
  device must be prescribed for you by a provider that is legally authorized to prescribe pursuant to applicable law.
     3. Benefits. GHI will provide benefits for contraceptive drugs and devices according to the same terms and conditions that
  apply to other prescription drugs as set forth in your GHI prescription drug rider(s) and/or the prescription drug section of your
  GHI Contract or Certificate of Insurance. For example, benefits for contraceptive drugs and devices are subject to the same cost-
  sharing terms (i.e. deductible(s), coinsurance and Co-Pay Charge(s)) and other terms that apply to your benefits for other pre-
  scription drugs. They are also subject to the same annual and lifetime maximums that apply to your benefits for other prescrip-
  tion drugs.
    Also, if your GHI prescription drug benefits cover only prescription drugs dispensed by a GHI participating pharmacy, then GHI
  will only cover contraceptive drugs and devices when they are dispensed by a GHI participating pharmacy. Similarly, if your GHI
  prescription drug benefits include a mail order program, you may use the mail program to obtain contraceptive drugs and devices
  subject to the same terms and conditions that apply to other prescription drugs that you obtain through the mail order program.
    Contraceptive drugs and devices are also subject to the same program requirements as other prescription drugs as set forth in
  your GHI prescription drug rider(s) and/or the prescription drug section of your GHI Contract or Certificate of Insurance. For
  example, any terms of your prescription drug coverage that require you to use generic drugs in certain circumstances or use the
  mail order program apply to contraceptive drugs and devices as well.
    Please consult your GHI prescription drug rider and/or the prescription drug section of your GHI Contract or Certificate of
  Insurance for the details applicable to your prescription drug and contraceptive drug and device benefits.
     Certain contraceptive drugs and devices require an office visit, such as drugs or devices that require injection or insertion. If you
  receive such a drug or device from a GHI Participating Provider during an office visit, GHI will cover the drug or device in full.
  If you receive it from a non-participating Provider during an office visit, you must file a claim with GHI and GHI will reimburse
  you directly at the applicable in-network allowance for the drug or device. Note, however, that if your GHI program only covers
  services rendered by Participating Providers, then you must receive the drug or device during an office visit to a Participating
  Provider. GHI will not cover the drug or device if it is dispensed during an office visit to a non-participating Provider.
    4. Other Terms. All other terms, conditions, limitations, and exclusions of your GHI Contract, Certificate of Insurance and/
  or prescription drug rider(s) remain in full force and effect except as modified by this rider.




PLA-70                                                               84
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 98 of 160




                                        GROUP HEALTH INCORPORATED
                                             (hereinafter referred to as “GHI”)
                                           441 Ninth Avenue, New York NY 10001




                           RIDER TO AMEND PRESCRIPTION DRUG COVERAGE

RETAIL DRUG PROGRAM
Deductible:                                 $150.00 per person per calendar year,
                                            $450.00 per family per calendar year.
Generic Drugs:                              After the deductible(s), you pay a $5.00 Co-pay Charge per prescription or 20%
                                            Coinsurance per prescription, whichever is greater. If the total cost of the
                                            prescription is less than $5.00, then you must pay the full cost of the prescription.
Brand Name Preferred Formulary Drugs:       After the deductible(s), you pay a $25.00 Co-pay Charge per prescription or 40%
                                            Coinsurance per prescription, whichever is greater. If the total cost of the prescription
                                            is less than $25.00, then you must pay the full cost of the prescription.
Brand Name Non-Formulary Drugs:             After the deductible(s), you pay a $40.00 Co-pay Charge per prescription or 50%
                                            Coinsurance per prescription, whichever is greater. If the total cost of the prescription
                                            is less than $40.00, then you must pay the full cost of the prescription.
Retail Drug Program Annual Maximum:         Unlimited

MAINTENANCE DRUG PROGRAM
Generic Drugs:                              You pay a $10 Co-pay Charge per prescription.
Brand Name Preferred Formulary Drugs:       You pay a $40 Co-pay Charge per prescription.
Brand Name Non-Formulary Drugs:             You pay a $60 Co-pay Charge per prescription.
Maintenance Drug Program Annual Maximum:    Unlimited.




                                        GROUP HEALTH INCORPORATED



PLC-5340A-NYC		
              85
               Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 99 of 160


    This prescription drug rider amends your GHI Certificate of Insurance. It changes your coverage for prescription drugs. It
  deletes the prescription drug coverage terms in your Certificate and it replaces them with the new terms set forth below.

                                                PRESCRIPTION DRUG COVERAGE
    1. Retail Prescription Drug Coverage.
    GHI uses a prescription benefits manager (“PBM”) in order to administer its prescription drug benefit program. GHI will
  provide prescription drug benefits as set forth in this rider. Under the retail program, you may obtain prescription drugs from GHI
  participating pharmacies or from non-participating pharmacies. Note that you will save time and minimize your out of pocket
  expenses by using GHI participating pharmacies.
     The retail program covers “acute” prescription drugs. An acute prescription drug is a prescription that is medically necessary
  for purposes of short-term treatment for a condition that is not chronic in nature. The quantity of an acute prescription drug
  dispensed cannot exceed a thirty (30) consecutive day supply.
     If you require a maintenance drug, you may obtain only the initial prescription and one (1) refill for a maintenance drug at
  a retail pharmacy. You must obtain all subsequent refills for the maintenance drug through the PBM’s home delivery program.
  See Section 2.
     You are subject to the retail prescription drug deductible(s) shown at the front of this rider. After you have met the
  deductible(s), you are subject to the prescription Co-pay Charge or Coinsurance set forth on the front of this rider. These costs
  may vary depending upon whether you receive a drug that is part of the formulary that applies to this program. The formulary
  is a list of prescription drugs that are preferred for use. The formulary is subject to periodic review and modification by GHI. You
  will receive the preferred formulary pocket guide with your prescription drug I.D. Card. This program has an “open” formulary.
  This means that you are covered for preferred formulary drugs as well as non-formulary prescription drugs. The Co-pay Charge
  or Coinsurance may also vary depending upon whether you receive a generic drug or a brand name drug. A generic drug is a
  prescription drug that is marketed under its non-proprietary name after the patent of a brand name drug expires. A brand name
  drug refers to the proprietary name of a prescription drug before or after its patent has expired.
     If you receive a formulary or non-formulary brand name drug that has a generic equivalent, you are responsible to pay the
  difference between the cost of the brand name drug and the generic drug, as well as the Co-pay Charge or Coinsurance that
  applies to the generic drug.
     Insulin, glucagon, syringes and oral agents used for controlling blood sugar and other covered items listed from time to time by
  the Commissioner of the New York State Department of Health to be medically necessary for the treatment diabetes are not subject
  to the deductible or annual maximum listed on the front of this rider. These items are always subject to a five-dollar ($5) Co-pay
  Charge when prescribed for the purpose of diabetes management.
    If you use a GHI Participating Pharmacy, you must present your GHI I.D. Card at the time of your purchase.
    The pharmacist will fill your prescription and bill you for the applicable deductible(s) and/or Co-pay or Coinsurance at the
  point of sale.
     If you use a non-participating pharmacy, you must pay the full cost of your prescription at the point of sale and then file a
  claim form with GHI to request benefits. After you meet the deductible(s), GHI will reimburse you for covered prescriptions at
  the amount that GHI would have paid to a GHI participating pharmacy for the prescription, less the applicable Co-pay Charge
  or Coinsurance. You are responsible to pay any difference between GHI’s payment and the cost of your prescription. To obtain
  information about where to submit claims and to obtain a claim form, please call the PBM’s Customer Service at: [Insert
  telephone number].
     2. Maintenance Drug Program.
    Your benefits also include coverage under a Maintenance Drug Program. This program is available only through the GHI PBM.

PLC-5340A-NYC                                                       86
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 100 of 160


   The GHI Maintenance Drug Program dispenses long-term maintenance prescriptions by mail. A maintenance prescription drug
is a prescription that is required on an on-going basis in connection with the treatment of a chronic condition. You may obtain
only the initial prescription and one (1) refill for a maintenance drug at a GHI participating pharmacy. You must obtain all
subsequent refills for the maintenance drug through the home delivery program.
  Under the home delivery program, you may receive a prescription drug supply of up to sixty (60) consecutive days. The
program saves you time. It may also save you money by reducing the amount of the Coinsurance you must pay for a sixty (60)
day supply of a maintenance drug. When you become covered, you will receive information about how to obtain a maintenance
drug under this program.
   You are subject to the prescription Co-pay Charge set forth at the front of this rider. The Co-pay Charge may vary depending
upon whether you receive a generic drug or a brand name drug and a formulary or non-formulary drug. The formulary is a list
of prescription drugs that are preferred for use. The formulary is subject to periodic review and modification. You will receive the
preferred formulary pocket guide with your prescription drug I.D. Card. This program has an “open” formulary. This means that
you are covered for preferred formulary drugs as well as non-formulary prescription drugs.
  A generic drug is a prescription drug that is marketed under its non-proprietary name after the patent of a brand name drug
expires. A brand name drug refers to the proprietary name of a prescription drug before or after its patent has expired.
  Insulin, glucagon, syringes and oral agents used for controlling blood sugar and any other covered items listed from time to
time by the Commissioner of the New York State Department of Health to be medically necessary for the treatment diabetes are not
subject to the deductible or annual maximum listed on the front of this rider, if any. These items are subject to the lesser of the
applicable Coinsurance or a five-dollar ($5) Co-pay Charge when prescribed for the purposes of diabetes management.
  To take part in the Maintenance Drug Program, ask your doctor if a maintenance quantity is suitable for you. If so, have a
doctor specify the maintenance quantity of the drug to be dispensed. Prescriptions should always be sent to the PBM. They should
not be sent to GHI.
  3. Covered Items.
  You are covered for drugs that require a written prescription by law. A licensed pharmacist must dispense the drugs. A Provider
must have written the prescription. That Provider must be legally authorized to write the prescription. Payment will be made
only when the drug is prescribed for your use. Insulin is covered whether or not it is dispensed by a written prescription.
  GHI will also provide coverage for enteral formulas if each of the conditions set forth below is met:
  • A physician or other licensed health care provider legally authorized to prescribe under Title Eight of the New York State
      Education Law gave a written order or prescription for the formula;
  • The formula is medically necessary; and
  • The formula has been proven effective as a disease specific treatment regimen for persons who are or will become mal-
      nourished or suffer from disorders that, if left, untreated, cause chronic disability, mental retardation or death.
   GHI will also cover modified solid food products that are low in protein or contain modified protein if each of the conditions set
forth below is met.
   • A physician or other licensed health care provider legally authorized to prescribe under Title Eight of the New York State
       Education Law gave a written order or prescription for the product;
  •    The written order or prescription must be medically necessary; and
  •    The product must be for the treatment of certain inherited diseases of amino acid and organic acid metabolism.
  You are covered for these modified solid food products up to a maximum of $2,500 per calendar year.
  GHI will cover prescription drugs approved by the federal food and drug administration (FDA) or their generic equivalents


                                                                  87
                                                                                                                             PLC-5340A-NYC
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 101 of 160


  approved as substitutes by the FDA for use in the diagnosis and treatment of infertility. GHI will also cover bone mineral density
  prescription drugs and devices approved by the FDA or their generic equivalents approved as substitutes by the FDA.
    Effective on July 1, 2005, GHI will also cover asthma and psychotropic prescription drugs under this rider.
    4. Refills.
    Unless your doctor’s prescription or State or Federal laws state otherwise, you may have prescriptions refilled as needed.
    5. Annual Maximum.
    GHI will not pay more than the maximum amount(s) shown on the front of this rider in a calendar year for prescription drugs
  under this rider.
    6. Clinical Prior Authorization Program.
    This Program requires utilization review of certain classes of prescription drugs. These drug classes include osteo-arthritis/anti-
  inflammatory medications and gastrointestinal (GI) medications that block acid secretion.
     If you use a GHI participating pharmacy, utilization review will occur at the point of sale. If your prescription is for a drug
  that is subject to the Program, your GHI participating pharmacist will inform you, and you must notify your physician. Your
  physician should then contact GHI’s prescription benefits manager (PBM). The PBM will decide whether the prescription is
  medically necessary for your treatment or condition. The PBM will also decide whether the quantity or duration of the prescrip-
  tion is medically appropriate. The PBM will then inform you and your physician of its decision(s).
     If the PBM approves the prescription, then the GHI participating pharmacist will fill your prescription and GHI will cover the
  prescription. If the PBM does not approve the prescription, then the PBM will notify you and your physician and pharmacist of
  its decision and GHI will not cover the prescription. If the PBM approves the prescription, but at a reduced quantity or duration,
  then the PBM will notify you and your physician of its decision and GHI will cover only the reduced quantity or duration of the
  drug.
     If you use a non-participating pharmacy, utilization review will generally occur when GHI processes your prescription drug
  claim. The PBM will decide whether the prescription is medically necessary for your treatment or condition. The PBM will also
  decide whether the quantity or duration of the prescription is medically appropriate. The PBM will then inform you and/or your
  physician of its decision(s) and, if appropriate, GHI will pay benefits for your claim. If you would like to request prior authori-
  zation from the PBM before you fill your prescription, please ask the prescribing doctor to call the PBM at [1-800-417-8164] to
  initiate the prior authorization process. The PBM will inform you and your physician of its decision(s).
    The PBM will make its utilization review decision(s) in the time periods and in accordance with the other requirements that
  apply to utilization review decisions as set forth in your Certificate. If you disagree with the PBM’s decision(s), you may file an
  appeal. Please refer to your Certificate for information about how to file an appeal.
     The prescription drug classes listed below require prior authorization. Examples of common drugs within each class are also
  listed below.
                 Osteo-Arthritis/Anti-Inflammatory Medications
                 celecoxib (Celebrex)
                 rofecoxib (Vioxx)
                 valdecoxib (Bextra)

                GI Medications that Block Acid Secretion
                lansoprazole (Prevacid)
                omeprazole (Prilosec)
                rabeprazole (Aciphex)


PLC-5340A-NYC                                                       88
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 102 of 160


              pantoprazole (Protonix)
              esomeprazole (Nexium)
  7. Items Not Covered.
  You are not covered under this prescription drug rider for the items set forth below.
           (a) Medication available as an over-the-counter (OTC) drug which does not require a prescription order or refill
                under Federal or State law, and any medication that is equivalent to an over-the-counter medication, except
                insulin.
           (b) Prescription drugs that are not medically necessary.
           (c) Single entity and combination products, which have questionable effectiveness under the FDA’s Drug Efficacy
                Study Implementation (“DESI”) program.
           (d) Drugs dispensed while you are a bed patient in a hospital or other institution or while you are receiving covered
                home health care by or on behalf of a certified home health agency. Such drugs may be covered as part of your
                hospital, home care or other benefits.
           (e) Contraceptive drugs and devices.
           (f) Medications that have been prescribed for cosmetic purposes, unless otherwise medically necessary.
           (g) Drugs related to a medical service, which is not covered under a member’s Certificate of Insurance.
           (h) Injectibles, psychotropics, asthma and chemotherapy prescription drugs dispensed by a pharmacy are not covered
                under this rider. These drugs are covered under the PICA program when dispensed by a pharmacy. However,
                commencing on July 1, 2005, asthma and psychotropic prescription drugs are covered under this rider.
  Notwithstanding any of the provisions contained herein, GHI shall not provide coverage for any drug(s) that are either experi-
mental or investigational in nature or which the FDA has not approved for your specific diagnosis or condition unless otherwise
superseded by state or federal law or regulation or recommended pursuant to an external review.
  8. Other Terms.
  All other terms, conditions, limitations and exclusions found in your GHI Certificate of Insurance remain in full force and effect
except as amended by this ride




                                                                 89
                                                                                                                           PLC-5340A-NYC
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 103 of 160
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 104 of 160




                    GROUP HEALTH INCORPORATED
                          (hereinafter referred to as “GHI”)
                        441 Ninth Avenue, New York NY 10001




           RIDER AMENDING PRESCRIPTION DRUG BENEFITS




                    GROUP HEALTH INCORPORATED




PLA-56		 8/08
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 105 of 160


   This rider amends your GHI Certificate of Insurance. The section of your Certificate, which addresses coverage for prescription
 drug benefits, is modified as follows:
   Any and all references to a specific prescription drug benefits manager and any related addresses and/or phone numbers are
 deleted and replaced with the following:
          Express Scripts, Inc.
         767 Electronic Drive
         Horsham, PA 19044
         877-534-3682
   All other terms and conditions of your Certificate remain in full force and effect.




PLA-56                                                              92
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 106 of 160




                    GROUP HEALTH INCORPORATED
                          (hereinafter referred to as “GHI”)
                        441 Ninth Avenue, New York NY 10001




                        RIDER TO AMEND THE
               GHI COMPREHENSIVE BENEFITS PLAN (CBP)
                                FOR
             CITY OF NEW YORK EMPLOYEES AND RETIREES



                        Effective April 1, 2004




                    GROUP HEALTH INCORPORATED




PLC-NYC42004		
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 107 of 160


    This rider amends your GHI Certificate of Insurance as set forth below.
  A. This rider deletes Section Three and replaces it with the new Section Three set forth below.

                                “SECTION THREE. - USE OF PARTICIPATING PROVIDERS:
           1.     Participating Providers. GHI Participating Providers accept GHI’s Schedule of Allowances or negotiated
      rate(s) as payment in full for covered services. There is no deductible or coinsurance when you use a Participating Provider.
      However, certain services are subject to a Co-pay Charge as set forth below.
          A $15 Co-pay Charge applies to each home or office visit and out-of-hospital consultation, except as specifically provided
      otherwise below.
           A $20 Co-pay Charge applies to each home or office visit and out-of-hospital consultation to a specialist. Specialists
      include surgeons, all surgical sub-specialties and dermatologists. Specialists include providers who practice: Cardiothoracic
      and thoracic surgery, colon and rectal surgery, general surgery, neurological surgery, ophthalmology, oral surgery,
      orthopaedic and hand surgery; otolaryngology, plastic surgery, podiatry and podiatric surgery, traumatic surgery, urology,
      vascular and veno surgery.
           A $15 Co-pay Charge applies to diagnostic X-rays and laboratory tests. This Co-pay Charge will apply to each diagnostic
      X-ray and laboratory test performed by a Participating Provider. A maximum of one Co-pay Charge will apply per date of
      service, per provider. This means that if one Participating Provider performs two tests on the same day, you will be subject
      to one Co-pay Charge only. However, if two different Participating Providers perform one or more lab tests each on the same
      day, you will be subject to a maximum of two Co-pay Charges. A maximum of two diagnostic Co-pay Charges will apply per
      date of service. This maximum applies regardless of the number of Participating Providers you see on that date.
           Special terms apply to coverage of private duty professional nursing services, durable medical equipment, home care
      services, home infusion therapy and assisted reproductive technology services. (See Section Five, Paragraphs 23, 24, 21, 22
      and 27 respectively).
          The use of Participating Providers controls your out-of-pocket expenses. Consult your Directory of Participating
      Physicians and other Providers or phone GHI to obtain the names of Participating Providers in your area.
           You must advise the Participating Provider of your GHI/CBP coverage before the service is rendered. You must verify
      that the Provider is a Participating Provider. You should not pay the provider directly for any covered services except for the
      Co-pay Charge when applicable.
          2.     Benefits Available. Most, but not all services covered under this Certificate are available through Participating
     Providers.”
  B. This rider amends Section Four of the Certificate. It deletes paragraph 2 and replaces it with the new paragraph 2 set forth
     below.
           “2. Benefits. When you use a non-participating Provider, benefits are paid under the City of New York Non-
      Participating Provider Schedule in accordance with the Allowed Charge for all services. (See Section Two, Paragraph 9).
      Except as otherwise specifically provided, these benefits are subject to the terms below:
        (a)		 Annual Deductible. You are subject to an annual deductible of $200 per person up to a maximum deductible for a
            family of three or more of $500 in each calendar year. GHI will make payment to you after you have paid this amount.
            The amount credited to your deductible shall be based on the Allowed Charge.
        (b)		 Common Accident Provision. More than one family member may be involved in an accident. If that occurs,
            only $175 in allowed expenses are required to satisfy the deductible for that accident, for all covered persons involved.
            The $175 is first applied towards the Subscriber’s deductible. If the Subscriber was not involved, it is applied toward the
            oldest member of the family who was involved.

PLC-NYC42004                                                        94
           Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 108 of 160


      (c) GHI Payments. After you have met your deductible, GHI will pay 100% of the Allowed Charge for covered services.
      (d) Annual Maximum. There is no annual dollar maximum for covered services rendered by non-participating
          Providers. However, each person is subject to a calendar year maximum of $100,000 for Private Duty Professional
          Nursing Services.
      (e) Lifetime Maximum. Each person is subject to a lifetime maximum of $2,000,000 in covered expenses.
        Special terms apply to coverage of excess hospitalization coverage/inpatient hospital charges, private duty professional
   nursing services, durable medical equipment, home care services, home infusion therapy and certain assisted reproductive
   technology services. (See Section Five, Paragraphs 14, 23, 24, 21, 22 and 27 respectively).”
C. This rider amends Section Five of the Certificate. It adds the new paragraph 27 set forth below.
      “27. Assisted Reproductive Technology (ART) Services. You are covered for Assisted Reproductive Technology (ART)
         services as set forth in this paragraph.
     a. Payments. If you receive a covered ART service(s) from a GHI Participating Provider, GHI will pay 75% of the Schedule
         or negotiated rate to the provider. You are responsible to pay 25% of the Schedule or negotiated rate to the Participating
         Provider. If you receive a covered ART service(s) from a non-participating Provider, GHI will reimburse you up to 75%
         of the Allowed Charge after you have met the annual deductible(s) that applies to covered medical services rendered by
         non-participating Providers. You are responsible to pay any difference between GHI’s payment and the non-participat-
         ing Provider’s charge for the service(s).
     b. ART Services. In addition to infertility treatment services listed elsewhere in this Certificate, you are covered for
         ART services associated with infertility. Infertility is defined as the inability to conceive after twelve (12) months
         of unprotected intercourse. Subsequent to the twelve (12) month period, if pregnancy has not been achieved after
         undergoing four (4) months of less invasive infertility treatment, and you have a normal hormone level (FSH), GHI will
         cover one (1) or more of the ART services set forth below. GHI will not cover more than three cycles of ART per person
         per lifetime.
           • In Vitro Fertilization (IVF).
           • Gamete Intrafallopian Transfer (GIFT).
           • Zygote Intrafallopian Transfer (ZIFT).
           • Laboratory tests and procedures in connection with IVF, ZIFT and GIFT above.  GHI will cover such tests and
                 procedures commencing at the point of oocyte retrieval for a female and testicular sperm extraction for a male.
           • Preparation of a cryo-preserved embryo for transfer and cryo-preservation of embryos for the services listed in this
                 paragraph.
         If infertility cannot be documented, the patient must undergo six (6) months of less-invasive procedures prior to ART,
    including three (3) unstimulated intrauterine inseminations and three (3) stimulated intrauterine inseminations (i.e. a
    total of six (6) treatments). The patient must undergo at least three (3) of these treatments with fertility drugs. If you have
    undergone an elective sterilization procedure, such as an elective tubal ligation or vasectomy, you are not eligible for benefits
    unless:
             • You undergo a reversal of the elective sterilization procedure and have not become pregnant after one (1) year of
                  unprotected intercourse; or
             • GHI determines that reversal of the elective sterilization procedure will not improve the likelihood of conception
                  due to multifactorial causes of infertility.
       c. Pre-certification. You must pre-certify all Assisted Reproductive Technology (ART) services listed in paragraph (a)
          of this paragraph with GHI prior to the beginning of each ART cycle. To pre-certify, please call GHI (212) 615-4662
          in New York and Long Island and 1-800-223-9870 outside of New York and Long Island BEFORE SERVICES ARE
          RENDERED TO YOU. If you use a GHI Participating Provider, the Provider will pre-certify the services on your behalf.


                                                                  95
                                                                                                                             PLC-NYC42004
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 109 of 160


           If you use a non-participating Provider(s) and you fail to pre-certify the services with GHI, GHI will reduce your benefits
           for the services by fifty percent (50%).
        d. Eligible Providers. In order to be eligible for benefits, you must receive services from a Provider that meets the
           criteria set forth below.
             • Board Certification with documented experience in ART, reproductive endocrinology, or urology/andrology; and a

              • Member of the Society of Assisted Reproductive Technology (SART) and who uses SART standards and criteria to
                track data; or
            • Meet GHI’s criteria for knowledge and expertise in infertility and in ART.
        e. Exclusions. GHI will not cover the services and/or costs set forth below.
            • Donor costs.
            • Cryopreservation of the egg and sperm separately.
            • A reversal of elective sterilization procedures.
              •   Cloning.
              •   Surrogacy.
              •   Self-monitoring fertility kits, such as ovulation predictor kits.
              •   Storage of an embryo.
              •   Maternity care.  However, maternity care benefits may be covered under your hospital and/or medical/surgical
                  coverage.
             • If you are a covered female, your benefits under this rider do NOT include any procedures, items or services that
                  are performed upon, retrieved from or rendered to the male except any semen preparation procedure, semen
                  wash and analysis, semen testicular extraction and intra-cytoplasmic sperm injection.
             • If you are a covered male, your benefits under this rider do NOT include any medical procedures, items or
                  services that are performed upon, retrieved from or rendered to the female.
        f. Medications. GHI will not cover medications associated with ART services. However, if GHI provides your prescription
           drug benefits, then GHI will cover medications associated with ART according to the terms that apply to other prescrip-
           tion drugs.”
  D. All other terms, conditions, limitations and exclusions of your Certificate apply, except as specifically amended by this rider.




PLC-NYC42004                                                        96
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 110 of 160




                    GROUP HEALTH INCORPORATED
                          (hereinafter referred to as “GHI”)
                        441 Ninth Avenue, New York NY 10001




                        RIDER TO AMEND THE
                      GHI SENIOR CARE BENEFITS
                                FOR
             CITY OF NEW YORK EMPLOYEES AND RETIREES



                       EFFECTIVE APRIL 1, 2004




                    GROUP HEALTH INCORPORATED




PLC-NYCSC42004		
               97
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 111 of 160


    This rider amends your GHI Certificate of Insurance. It deletes Paragraph 2(A) of the Section entitled “Medicare Eligible
  Coverage” and replaces it with the new Paragraph 2(A) set forth below.
           “A. Covered Services. If you receive any of the services listed below, GHI will cover 20% of the reasonable charge as
      determined by Medicare, after Medicare has paid 80% of the reasonable charge after you meet the applicable Part B and GHI
      deductibles. You are not covered for the Medicare Part B (medical) deductible. After the Part B deductible has been met,
      Medicare will pay 80% of the reasonable charge of your covered service. After you meet an additional $50 deductible, GHI will
      pay the 20% balance. In certain instances, by operation of law, Medicare may reduce its payment below 80% of the Medicare
      reasonable charge. If this occurs, GHI will continue to reimburse you 20% of the Medicare reasonable charge. As a result,
      the total combined reimbursement by Medicare and GHI may be less than 100% of the Medicare reasonable charge. Charges
      in excess of the reasonable and customary standard set by Medicare are not covered. These charges are your responsibility.
      You must first file for your Medicare benefits before filing for your GHI benefits. When filing a GHI claim, please attach the
      Explanation of Medicare Benefits form to your GHI Claim Form. You are subject to the same standards of coverage listed
      throughout this Certificate. Please note that if you receive covered services from a Provider who accepts Medicare assignment
      or who participates with GHI, GHI will reimburse the Provider directly.
      The following services are covered:
              (1) Home and Office Visits (except for Chiropractic care).
              (2) Surgery, Assistant Surgery, and the Administration of Anesthesia.
              (3) Dental Surgery.
              (4) Maternity Care.
              (5) In-Hospital Medical Care.
              (6) Radiation Therapy and Chemotherapy.
              (7) Specialist Consultation.
              (8) Diagnostic Procedures, X-ray examinations and Laboratory Tests.
              (9) Shock Therapy.
              (10) Intermittent Nurse Service is in your home (visiting nurse service).
           Please note that routine foot care and psychiatric services are not covered. GHI does not provide coverage in those
           instances where Medicare denies coverage, except for services rendered outside of the United States of America.”


    All other terms, conditions, limitations and exclusions of your Certificate apply, except as specifically amended by this rider




PLC-NYCSC42004                                                      98
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 112 of 160




                    GROUP HEALTH INCORPORATED
                          (hereinafter referred to as “GHI”)
                        441 Ninth Avenue, New York NY 10001




   RIDER FOR CITY OF NEW YORK EMPLOYEES AND RETIREES WHO ARE
                        MEDICARE ELIGIBLE




                    GROUP HEALTH INCORPORATED




PLC-NYC-1372		
             99
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 113 of 160


     This rider amends your prescription drug coverage description set forth in your Contract or Certificate and any riders thereto as
  set forth below.
    1. The section entitled “Optional Rider for Medicare Eligible Subscribers Covered Under Section Fourteen” is deleted in its
  entirety and replaced with the following new paragraph:
            Coverage, including copayments, coinsurance and deductibles, is as set forth in your City ofNew York Medicare Part D
            Prescription Drug Plan Evidence of Coverage (EOC). Your EOC will also explain how your Medicare Part D prescription
            drug coverage coordinates with other types ofprescription drug coverage you may have through another carrier or New
            York State, what type ofprescription drug payments count towards your out-of-pocket costs and how to file an appeal or
            grievance related to your prescription drug coverage.
    2. Other Terms. All other terms, conditions, limitations and exclusions of your Contract, Certificate and/or rider apply.




PLC-NYC-1372                                                        100
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 114 of 160




                    GROUP HEALTH INCORPORATED
                          (hereinafter referred to as “GHI”)
                        441 Ninth Avenue, New York NY 10001




         RIDER AMENDING THE GHI CERTIFICATE OF INSURANCE
                               FOR
             CITY OF NEW YORK EMPLOYEES AND RETIREES




                    GROUP HEALTH INCORPORATED




PLC-NYC-1373		
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 115 of 160


    This rider amends the GHI Certificate of Insurance for City of New York Employees and Retirees (“Certificate”). It changes the
  Behavioral Management Program (BMP) benefits for mental health care as set forth below effective on and after July 1, 2007.  
  A. This rider deletes subparagraph (2) entitled “Mental Health Benefits” from the “BMP – Covered Outpatient Treatment” terms
      that appear in Section Five, Paragraph 25 of the Certificate. It replaces this subparagraph with new subparagraph (2) set
      forth below.
           “2.    Mental Health Benefits.
           A.      Benefits. You are covered for outpatient mental health care. Mental health care refers to medically necessary
      care rendered by an eligible Provider and which, in the opinion of GHI, is directed predominately at treatable behavioral
      manifestations of a condition that GHI determines: a) is a clinically significant behavioral or psychological syndrome,
      pattern, illness or disorder; and b) substantially or materially impairs a person’s ability to function in one or more major life
      activities; and c) has been classified as a mental disorder in the current American Psychiatric Association’s Diagnostic and
      Statistical Manual of Mental Disorders A Provider listed below must render the services.
               • A facility issued an operating certificate by the New York State Commissioner of Mental Health   or, outside of New
                    York, a facility licensed or certified to provide the services in the state in which they are delivered or is accredited
                    by the Joint Commission on Accreditation of Health Care Organizations (JCAHCO) to provide such services.
               • A facility operated by the New York State Office of Mental Health.  
               • A licensed psychiatrist.
               • A licensed psychologist.
               • A licensed clinical social worker qualified for reimbursement.  He or she must have at least six (6) years of post-
                    masters’ degree supervised psychotherapy experience.
          The services may be rendered in a professional office, clinic, facility outpatient department or a university faculty practice
      corporation. GHI will not pay for the service unless it is rendered by one of the Providers set forth above. Services that are
      merely supervised or directed by such a Provider are not covered.
          B.      Number of Visits Covered. The number of visits that GHI will cover will vary. It will depend upon whether
      you receive services from a Participating or non-participating Provider.
             • Participating Provider.  GHI will cover an unlimited number of outpatient mental health visits per member per
                   calendar year.
             • Non-Participating Provider.  GHI will cover up to thirty (30) outpatient mental health visits per member per
                   calendar year. Group and individual visits count as one visit.
           C.      Payments. The amount of GHI’s payment for covered services will vary. It will depend upon whether you
      receive services from a Participating or non-participating Provider, and by the type of Provider.
              • Participating Provider. A Participating Provider has an agreement to provide care to covered persons. GHI
                   will pay the Provider directly. Each visit is subject to the Co-pay Charge that applies to home and office visits
                   under the Certificate, as amended from time to time.
              • Non-Participating Provider. GHI will pay for covered services provided and billed by a non-participating
                   provider or facility according to the same terms, conditions and maximums that apply to use of non-participat-
                   ing providers under Section Four of the Certificate, as amended from time to time, for home and office visits.”
    B. This rider deletes subparagraph (4) entitled “Treatment Plan” from the “BMP – Covered Outpatient Treatment” terms that
  appear in Section Five, Paragraph 25 of the Certificate. It replaces this subparagraph with new subparagraph (4) set forth below.
           “4. Treatment Plan. All covered services must be medically necessary. A treatment plan must be pre-certified
      before you begin any covered outpatient treatment. Participating Providers will pre-certify your treatment plan. Participating


PLC-NYC-1373                                                         102
           Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 116 of 160


    providers may not bill you for covered services that were not pre-certified. You must call the Clinical Referral Line to
    pre-certify non-emergency care rendered by non-participating Providers. To start the pre-certification process, please call the
    Clinical Referral Line at 1-800-NYC-CITY (1-800-692-2489). All care is reviewed for medical necessity.”
  C. This rider deletes subparagraph (5) entitled “Appeals” from the “BMP – Covered Outpatient Treatment” terms that appear
in Section Five, Paragraph 25 of the Certificate. It replaces this subparagraph with new subparagraph (5) set forth below.
        “5. Appeals. You may appeal if your treatment plan is not approved. To file an appeal, please call the Clinical
    Referral Line at 1-800-NYC-CITY (1-800-692-2489).”
   D. This rider deletes subparagraph (2) entitled “Mental Health Benefits” from the “BMP – Covered Inpatient Treatment”
terms that appear in Section Five, Paragraph 25 of the Certificate. It replaces this subparagraph with the new subparagraph (2)
set forth below.
         “2.    Mental Health Benefits.
         A.      Benefits. You are covered for inpatient mental health care. Mental health care refers medically necessary care
    rendered by an eligible Provider and which, in the opinion of GHI, is directed predominately at treatable behavioral manifes-
    tations of a condition that GHI determines: a) is a clinically significant behavioral or psychological syndrome, pattern, illness
    or disorder; and b) substantially or materially impairs a person’s ability to function in one or more major life activities;
    and c) has been classified as a mental disorder in the current American Psychiatric Association’s Diagnostic and Statistical
    Manual of Mental Disorders.
         In New York State, you must receive care in a hospital as defined by Section 1.03(10) of the New York State Mental
    Hygiene Law. Outside of New York State, you must receive care in a facility that is licensed or certified to provide the type of
    care that you receive by the state in which the facility is located or is accredited by the Joint Commission on Accreditation of
    Health Care Organizations (JCAHCO) to provide such care.  
         B.    Number of Days Covered. GHI will cover up to thirty (30) days of active inpatient treatment per member per
    calendar year. Two (2) partial hospitalization visits will count as one (1) inpatient day.
          C.     Payments. You must meet a deductible of $[300] per person per continuous confinement. After you meet the
    deductible, GHI will provide paid in full benefits for covered services received from a GHI participating or a non-participating
    facility. Care that has not been pre-certified is subject to a penalty of $1,000. In no event, however, will the penalty exceed
    fifty percent (50%) of the benefit otherwise payable. Once the amount of the inpatient mental health care deductibles you
    have incurred in a calendar year reaches $[750], then you will not be subject to more deductibles for inpatient mental health
    care services for the rest of that calendar year.”
   E. This rider deletes subparagraph (3) entitled “Mental Health Benefits” from the “BMP – Covered Inpatient Treatment”
terms that appear in Section Five, Paragraph 25 of the Certificate. It replaces this subparagraph with the new subparagraph (3)
set forth below.
         “3. Pre-Certification Procedures. To be eligible for full benefits, you must pre-certify all non-emergency
    inpatient care before receiving services. To commence the pre-certification process, you must call the Clinical Referral Line
    at 1-800-NYC-CITY (1-800-692-2489).
           • If your doctor recommends confinement, your care must be pre-certified prior to the admission date.
           • If you are hospitalized due to an emergency, you should certify the care within one (1) business day of the
                admission. If you are not medically able to call within that time, you should call as soon as reasonably possible.
                An “emergency” is a medical or behavioral condition, the onset of which is sudden, that manifests itself by
                symptoms of sufficient severity, including severe pain, that a prudent layperson, possessing an average knowledge
                of medicine and health, could reasonably expect the absence of immediate medical attention to result in:
                placing the health of the person afflicted with such condition in serious jeopardy, or in the case of a behavioral


                                                                  103
                                                                                                                              PLC-NYC-1373
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 117 of 160


                   condition placing the health of such person or others in serious jeopardy, serious impairment to such person’s
                   bodily functions; serious dysfunction of any bodily organ or part of such person; or serious disfigurement of such
                   person.
               •   Participating providers must pre-certify your care.  They cannot bill you for covered services that are not pre-
                   certified. You are responsible to pre-certify care rendered in a non-participating facility.”
    F. This rider adds the following new segment entitled “BMP - Additional Benefits for Biologically Based Mental Illness and
  Children with Serious Emotional Disturbances” to the end of Section Five, Paragraph 25 of the Certificate.
            “Additional Benefits for Biologically Based Mental Illness and Children with Serious Emotional Disturbances.
           A.     Benefits. GHI will provide additional benefits as set forth below for covered services to diagnose and treat biologi-
      cally based mental illness and for children with serious emotional disturbances. Biologically based mental illness refers to
      one (1) or more of the conditions listed below.
        • Schizophrenia/psychotic disorders.
        • Major depression.
        •   Bipolar disorder.
        •   Delusional disorders.
        •   Panic disorder.
        •   Obsessive-compulsive disorder.
        •   Bulimia.
        •   Anorexia.
      Children with serious emotional disturbances refer to children less than eighteen (18) years of age with diagnoses of attention
      deficit disorders, disruptive behavior disorders, or pervasive development disorders, together with one (1) or more of the
      following conditions:
        • Serious suicidal symptoms or other life threatening self-destructive behaviors;
        • Significant psychotic symptoms (hallucinations, delusion, bizarre behaviors);
        • Behavior caused by emotional disturbances that placed the child at risk of causing personal injury or significant
            property damage; or
        • Behavior caused by emotional disturbances that placed the child at substantial risk of removal from the household.
        Inpatient Services.
               (i) Number of Days Covered. GHI will cover up to three hundred and sixty (365) days of inpatient mental
                    health care services per single continuous confinement to diagnose and treat biologically based mental illness
                    and children with serious emotional disturbances. Two (2) partial hospitalization visits will count as one (1)
                    inpatient day.
               (ii) Payments. You must meet a deductible of $[300] per person per continuous confinement. After you meet the
                    deductible, GHI will provide paid in full benefits for covered services received from a GHI participating or a non-
                    participating facility. Care that has not been pre-certified is subject to a penalty of $1,000. In no event, however,
                    will the penalty exceed fifty percent (50%) of the benefit otherwise payable. Once the amount of the inpatient
                    mental health care deductibles you have incurred in a calendar year reaches $[750], then you will not be subject
                    to further deductibles for inpatient mental health care services for the rest of that calendar year.
               		 Inpatient mental health care to diagnose and treat biologically based mental illness and children with serious
                    emotional disturbances count toward the number of inpatient mental health care services available under this
                    Paragraph 25, but are not subject to that inpatient day maximum. For inpatient mental health services received


PLC-NYC-1373                                                        104
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 118 of 160


                   from non-participating Providers, you must pre-certify care before receiving services. To start the pre-certification
                   process, please call the Clinical Referral Line at 1-800-NYC-CITY (1-800-692-2489). Care that is not pre-certified
                   is subject to a penalty of $1,000. In no event, however, will the penalty exceed fifty percent (50%) of the benefit
                   otherwise payable.


            C.      Outpatient Services. GHI will provide benefits for outpatient mental health care services to diagnose and treat
       biologically based mental illness and for children with serious emotional disturbances. A Provider listed below must render
       the services.
               • A facility that is certified by the New York State Commissioner of Mental Health   or, outside of New York, a
                     facility licensed or certified to provide the services in the state in which they are delivered or is accredited by
                     the Joint Commission on   Accreditation of Health Care Organizations (JCAHCO) to provide such services.
               • A facility operated by the New York State Office of Mental Health.  
               • A psychiatrist.
              •     A registered or certified psychologist.
              •     A certified social worker.  The social worker must be qualified as a Provider for third-party reimbursement under
                    the laws of New York State. He or she must have six (6) years of post-masters’ degree supervised psychotherapy
                    experience.
         (i) Number of Visits Covered. GHI will cover outpatient mental health visits to diagnose and treat biologically based
             mental illness and children with serious emotional disturbances. Such visits count toward the number of outpatient
             mental health visits otherwise available under this Paragraph 25, but are not subject to that outpatient visit maximum.
         (ii)Payments. The amount of GHI’s payment for covered services will vary. It will depend upon whether you receive
             services from a Participating or non-participating Provider.
               • Participating Provider. A Participating Provider has an agreement to provide care to covered persons. GHI
                    will pay the Provider directly. Each visit is subject to the Co-pay Charge that applies to home and office visits
                    under the Certificate, as amended from time to time.
               • Non-Participating Provider. GHI will pay for covered services provided and billed by a non-participating
                    provider or facility according to the same terms, conditions and maximums that apply to use of non-participat-
                    ing providers under Section Four of the Certificate, as amended from time to time, for home and office visits.”
  G. This rider changes the heading of paragraph 2(b) of the Optional Rider for Active Employees and Non-Medicare Eligible
Retirees that appears in the Certificate. It replaces the current heading “Psychiatric Care and Chemical Dependency” with the new
heading “Chemical Dependency.”
  H. This rider deletes paragraph 2(b)(1) of the Optional Rider for Active Employees and Non-Medicare Eligible Retirees that
appears in the Certificate.
  I.     All other terms, conditions, limitations and exclusions of the Certificate apply to this rider.




                                                                     105
                                                                                                                                PLC-NYC-1373
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 119 of 160
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 120 of 160




                      GROUP HEALTH INCORPORATED
                            (hereinafter referred to as “GHI”)
                          441 Ninth Avenue, New York NY 10001




      Rider to Group Insurance Certificate Replacing Section entitled
                     “CONTINUATION OF COVERAGE”




                      GROUP HEALTH INCORPORATED




PLA-38		
       107 8/08
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 121 of 160


    This rider amends your Certificate of Insurance with GHI. It replaces the section entitled “CONTINUATION OF COVERAGE” as
 set forth below:

                                                 CONTINUATION OF COVERAGE.
   1. Continuation of Coverage. For the purpose of this section, a Group Member is defined as an employee or retiree to
 whom coverage is made available. Under Federal law, the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA),
 continuation of current group benefits may be available after loss of eligibility for coverage. Group Members, their spouses and
 their dependent children as well as any child who is born to or placed for adoption with a covered employee during a period of
 COBRA continuation coverage may be eligible for continuation. In order to qualify for continuation of coverage, you must no
 longer be eligible for health care benefits because of any of the following qualifying events:
   • Termination of employment.
   • A decrease in benefits due to a reduction in hours of employment.
   • Loss of coverage because of a divorce; legal separation; or the death of the Group Member.
   • Loss of eligibility for coverage as a dependent of a Group Member.
   •     Loss of Coverage of the spouse and dependents when a covered employee or a covered retiree becomes entitled to Medicare.
   •     Loss of eligibility for coverage as a covered retiree or covered spouse, dependent, or widow of a retiree whose employer filed
         for bankruptcy on or after July 1, 1986.
   This coverage is available without evidence of insurability. Continuation is not available for certain non-resident aliens.
 However, these non-resident aliens may be entitled to continuation of coverage as provided under New York State law. See
 Paragraph 2 below. If you have a question regarding your status for eligibility to continue coverage under Federal law, kindly
 contact your group.
   Continuation of coverage is subject to the following conditions:
   (a) COBRA continuation coverage is not available if you are covered under the group health plan by reason of another indi-
       vidual’s election of COBRA continuation coverage and you are not already a qualified beneficiary by reason of a prior
       qualifying event. COBRA continuation of coverage is not available if you become covered by another group policy that
       provides similar benefits. Unless, that policy contains a pre-existing condition limitation. COBRA continuation of coverage
       is also not available if the reason for termination of employment was gross misconduct. However, if you were terminated
       due to gross misconduct you may be entitled to a continuation of coverage. This is provided under New York State law.
       See Paragraph 2 below.
   (b) A Group Member, spouse, or dependent child must notify the Plan of a divorce, legal separation, or change in dependent
       status. This notice must be sent to the Plan within sixty (60) days of the later of either of the following:
       (i) The date of the qualifying event.
       (ii)The date coverage would otherwise be lost.
   (c) You must request continuation of coverage in writing within sixty (60) days of the later of either of the following:
       (i) The date your coverage would otherwise terminate under your group Plan.
       (ii)The date notice of your right to continue coverage is sent to you.
   (d) You must pay your group contract holder one hundred and two percent (102%) of the group rate for continuation of
       coverage. The required premium includes two percent (2%) of the group rate to cover administration costs. If you are
       disabled and extend coverage from eighteen (18) to twenty-nine (29) months, you must pay a different premium for the
       Nineteenth (19th) through twenty-ninth (29th) month. You must pay your group contract holder one hundred and fifty
       percent (150%) of the group rate for the continuation of coverage. This premium may be collected on a monthly basis.
   (e) Your continuation of coverage will terminate on the first of the following date.


PLA-38                                                              108
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 122 of 160


      (i) You become entitled to Medicare benefits after the date of the COBRA election. You become entitled to Medicare benefits
          upon the effective date of enrollment in either part A or B, whichever occurs earlier. Thus, merely being eligible to
          enroll in Medicare does not constitute being entitled to Medicare benefits.
      (ii) You become covered under another group health care plan as an employee or dependent after the date of the COBRA
            election. Unless that plan contains a pre-existing condition, limitation and you had a break in coverage of more than
            sixty-three (63) days;
      (iii) Eighteen (18) months, if the qualifying event is termination of employment or reduction of hours, unless you
            are disabled, as determined by Social Security. The eighteen (18) months will be measured from the date of the
            qualifying event. Your Plan may elect to measure the eighteen (18) months from loss of coverage;
      (iv) Twenty-nine (29) months after termination of employment or reduction of hours if you are disabled. The twenty-nine
            (29) months will be measured from the date of the qualifying event. Your plan may elect to measure twenty-nine
            (29) months from the loss of coverage. You must be disabled as determined by Social Security. You must be
            disabled on the date of termination of employment or reduction of hours or become disabled within sixty (60) days
            of termination of employment. You must notify your Plan of Social Security’s determination of your disability. The
            notice must be provided within sixty (60) days of Social Security’s determination and before the end of the eighteen
            (18) month continuation period. If Social Security determines that you are no longer disabled, you must notify
            the plan administrator of this. You must notify the plan administrator of this within thirty (30) days from Social
            Security’s final determination. If you are no longer disabled, COBRA continuation coverage may terminate earlier
            than twenty-nine (29) months for you and your qualified beneficiaries.
      (v) Thirty-six (36) months for all other qualifying events. The thirty-six (36) will be measured from the date of the
            qualifying event. You may elect to measure the thirty-six (36) months from the loss of coverage;
            The end of the period for which you made premium payments, if you fail to make timely payment of the required
            premium;
      (vii)The date on which your group plan terminates coverage with GHI. However if the group plan is replaced by the group
            contract holder with similar coverage, you have the right to become covered under the other coverage for the balance
            of the period that you would have remained covered hereunder; or
      (viii) At any time that your coverage is terminated for cause.
  An eighteen (18) month period of continuation may be extended to a thirty-six (36) month period if a second qualifying event
occurs during the eighteen (18) month period. The second qualifying event must be of the type that would allow the covered
Group Member or his or her dependents to continue coverage for thirty-six (36) months. The thirty-six (36) month period in this
case will be measured from the first qualifying event.
  Your Plan may elect to calculate your period of continuation coverage from the date of loss of coverage instead of the date of
the qualifying event. Contact your group to determine whether the group has elected this option. This option is not available if
the loss of coverage occurs because a covered employee becomes entitled to Medicare. In such a case, the period of continuation
coverage for the spouse and dependents begin the date the covered employee becomes entitled to Medicare.
  When your continued coverage terminates, you may purchase a direct payment conversion contract from GHI. (See Direct
Payment Conversion Section).
   2. Continuation of Coverage under New York State Law. There are cases where you may lose eligibility for
coverage under this Certificate but not be eligible for continuation of coverage under Federal law. If the loss of eligibility is due
to termination of employment or loss of membership in the class or classes eligible for coverage, you may be entitled to continue
coverage under New York State law. Continued coverage is available without evidence of insurability. If continuation is available
to the Group member under Federal law, then the New York State continuation law does not apply. A spouse or dependent of
a Group Member does not have a separate right to elect continuation of coverage under New York State law if continuation is


                                                                  109
                                                                                                                                        PLA-38
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 123 of 160


  available to the Group Member under Federal Law. The New York State law does not apply if you become eligible for coverage
  under Medicare or another group health policy.
    The following criteria apply to New York State continuation of coverage:
    (a) Continuation of coverage is not available if you are covered under Medicare or could be covered under Medicare.
        Continuation of coverage is also not available if you become covered or could be covered by another group policy that
        provide similar benefits. Unless that policy contains a pre-existing condition limitation.
    (b) You must request continuation of coverage in writing and submit your first premium payment within sixty (60) days of the
        later of either of the following:
        (i) The date your coverage would otherwise terminate under your group Plan.
        (ii) The date notice of your right to continue coverage is provided to you.
        (iii) The member who wants to continue coverage due to disability.
    (c) You must pay your group contract holder one hundred and two percent (102%) of the group rate for continuation of
        coverage. But not more frequently than on a monthly basis in advance.
    (d) Your continuation of coverage will terminate on the first of the following dates:
        (i) You become eligible for Medicare.
        (ii)You become covered under another group health care plan as an employee or dependent, unless that plan contains a
            pre-existing condition limitation.
        (iii) Eighteen (18) months, if the qualifying event is termination of employment or membership in the class or classes
            eligible for coverage.
        (iv) Twenty-nine (29) months after termination of employment or membership in the class or classes eligible for coverage
            if you are disabled. The twenty-nine (29) months will be measured from the date coverage would otherwise be lost.
            You must be disabled as determined by Social Security. You must be disabled on the date of termination of employment
            or membership or become disabled within the first sixty (60) days of continuation of coverage. You must notify your
            Plan of Social Security’s determination of your disability. If you are no longer disabled, continuation coverage will
            terminate on the later of the following:
               • Eighteen (18) months from the date coverage would otherwise be lost.
               • The month that begins more than thirty-one (31) days after Social Security determines that you are no longer
                    disabled.
        (v) Thirty-six (36) months if you are an eligible dependent who will otherwise lose coverage due to the death of the Group
            Member, divorce, legal separation, change in dependent status or the Group Member becoming eligible for Medicare.
            The thirty-six (36) months will be measured from the date coverage would otherwise be lost.
        (vi) The end of the period for which you made premium payments, if you fail to make timely payment of the required
            premium.
        (vii) The date on which your group plan terminates coverage with GHI. However, if the group plan is replaced by the group
            contract holder with similar coverage, you have the right to become covered under the other coverage for the balance of
            the period that you would have remained covered hereunder. The replacement plan must provide at least the same level
            of benefits provided by the prior group plan, reduced by any benefits payable under the prior group contract. The prior
            group plan must provide benefits to the extent of its accrued liabilities and extension of benefits.
    When your continued coverage terminates, you may purchase a direct payment conversion contract from GHI. (See Direct
  Payment Conversion Section).
     3. Special Provisions for Members of the Armed Forces on Active Duty. If the Group Member is a member of
  a reserve component of the armed forces of the United States. This includes the National Guard, and on active duty, you may be
  entitled to:
PLA-38                                                            110
           Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 124 of 160


  (a) Supplementary continuation of current group benefits under New York State law and conversion to a direct payment
      contract from GHI upon termination of continued coverage. (See Paragraph A below); or
  (b) Suspension of coverage during the period of active duty. (See Paragraph D below.)
  A. Eligibility. In order to be eligible for the rights set forth in this Paragraph 3, the Group must not voluntarily maintain
coverage for the Group Member during the period of active duty. Also, the Group Member must have:
  (a) Voluntarily or involuntarily entered active duty (other than to determine physical fitness or for training); or
  (b) Had his or her active duty voluntarily or involuntarily extended. This must occur during a period when the President of
       the United States is authorized to order units of the ready reserve or member of a reserve component to active duty. The
       extended active duty must be at the request and for the convenience of the federal government; and;
  (c) Served no more than four years of active duty.
  B. Supplementary Continuation of Coverage. If your group does not voluntarily maintain coverage for the Group
Member during the period of active duty, you are eligible for supplementary continuation of coverage under the group contract.
This supplementary continuation of coverage is available without evidence of insurability. Coverage available through the Federal
government for active duty members and their families shall not be considered group coverage.
  You must apply for supplementary continuation within sixty (60) days of being ordered to active duty. You must pay one
hundred percent (100%) of the group premium on a monthly basis. But not more frequently than on a monthly basis in advance.
  Continuation of coverage is not available if you are covered under Medicare or could be covered under Medicare. It is also not
available if you become covered by another group policy.
  The condition must have arose during the period of active duty and the condition has been determined by the secretary of
veteran affairs to be a condition incurred in the line of duty.
  In certain circumstances, supplementary continuation may terminate earlier. Continuation of coverage will terminate earlier
on the first of the following dates:
       (i) You become eligible for Medicare.
       (ii) You become covered under another group health care plan as an employee or dependent.
       (iii) The end of the period for which you made premium payments, if you fail to make timely payment of the required
             premium.
       (iv) The date on which the group plan terminates coverage with GHI. However, if your group replaces the Group Contract
             with similar coverage, you have the right to become covered under that other coverage for the balance of the period
             that you would have remained covered hereunder.
       (v) The Group Member has served four years of active duty.
  If the Group Member dies while on active duty, supplementary continuation of coverage will terminate for the surviving spouse
and covered dependents of the Group Member. In the event of divorce or annulment of the marriage to the Group Member,
supplementary continuation of coverage will terminate for the former spouse. In these circumstances, the former spouse and the
surviving spouse and covered dependents are eligible for conversion. (See Paragraph C below.)
  When the group Member returns to civilian status and he or she is re-employed or restored to participation in the group,
coverage under the group plan will be resumed. Supplementary continuation of coverage will terminate on the date that coverage
under the group plan becomes effective. Coverage will not be subject to limitations, conditions, exclusions, or waiting periods
unless:
  (a) A waiting period was imposed and had not been completed prior to the period of suspension; or
  (b) The Group Member’s condition arose during the period of active duty and was incurred in the line of duty.


                                                                111
                                                                                                                                   PLA-38
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 125 of 160


   However, in no event shall the sum of the waiting periods imposed prior to and subsequent to the period of suspension shall not
 exceed the length of the waiting period originally imposed.
   When the Group Member returns from active duty and does not become re-employed or restored to participation in the group,
 the Group Member shall be entitled to:
   (a) Continue coverage under New York State Law and purchase a direct payment conversion contract from GHI upon
        termination of continued coverage. (See Paragraph 2 of this Section.) or;
   (b) Purchase a direct payment conversion contract from GHI. (See Section Direct Payment Conversion Section).
   C. Conversion.
   (a) Availability. When your supplementary continuation of coverage terminates, you may purchase a direct payment
       contract from GHI. Conversion is available to the former spouse of a Group Member upon divorce or annulment of the
       marriage of the Group Member. The divorce or annulment must have occurred while the Group Member was on active
       duty. In addition, conversion is available to the surviving spouse and other dependents covered under the contract upon
       the death of the Group Member. The death must have occurred during the Group Member’s active duty. Conversion is also
       available to a dependent who is no longer within the definition of family under the contract while the Group Member is on
       active duty.
   (b) When to Apply for the New Conversion Contract. You must apply for the new contract within thirty-one (31)
       days of the later of the following:
       (i) The date the Group Member’s active duty terminates; or
       (ii)The date the Group Member is discharged from the Hospital. The hospitalization must have resulted from active duty.
           It cannot exceed one (1) year.
   Payment of the first premium must be made at the time you apply for the direct payment contract.
    D. Suspension of Coverage. If the group does not voluntarily maintain coverage for the Group Member and you do not
 continue your group benefits, your coverage will be suspended during the period of active duty. When the Group Member returns
 to participation in the group plan, coverage under the group plan will be resumed. Coverage will be retroactive to the date active
 duty terminated. Coverage will not be subject to limitations, conditions, exclusions, or waiting periods unless:
    (a) A waiting period was imposed and had not been completed prior to the period of suspension; or
    (b) The condition must have arose during the period of active duty and the condition has been determined by the secretary of
         veteran affairs to be a condition incurred in the line of duty.
   However, in no event shall the sum of the waiting periods imposed prior to and subsequent to the period of suspension shall not
 exceed the length of the waiting period originally imposed.
   If the Group Member returns from active duty and does not become re-employed or restored to participation in the group, the
 Group Member shall be entitled to:
   (a) Continue coverage under New York State Law and purchase a direct payment conversion contract from GHI upon
        termination of continued coverage. (See Paragraph 2 of this Section.); or
   (b) Purchase a direct payment conversion contract from GHI. (See Direct Payment Conversion Section).
    4. Questions. The laws regarding continuation of benefits are complicated. If your coverage under this Certificate is
 terminating, you should contact your Group if you are interested in continuing your benefits.
   Other Terms. All other terms, conditions, limitations and exclusions of your Certificate apply.




PLA-38                                                            112
 Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 126 of 160




                    GROUP HEALTH INCORPORATED
                          (hereinafter referred to as “GHI”)
                        441 Ninth Avenue, New York NY 10001




                         RIDER TO AMEND
              GHI PROCEDURES FOR DETERMINATION OF
                   CLAIMS, GRIEVANCES & APPEALS




                    GROUP HEALTH INCORPORATED




PLA-58-A		
         113                                                           8/08
                   Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 127 of 160


    Table of Contents		                                                                                                                                                                          Page
    Criteria for Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
    Utilization Review Decisions  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 93
    Other Claim Decisions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 94
    Grievances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 95
    Your Provider’s Right to Reconsideration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96
    Internal Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 96
    External Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 97




PLA-58-A
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 128 of 160


  This rider amends your GHI Contract or Certificate of Insurance. Among other changes, it sets forth GHI’s new procedures for
handling claims. It also gives you instructions about how to file grievances, internal appeals and external appeals.
  1. This rider deletes the paragraph(s) entitled “Criteria for Coverage” from Section One, and replaces it with the new
paragraph(s) set forth below.
  “Criteria for Coverage. In order to request benefits, you must file a claim with GHI.
  You, your authorized representative or your provider may file a claim for benefits with GHI on your behalf. For information
about how to file a claim, please see the section of your Contract or Certificate entitled “Filing of Claims” or “Filing of Claims and
Appeals.”
   GHI will provide benefits only for the services that are listed as covered in this Contract or Certificate. GHI will cover these
services only if they are medically necessary and not otherwise excluded from coverage. The services must also be rendered by an
eligible Provider.
  Medically necessary services are health care services that are rendered by a Hospital or a licensed Provider and are determined by
GHI to meet all of the criteria listed below.
  • They are provided for the diagnosis, or direct care or treatment of the condition, illness, disease, injury or ailment.
  • They are consistent with the symptoms or proper diagnosis and treatment of the medical condition, disease, injury or
       ailment.
  • They are in accordance with accepted standards of good medical practice in the community.
  • They are furnished in a setting commensurate with the patient’s medical needs and condition.
  • They cannot be omitted under the standards referenced above.
  • They are not in excess of the care indicated by generally accepted standards of good medical practice in the community.
  • They are not furnished primarily for the convenience of the patient, the patient’s family or the Provider.
  • In the case of a hospitalization, the services cannot be rendered safely or adequately on an outpatient basis and, therefore,
       require that the patient receive acute care as a bed patient.”
  “Utilization Review Decisions.
   Utilization review is the process by which GHI decides whether or not an item or service for which you have requested benefits
is medically necessary and/or experimental or investigational in nature. Utilization review is performed under the supervision
of GHI’s Medical Director. A clinical peer reviewer will confirm each finding by GHI that an item or service is not medically
necessary or that an item or service is experimental or investigational and, therefore, not covered.
   GHI will notify you of utilization review decisions as set forth below. If you disagree with GHI’s decision that an item or
service(s) is not medically necessary or is experimental or investigational in nature and therefore, not covered, you may file an
appeal. Please see paragraph 2(C) of this rider for instructions on how to file an appeal.
  Pre-Service Claims. A “pre-service claim” is a claim for a service that you must pre-certify with GHI under the terms of this
Contract or Certificate. GHI will notify you and your Provider of its decision on a pre-service claim within the earlier of three (3)
business days or five (5) calendar days after GHI’s receipt of the claim. GHI will notify you in writing and by telephone.
  If GHI requires more information to decide your claim, GHI will request such information within fifteen (15) days after its
receipt of the claim. GHI will give you at least forty-five (45) days to supply the information. If you supply all of the requested
information to GHI within the time that GHI gives you to supply it, then GHI will notify you of its decision within three (3)
business days, but not later than five (5) calendar days after its receipt of the information. Otherwise, GHI will notify you of its
decision within fifteen (15) days of its receipt of partial information or within fifteen (15) days of the end of the time period GHI
gives you to supply it.


                                                                   115
                                                                                                                                        PLA-58-A
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 129 of 160


    If you fail to pre-certify a service when it is required by this Contract or Certificate, GHI will inform you of the proper pre-certifi-
  cation procedure within five (5) days (or within twenty-four (24) hours in the case of a pre-service urgent care claim) of receipt of
  the claim by a GHI person or unit customarily responsible for handling benefit matters.
     Post-Service Claims. A post service claim refers to any claim for benefits relating to a service that has already been provided
  to you. GHI will notify you, and if appropriate your provider, of its decision on a post-service claim within thirty (30) days after its
  receipt of the claim. GHI will notify you in writing.
    If GHI requires more information to decide your claim, GHI will request such information within thirty (30) days after its
  receipt of the claim. GHI will give you at least forty-five (45) days to supply the information. If GHI requests more information,
  GHI will notify you of its decision on your claim within fifteen (15) days after GHI’s receipt of all or part of the information or
  within fifteen (15) days after the end of the time period GHI gives you to supply the information.
    Urgent Care Claims. An urgent care claim refers to a claim that, if subjected to the other time periods set forth in this
  section, could seriously jeopardize the life or health of the patient or the patient’s ability to regain maximum function, or subject
  the patient to severe pain that cannot be managed adequately. GHI may reasonably require you or your provider to explain the
  medical reasons that give rise to a need for urgent care.
     If care has not yet been initiated, GHI will notify you and your provider of its decision on your urgent care claim within
  seventy-two (72) hours from receipt of the claim. GHI will notify you in writing and by telephone. If GHI requires more
  information to make a decision, GHI will notify you of the required information within twenty-four (24) hours after GHI’s receipt
  of the claim. GHI will give you at least forty-eight (48) hours to supply the information. GHI will notify you of its decision on
  your claim within forty-eight (48) hours of its receipt of the information or within forty-eight (48) hours of the end of the time
  period GHI gives you to supply the information.
     If care has already been initiated and you are seeking an extension of urgent care, the time in which GHI will decide your
  urgent care claim will vary. It will depend upon when GHI receives your claim. If GHI receives your claim at least twenty-four
  (24) hours before the end of the previously approved treatment plan, then GHI will notify you and your provider of its decision
  on your urgent care claim within twenty-four (24) hours after GHI’s receipt of the claim. If GHI receives your claim less than
  twenty-four (24) hours before the end of the previously approved treatment plan, then GHI will notify you and your provider of its
  decision within the earlier of one (1) business day of its receipt of all necessary information or seventy-two (72) hours of its receipt
  of the claim. GHI will notify you in writing and by telephone.
     Concurrent Care Decisions. A concurrent care decision refers to a claim decision by GHI that affects an on-going course
  of treatment taking place over a period of time or a number of treatments. If you or your provider request a non-urgent continu-
  ation, extension or addition to a previously approved plan of care, GHI will notify you and if appropriate, your provider of its
  decision within one (1) business day of GHI’s receipt of all necessary information, but not more than fifteen (15) days after GHI’s
  receipt of the claim. If GHI reduces or terminates a previously approved course of treatment (for reasons other than amendment or
  termination of this Contract or GHI your coverage), GHI will notify you and if appropriate, your provider of its decision sufficiently
  in advance so that you that you can appeal the decision. GHI will notify you in writing and by telephone.”
    “Other Claim Decisions.
    If your claim does not involve a determination by GHI regarding the medical necessity or experimental or investigational
  nature of the requested service(s), GHI will notify you of its decision on your claim as set forth below.
    Pre-Service Claims. A “pre-service claim” is a claim for a service that you must pre-certify with GHI under the terms of this
  Contract or Certificate. GHI will notify you and your Provider of its decision on a pre-service claim within fifteen (15) days after
  GHI’s receipt of the claim. GHI will notify you in writing.
    If GHI requires more information to decide your claim, GHI will request such information within fifteen (15) days after its
  receipt of the claim. GHI will give you at least forty-five (45) days to supply the information. If GHI requests more information,


PLA-58-A                                                              116
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 130 of 160


GHI will notify you of its decision on your claim within fifteen (15) days after its receipt of all or part of the information or within
fifteen (15) days after the end of the time period GHI gives you to supply it.
   If you fail to pre-certify services when it is required by this Contract or Certificate, GHI will inform you of the proper pre-certifi-
cation procedures within five (5) days (or within twenty-four (24) hours in the case of a pre-service urgent care claim) of receipt
of the claim by a GHI person or unit customarily responsible for handling benefit matters.
   Post-Service Claims. A post service claim refers to any claim for benefits that is not a pre-service claim. GHI will notify you
of its decision on a post-service claim within thirty (30) days of its receipt of the claim. GHI will give such notice in writing.
   If GHI requires more information to decide your claim, GHI will request such information within thirty (30) days after its
receipt of the claim. GHI will give you at least forty-five (45) days to supply the information. If GHI requests more information,
GHI will notify you of its decision on your claim within fifteen (15) days after the earlier of GHI’s receipt of all or part of the
information or the end of the time period GHI gives you to supply it. GHI may combine its request for more information with a
notice of denial. If GHI does not receive any information, then this denial will apply. In such a case, you will not receive a notice
from GHI at the end of the time period GHI gives you to supply information.
  If you receive services from a GHI participating provider, and your only liability for the service(s) is a Co-pay Charge, then the
time periods above do not apply.
  Urgent Care Claims. An urgent care claim refers to a claim that, if subjected to the other time periods set forth in this
section, could seriously jeopardize the life or health of the patient or the patient’s ability to regain maximum function, or subject
the patient to severe pain that cannot be managed adequately. GHI may reasonably require you or your provider to explain the
medical reasons that give rise to a need for urgent care.
   If care has not yet been initiated, GHI will notify you of its decision on your urgent care claim within seventy-two (72) hours
of its receipt of the claim. If care has already been initiated and you are seeking an extension of urgent care, the time in which
GHI will decide your urgent care claim will vary. It will depend upon when GHI receives your claim. If GHI receives your claim
at least twenty-four (24) hours before the end of the previously approved treatment plan, then GHI will notify you of its decision
on your urgent care claim within twenty-four (24) hours after GHI’s receipt of the claim. If GHI receives your claim less than
twenty-four (24) hours before the end of the previously approved treatment plan, then GHI will notify you and your provider of its
decision within seventy-two (72) hours of its receipt of the claim. GHI will provide such notice in writing.
    If GHI requires more information to make a decision on your urgent care claim, GHI will notify you of the required
information within twenty-four (24) hours after GHI’s receipt of the claim. If GHI requests more information, GHI will give you
at least forty-eight (48) hours to supply the information. GHI will notify you of its decision on your claim within forty-eight (48)
hours of the earlier of its receipt of the information or the end of the time period GHI gives you to supply the information.
   Concurrent Care Decisions. A concurrent care decision refers to a claim decision by GHI that affects an on-going course of
treatment taking place over a period of time or a number of treatments. If you or your provider request a non-urgent continu-
ation, extension or addition to a previously approved plan of care, GHI will notify you of its decision within fifteen (15) days
from GHI’s receipt of the claim. If GHI reduces or terminates a previously approved course of treatment (for reasons other than
amendment or termination of this Contract or your GHI coverage), GHI will notify you of its decision sufficiently in advance so
that you that you can appeal the decision. GHI will give such notice in writing.”
   2. This rider amends the section of your Contract or Certificate entitled “Filing of Claims” or “Filing of Claims and Appeals.”
It adds the new terms set forth below to that section. Any terms that appear in that section of your Contract or Certificate that are
not consistent with the new terms below are hereby deleted from your Contract or Certificate.
  “A. GRIEVANCES.
  If you do not agree with a decision made by GHI (other than a decision regarding the medical necessity or experimental or
investigational nature of a requested service), you may file a grievance with GHI. You may also file a grievance with GHI if you


                                                                     117
                                                                                                                                         PLA-58-A
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 131 of 160


  are not satisfied with one or more aspects of this GHI insurance program. You may authorize a representative to file a grievance
  on your behalf. You must file the grievance within one hundred and eighty (180) days from the date that you received notice of
  GHI’s decision.
    Your grievance must include your GHI identification number and claim number(s). It must also describe your complaint. It
  should also include any other information that you wish GHI to consider.
           Please send your grievance(s) to:
  		                GHI - Grievance Unit
  		                P.O. Box 4007
  		                New York, New York 10116-4007
    GHI will reply to your grievance in writing. GHI will reply to your grievance within the time period(s) set forth below.
        		 Urgent Care Claims: seventy-two (72) hours after GHI’s receipt of the grievance
        		 Pre-Service Claims: thirty (30) days after GHI’s receipt of the grievance.
        		 Post Service Claims and Other Grievances: sixty (60) days after GHI’s receipt of the grievance.
    B. YOUR PROVIDER’S RIGHT TO RECONSIDERATION.
    If GHI denies a covered service on the basis that it is not medically necessary or it is experimental or investigational in nature,
  and GHI does not first try to discuss the decision with your Provider, your Provider has the right to request a reconsideration by
  GHI. If you have not yet received the service, GHI will reconsider the decision within one (1) business day of GHI’s receipt of the
  request.
    C. INTERNAL APPEALS.
     STANDARD APPEALS. If GHI denies a claim for a covered service on the basis that the service is not medically necessary
  or is experimental or investigational in nature, you may file an appeal with GHI. You may also authorize a representative to file
  an appeal on your behalf. You may file the appeal by telephone or in writing. You must file the appeal within one hundred and
  eighty (180) days from the date that you receive notice of GHI’s denial. The appeal must include your GHI identification number
  and claim number(s). It should also include any medical data and comments in support of your appeal.
    You must file a verbal appeal by calling GHI toll free at:
         1-888-906-7668.
    You must direct written appeals to:
         GHI - Utilization Review Appeals
         P.O. Box 2809
         New York, New York 10116-2809
     GHI will acknowledge receipt of your appeal within fifteen (15) days of GHI’s receipt of your appeal. If GHI needs more
  information to decide your appeal, GHI will also notify you and your Provider of the needed information within fifteen (15) days
  of GHI’s receipt of the appeal. The time within which GHI must respond to your appeal will vary depending upon the type of claim
  that you are appealing. If GHI fails to decide your appeal within these time periods, the service will be deemed approved.
    Pre-Service Claim Appeals. In the case of a pre-service claim, GHI will decide your appeal within thirty (30) days from
  GHI’s receipt of the appeal.
    Post-Service Claim Appeals. In the case of a post-service claim, GHI will decide your appeal within thirty (30) business
  days of GHI’s receipt of all necessary information, but not more then sixty (60) days from GHI’s receipt of the appeal.
    Urgent Care Claim Appeals. In the case of an urgent care claim, GHI will decide your appeal within the earlier or two (2)
  business days of GHI’s receipt of all necessary information or seventy-two (72) hours after GHI’s receipt of the appeal.


PLA-58-A                                                             118
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 132 of 160


  Concurrent Care Appeals. If you are appealing GHI’s denial of a non-urgent continuation, extension or addition to the
care plan, GHI will decide your appeal within the earlier of two (2) business days of GHI’s receipt of all necessary information or
thirty (30) days after GHI’s receipt of the appeal. If you are appealing GHI’s reduction or termination of a previously approved
care plan, GHI will decide your appeal within seventy-two (72) hours of GHI’s receipt of the appeal.
  EXPEDITED APPEALS. GHI offers an expedited appeal process in certain cases. An expedited appeal may be filed only in
the cases below.
       • Cases that involve continued or extended health care services, procedures or treatments.
       • Cases that involve requests for additional services for a person undergoing a course of continued treatment.
       • Cases where the Provider believes an immediate appeal is warranted due to imminent or serious threat to the health of
           the person.
  If GHI needs more information to decide your appeal, GHI will notify you and your Provider of the needed information within
twenty-four (24) hours. GHI will make a decision on your appeal within two (2) business days of GHI’s receipt of the information
needed for GHI to conduct a full and fair review, but not more than seventy-two (72) hours from GHI’s receipt of the appeal. If
GHI fails to decide your appeal within these time periods, the service will be deemed approved.
  To file an expedited appeal, please call GHI toll free at 1-888-906-7668.
  D. EXTERNAL APPEALS.
  YOUR RIGHT TO AN EXTERNAL APPEAL.
  Under certain circumstances, you have a right to an external appeal of a denial of coverage. Specifically, if GHI has denied
coverage on the basis that the service is not medically necessary or is an experimental or investigational treatment, you or your
representative may appeal that decision to an External appeal Agent, an independent entity certified by the State to conduct such
appeals.
  YOUR RIGHT TO APPEAL A DETERMINATION THAT A SERVICE IS NOT MEDICALLY NECESSARY.
   If GHI has denied coverage on the basis that the service is not medically necessary, you may appeal to an External Appeal Agent
if you satisfy the following two (2) criteria:
       • The service, procedure or treatment must otherwise be a Covered Service under this Contract or Certificate; and
       • You must have received a final adverse determination through GHI’s internal appeal process and GHI must have upheld
            the denial or you and GHI must agree in writing to waive any internal appeal.
  YOUR RIGHT TO APPEAL A DETERMINATION THAT A SERVICE IS EXPERIMENTAL OR INVESTIGATIONAL.
  If you have been denied coverage on the basis that the service is an experimental or investigational treatment, you must satisfy
the following two (2) criteria:
        • The service must otherwise be a Covered Service under this Contract or Certificate; and
        • You must have received a final adverse determination through GHI’s internal appeal process and GHI must have upheld
           the denial or you and GHI must agree in writing to waive any internal appeal.
  In addition, your attending physician must certify that you have a life threatening or disabling condition or disease. A “life-
threatening condition or disease” is one, which, according to the current diagnosis of your attending physician, has a high
probability of death. A “disabling condition or disease” is any medically determinable physical or mental impairment that can
be expected to result in death, or that has lasted or can be expected to last for a continuous period of not less than twelve (12)
months, which renders you unable to engage in any substantial gainful activities. In the case of a child under the age of eighteen
(18), a “disabling condition or disease” is any medically determinable physical or mental impairment of comparable severity.



                                                                  119
                                                                                                                                      PLA-58-A
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 133 of 160


    Your attending physician must also certify that your life-threatening or disabling condition or disease is one for which standard
  health services are ineffective or medically inappropriate or one for which there does not exist a more beneficial standard service
  or procedure covered by GHI or one for which there exists a clinical trail (as defined by law).
    In addition, your attending physician must have recommended one of the following:
        • A service, procedure or treatment that two (2) documents from available medical and scientific evidence indicate is
            likely to be more beneficial to you than any standard Covered Service (only certain documents will be considered
            in support of this recommendation – your attending physician should contact the State in order to obtain current
            information as to what documents will be considered acceptable); or
        • A clinical trial for which you are eligible (only certain clinical trials can be considered).
    For the purposes of this section, your attending physician must be a licensed, board-certified or board eligible physician
  qualified to practice in the area appropriate to threat your life-threatening or disabling condition or disease.
    THE EXTERNAL APPEAL PROCESS.
     If, through GHI’s internal appeal process, you have received a final adverse determination upholding a denial of coverage on
  the basis that the service is not medically necessary or is an experimental or investigational treatment, you have forty-five (45)
  days from receipt of such notice to file a written request for an external appeal. If you and GHI have agreed in writing to waive
  any internal appeal, you have forty-five (45) days from receipt of such waiver to file a written request for an external appeal. GHI
  will provide an external appeal application with the final adverse determination issued through GHI’s internal appeal process or
  its written waiver of an internal appeal.
     You may also request an external appeal application from New York State at 1-800-400-8882. Submit the completed application
  to State Department of Insurance at the address indicated on the application. If you satisfy the criteria for an external appeal, the
  State will forward the request to a certified External Appeal Agent.
     You will have an opportunity to submit additional documentation with your request. If the External Appeal Agent determines
  that the information you submit represents a material change from the information on which GHI based its denial, the External
  Appeal Agent will share this information with GHI in order for it to exercise its right to reconsider its decision. If GHI chooses
  to exercise this right, GHI will have three (3) business days to amend or confirm its decision. Please note that in the case of an
  expedited appeal (described below), GHI does not have a right to reconsider its decision.
    In general, the External Appeal Agent must make a decision within thirty (30) days of receipt of your completed application.
  The External Appeal Agent may request additional information from you, your physician or GHI. If the External Appeal Agent
  requested additional information, it will have five (5) additional business days to make its decision. The External Appeal Agent
  must notify you in writing of its decision within two (2) business days.
    If your attending physician certifies that a delay in providing the service that has been denied poses an imminent or serious
  threat to your health, you may request an expedited external appeal. In that case, the External Appeal Agent must make a
  decision within three (3) days of receipt of your completed application. Immediately after reaching a decision, the External
  Appeal Agent must try to notify you and GHI by telephone or facsimile of that decision. The External Appeal Agent must also
  notify you in writing of its decision.
     If the External Appeal Agent overturns the Plan’s decision that a service is not medically necessary or approves coverage of an
  experimental or investigational treatment, GHI will provide coverage subject to the other terms and conditions of this Contract or
  Certificate. Please note that if the External Appeal Agent approves coverage of an experimental or investigational treatment that
  is part of a clinical trial, GHI will only cover the costs of services required to provide treatment to you according to the design of
  the trial. GHI shall not be responsible for the costs of investigational drugs or devices, the costs of non-health care services, the
  costs of managing research, or costs which would not be covered under this Contract or Certificate for non-experimental or non-
  investigational treatments provided in such clinical trial.


PLA-58-A                                                             120
           Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 134 of 160


  The External Appeal Agent’s decision is binding on both you and GHI. The External Appeal Agent’s decision is admissible in
any court proceeding.
  GHI will charge you a fee for an external appeal. The external appeal application will instruct you on the manner in which
you must submit the fee. GHI will also waive the fee if GHI determines that paying the fee would pose a hardship to you. If the
External Appeal Agent overturns the denial of coverage, the fee shall be refunded to you.
  YOUR RESPONSIBILITES.
   It is your REPONSIBILITY to initiate the external appeal process. You (or your designee) may initiate the
external appeal process by filing a completed application with the New York State Department of Insurance. In the case of a
final adverse determination on a post-service claim, your physician may file an external appeal application, but only if you have
consented to this in writing.
  Under New York State law, your completed request for appeal must be filed within forty-five (45) days of either the date upon
which you receive written notification from GHI that it has upheld a denial of coverage or the date upon which you receive a
written waiver of any internal appeal. GHI has no authority to grant an extension of this deadline.”
  3. All other terms of your Contract or Certificate apply except to the extent that they conflict with the terms of this rider.




                                                                  121
                                                                                                                                   PLA-58-A
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 135 of 160
     Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 136 of 160




                       SECTION III
               Additional Program Information
The following pages are not part of your GHI City of New York CBP Certificate of Insurance.
However they provide important information about your health insurance program




                                                  123
      Out-Of-Network Reimbursement Examples For GHI CBP
      This summary gives examples of typical costs for out-of-network services under the GHI CBP plan in Richmond County for zip code 10314. If you want details
      about your coverage and costs, you can get the complete terms in the policy or plan document at emblemhealth.com/city or by calling us at 1-800-624-2414.

                                 COLONOSCOPY                                                             LAMINOTOMY                                                   BREAST RECONSTRUCTION
                  (Biopsy of Large Bowel Using an Endoscope)                     (Partial Removal of Bone with Release of Spinal Cord or Spinal                 (Insertion of Tissue Expander in Breast)
                                 CPT Code: 45380                                             Nerves of 1 Interspace in Lower Spine)                                         CPT Code: 19357
                          Anesthesia CPT Code: 00810                                                    CPT Code: 63030                                               Anesthesia CPT Code: 00402
                           Pathology CPT Code: 88305                                              Anesthesia CPT Code: 00630
          Sample care costs:                                                     Sample care costs:                                               Sample care costs:
                                                        Basic NYC                                                                Basic NYC                                                          Basic NYC
                                                      Non-Participating                                                       Non-Participating                                                  Non-Participating
                                       UCR             Fee Schedule                                               UCR          Fee Schedule                                      UCR              Fee Schedule
          Hospital Services✝     Not Applicable         Not Applicable           Hospital Services✝          Not Applicable    Not Applicable     Hospital Services✝        Not Applicable        Not Applicable
          Physician Services          $1,200                   $574              Physician Services              $34,000              $6,183      Physician Services            $10,000                  $4,297
          Anesthesia                  $3,200                   $873*             Anesthesia                      $3,610              $1,746**     Anesthesia                    $3,154                  $1,455**
          Pathology                    $410                     $56              Total                           $37,610              $7,929      Total                         $13,154                  $5,752
          Total                       $4,810                  $1,503


          Patient pays:                                                          Patient pays:                                                    Patient pays:




124
          Deductibles                                   $200                     Deductibles                                   $200               Deductibles                                     $200
          Copays Are Not Applicable                      $0                      Copays Are Not Applicable                      $0                Copays Are Not Applicable                        $0
          Coinsurance 0%                                 $0                      Coinsurance 0%                                 $0                Coinsurance 0%                                   $0
          Difference between UCR and                   $3,307                    Difference between UCR and                   $29,681             Difference between UCR and                     $7,402
          what the plan pays                                                     what the plan pays                                               what the plan pays
          Total                                        $3,507                    Total                                        $29,881             Total                                          $7,602
      ✝
       Hospital services are covered by Empire Blue Cross/Blue Shield. They are not covered under the GHI CBP.
      *Based on 4 units of anesthesia
      ** Based on 10 units of anesthesia

      UCR (usual and customary cost) is the amount providers typically charge for a service. This chart uses UCR based on FAIR Health at the 80th percentile for
      zip code 10314. Your provider may bill more than UCR.
      The Patient pays section represents sample cost-sharing. Your cost-sharing may vary.
                                                                                                                                                                                                                     Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 137 of 160
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 138 of 160




                                 125
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 139 of 160




                                 126
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 140 of 160




                                 127
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 141 of 160




                                 128
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 142 of 160




                                 129
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 143 of 160




                                 130
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 144 of 160




                                 131
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 145 of 160




                                 132
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 146 of 160




                                 133
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 147 of 160




                                 134
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 148 of 160




                                 135
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 149 of 160
            Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 150 of 160




 June 27, 2007


                                      IMPORTANT NOTICE
                       CONCERNING YOUR CITY OF NEW YORK HEALTH BENEFITS




 Dear Non-Medicare Eligible GHI Subscriber:
 Effective July 1, 2007, hospital and medical benefits for certain mental health conditions will be enhanced under the
 GHI CBP/Empire Blue Cross Blue Shield plan. This benefit enhancement is being provided in conformity with recent
 New York State legislation called “Timothy’s Law.” Please note: your benefits for substance abuse/chemical dependency
 treatment are not affected by this change.
 Timothy’s Law requires that health insurance benefit programs operating under the insurance laws of New York State
 provide benefits for biologically based mental health conditions and for severe emotional disturbances in children on
 the same basis as benefits are provided under the plan for all covered medical conditions.
 A biologically based mental health condition is defined as: A mental, nervous or emotional condition that is caused by a
 biological disorder of the brain resulting in a clinically significant, psychological syndrome or pattern that substantially
 limits the functioning of the person with the illness. The following eight conditions are specifically mentioned in the
 legislation: (1) Schizophrenia/Psychotic disorders, (2) Major depression, (3) Bi-polar disorder, (4) Delusional disorders,
 (5) Panic disorder, (6) Obsessive compulsive disorder, (7) Bulimia, (8) Anorexia.
 The following diagnoses will also be covered under the expanded scope of conditions for children up to age 18 with
 severe emotional disturbances:
     •   Attention deficit disorder
     •   Disruptive behavior disorders
     •   Pervasive development disorders
 In order for services to be considered as treatment of a severe emotional disturbance, and to be covered, these diagnoses
 must have one or more of the following conditions present:
     •   Serious suicidal symptoms or self-destructive behavior
     •   Significant psychotic symptoms – listed as hallucinations, delusions, or bizarre behavior
     •   Emotional disturbances that put the child at risk or cause injury to others or property
     •   Emotional disturbances that place the child at substantial risk for removal from the household.




Group Health Incorporated     441 Ninth Avenue New York, NY 10001 / www.ghi.com
                                                                                                                                6/07
                                                                137
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 151 of 160

The table below illustrates plan benefits that will be available for treatment of biologically based conditions and severe
emotional disturbances in children vs. plan benefits for non-biologically based conditions.
                                           Biologically Based                                    Non-Biologically Based
   Inpatient Hospital                    Par and Non-Par Providers                               Par and Non-Par Providers
     Mental Health
      Inpatient Days                                 365                                                      30
                                      This is a change in benefit                         No change in benefit
                                    (previously limited to 30 days)
        Deductible                                       $300 per adm/$750 max per calendar year
                                                 This is a change in benefit (previously no deductible)
       Coinsurance                                 None                                        Par: None
                                                                                      Non-Par: 50% of par allowance up to $4,000, then
                                                                                                  100% of par allowance.
                                                                                                No change in benefit
  Partial Hospital or Day    Par and Non-Par: Covered – charges to inpatient          Par: Covered – charged to inpatient days shown
        Treatment              days shown above – not subject to deductible.                above – not subject to deductible.
                                     This is a change in benefit –                                No change in benefit
                                    (previously limited to 30 days)                  Non-Par: 50% of par allowance up to $4,000, then
                                                                                                100% of par allowance.
                                                                                                  No change in benefit
   Outpatient Mental        Par: Unlimited visits subject to a $15 copay per visit. Par: Unlimited visits subject to a $15 copay per visit.
        Health              No change in benefit for using par providers Non-Par: Subject to a $100 annual deductible and
                              Non-Par: Unlimited visits subject to $200/$500 50% coinsurance up to 30 visits per calendar year.
                            deductible, 100% coinsurance based on par schedule of                 No change in benefit
                                 allowances; $2 million lifetime maximum.
                                Change in benefit for using non-par
                               providers (previously subject to $100
                                 deductible and 50% coinsurance)


Mental health benefits continue to be subject to precertification. If you use a GHI/BMP participating facility, the facility will
be responsible for precertifying care. If you use a non-participating facility, you must precertify care by calling GHI/BMP
at 1-800-692-2489. Failure on your part to precertify care provided by a non-participating facility will result in a penalty of
$500 per admission, not to exceed 50% of the benefit that would have been reimbursed if services were precertified. Services
rendered by GHI/BMP participating outpatient mental health providers are subject to precertification with the responsibility for
precertifying resting with the participating provider. Services rendered by non-participating outpatient mental health providers
are also subject to precertification with responsibility for precertifying resting with the patient.
If you have any questions concerning this change in benefits, please call GHI/BMP at 1-800-692-2489.
Please visit GHI.com to review a list of helpful Questions and Answers about Timothy’s Law. If you have any other
questions, call GHI at 1-800-624-2414.
Sincerely,


Marilyn DeQuatro
Senior Vice President
Customer Service Division
                                                                     138
          Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 152 of 160




             Important Notice About Prescription Drug Benefits For Non-Medicare
                     Eligible Employees/Retirees and Their Dependents


           Please be advised that effective July 1, 2001 the following drugs will no longer be covered
         through your prescription benefits with GHI:
           • Chemotherapy and Related Drugs
           • Drugs to Treat Asthma
           • Psychotropic Medications
           • Injectable Medications
           National Prescription Administrators, Inc. (NPA) and its mail service facility, CFI, Inc. will cover these
         drugs after 7/1/01.


                                For Retail Pharmacy Information, Call NPA 1-800-467-2006
                                 For Mail Service Information, Call CFI 1-800-628-0717




                                              441 Ninth Avenue New York, NY 10001
                                                           www.ghi.com



7075A 22M 12/07                                                 139
           Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 153 of 160




                                          Your GHI Prescription Drug Coverage


            Express Scripts, Inc. (ESI) administers the retail and mail-service pharmacy benefits for City of New
          York members who receive their prescription drug coverage through GHI under the Optional Rider benefit
          described in the Certificate of Insurance. ESI manages the prescription benefits needs for one out of every six
          people in the United States and processes more than 270 million prescriptions annually.


            As a participant in the ESI program, you can choose the fulfillment option that best suits your needs:


            •   Retail Pharmacy Service
                To obtain retail pharmacy benefits, juSt present your GHI 10 card at anyone of the more than 56,000
                participating ESI pharmacies nationwide. Most major drugstores are included in this network. Please
                be sure to call your regular pharmacy and confirm whether they participate in this program.
            • Mail-Service Pharmacy
                In addition to cost savings, the Express Scripts Mail Service program offers you the convenience of
                home or office delivery, patient education materials, and toll-free access to Customer Service Associates
                and registered pharmacists. You can submit your mail-service pharmacy prescription by mail, phone,
                or through the Internet
            • Online service at the ESI Web Site www.express-scripts.com.
                Another convenient option is to submit your prescriptions online at www.express-scripts.com.
                Prescriptions submitted online will be mailed to you at the address you specify.
            For Additional Information
                You can get answers to questions regarding your prescription drug benefits, 24 hours a day, seven days
                a week with your touch-tone telephone or personal computer. Contact ESI member services at 1- 877-
                534-3682, or visit ESI’s Web site at www.express-scripts.com.




                                               441 Ninth Avenue New York, NY 10001
                                                            www.ghi.com



7274A 22M 12/07                                                  140
          Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 154 of 160




                                        Women’s Health and Cancer Rights Act

              GHI is required to inform you that The Women’s Health and Cancer Rights Act of 1998 stipulates that
           if your GHI policy provides mastectomy coverage, GHI will also provide coverage for breast reconstruction
           surgery, as determined by the physician and agreed upon the patient as follows:
                • Reconstruction of the breast on which the mastectomy was performed;
                • Surgery and reconstruction of the other breast to produce a symmetrical appearance; and
                • Prostheses and treatment of physical complications at all stages of the mastectomy, including
                     lymphedemas.
           The benefits under this Act will have the same copayments, deductibles and/or co-insurance limitations
           applicable to your existing coverage.
           If you have any questions regarding your GHI benefits, please call GHI Customer Service at
           (212) 501-4444.




                                            441 Ninth Avenue New York, NY 10001
                                                         www.ghi.com



7187A 22M 12/07                                              141                                                       141
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 155 of 160
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 156 of 160




     PRESCRIPTION DRUG BENEFIT

             Important Information About
            Your Prescription Drug Benefit
                                 for
             City of New York Employees
        and Non-Medicare Eligible Retirees


                                B
                 Changes Effective October 1, 2006




                                 143
             Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 157 of 160



       September 2006


       Dear City of New York Employee and Non-Medicare Eligible Retiree:
       This booklet outlines important changes effective October 1, 2006, that will occur to your
       Prescription Drug Benefit, which is provided by GHI and Express Scripts Inc. (ESI).
       If you need further information about the prescription drug benefit changes, please call the
       ESI Customer Service Center at (877) 534-3682, 24 hours a day, seven days a week, or visit
       ESI’s Web site at www.express-scripts.com. You can also visit GHI’s Web site at www.ghi.com for
       information regarding your prescription drug benefit coverage.
       Sincerely,



       Marilyn DeQuatro
       Senior Vice President
       Group Health Incorporated


PRESCRIPTION DRUG BENEFIT CHANGES
Diabetes Coverage (Available in Base Plan) — Copayment Change
Generic diabetes medication copayments will remain $5.00.
Brand-name diabetes medication copayments will increase to $15.00.
The diabetes medications Symlin and Byetta will be part of the Step-Therapy program. A description of the
Step-Therapy program follows.


Prescription Drug Rider — Clinical Management Programs
The clinical guideline programs that are being implemented are: Prior Authorization and Step Therapy, as
described below.

A. Prior Authorization
Prior authorization is a process in which some medications must be authorized before they can be covered
under the program. These medications require that the prescribing physician provide proof of medical
necessity and diagnosis. Individuals currently taking drugs that are affected by this change may continue to
take them. The change is for new users of the drugs. This prior authorization process will be required for the
following medications beginning October 1, 2006:

Actiq/ fentanyl                                       Regranex/ becaplermin
Botox, Myobloc/ botulinum toxin                       Revatio/ sildenafil
Diflucan/ fluconazole                                 Sporanox/ itraconazole
Lamisil/ terbinafine                                  Tazorac/ tazarotene
Lidoderm/ lidocaine patch                             Retin-A/ tretinoin
Novantrone/ mitoxantrone                              Sutent/ sunitinib malate
Nexavar/ sorafenib tosylate                           Xeloda/ capecitabine
Penlac/ ciclopirox solution                           Zyvox/ linezolid
Provigil/ modafinil

In the future, if you are prescribed any of the drugs listed under Prior Authorization, your doctor should call
the dedicated ESI Prior Authorization Line at (866) 467-8635. If your doctor’s diagnosis meets approved
guidelines for that drug and is within the scope of the coverage of the plan, a prior authorization will be set up
for your prescription to be covered.
                                                        144
              Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 158 of 160
B. Step-Therapy Program
Certain drugs on your plan will now require Step Therapy. Individuals currently taking drugs that are affected
by this change may continue to take them. The change is for new users of the drugs.
Step Therapy requires the use of one or more generic or first-line drugs before a second-line drug is approved.
The drugs used as the “first step” are well-established treatments. Known as first-line therapy, these drugs are
the preferred therapy over second-line therapies, in most cases. First-line drugs may be filled without calling
ESI. If the first-line drug is not effective for you, second-line drugs can be prescribed. To do this, your doctor
must call the dedicated ESI Prior Authorization Line at (866) 467-8635. If your doctor’s assessment meets
approved guidelines for that drug and is within the scope of the coverage of the plan, a prior authorization
will be set up so your prescription can be filled.
In addition to Symlin and Byetta as previously mentioned, the following second-line drugs are part of the
Step-Therapy program.
                                                     Asthma or             Topical
 Anti-inflammatory           Acid Reflux               Allergy            Medication             Anti-depressants
                                                  First line Drugs
Generic anti-inflamma- Generic acid reflux     Allegra               Generic topical corti-    Generic anti-
tory drugs: Ibuprofen, drugs:                  Clarinex              costeroid drugs: triam-   depressant drugs:
naproxen and others    Omperazole              Zyrtec, and a nasal   cinolone cream and        Fluoxetine
                                               corticosteroid        others                    Citalopram
                                                                                               Paroxetine
                                                                                               Sertraline
                                                                                               Fluvoxamine
                                                Second Line Drugs
Arthrotec               Protonix               Singulair             Elidel                    Paxil*     Celexa*
Ponstel                 Prevacid               Accolate              Protopic                  Paxil CR   Sarafem
Mobic                   Prevacid SoluTab       Zyflo                                           Pexeva     Effexor
Prevacid NapraPAC       Prilosec*                                                              Zoloft*    Effexor XR
                        Aciphex                                                                Lexapro    Cymbalta
                        Nexium                                                                 Prozac*    Wellbutrin XL
                        Zegerid                                                                Luvox


                            Blood Pressure                                Cholesterol             Diabetic Drugs
                                                  First Line Drugs
Generic blood pressure drugs:                                        Generic cholesterol drugs: Metformin
Captopril              Quinapril               Captopril/hctz        Lovastatin                 Sulfonylureas
Enalapril              Benazepril              Enalapril /hctz       Pravastatin                Insulins
Fosinopril             Quinapril/hctz          Fosinopril/hctz       Simvastatin
Lisinopril             Benazepril/hctz         Lisinopril/hctz
                                                Second Line Drugs
Capoten*                Vaseretic*             Zestoretic*           Mevacor*                  Byetta
Vasotec*                Prinzide*              Lotensin HCT*         Lipitor                   Symlin
Prinivil*               Accuretic*             Monopril HCT*         Lescol
Zestril*                Lexxel                 Benicar               Altoprev
Univasc                 Lotrel                 Hyzaar                Pravachol*
Lotensin*               Tarka                  Diovan HCT            Caduet
Monopril*               Avapro                 Avalide               Advicor
Accupril*               Cozaar                 Atacand HCT           Zocor*
Aceon                   Diovan                 Micardis HCT          Crestor
Altace                  Atacand                Teveten HCT           Vytorin
Mavik                   Micardis               Benicar HCT
Capozide*               Teveten

*Indicates a generic equivalent is available




                                                           145
Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 159 of 160
                    Case 1:20-cv-09526-JPC Document 31-1 Filed 12/17/20 Page 160 of 160
55 Water Street, New York, New York 10041-8190 | www.emblemhealth.com




EmblemHealth insurance plans are underwritten by Group Health Incorporated (GHI), GHI HMO Select, Inc. (GHI HMO), HIP Health Plan of New York (HIP) and
HIP Insurance Company of New York.

10-6410 11/15
